                                 Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 1 of 29




                           1 McCormick,
                           1  McCormick, Barstow,
                                            Barstow, Sheppard,
                                                       Sheppard,
                              Wayte &
                              Wayte  & Carruth
                                        Carruth LLP
                                                 LLP
                           2 James
                           2         P. Wagoner,
                              James P.  Wagoner, #58553
                                                   #58553
                               jim.wagoner@mccormickbarstow.com
                              jim.wagoner@mccormickbarstow.com
                           3 Aaron
                           3  Aaron T.
                                     T. Knapp,
                                        Knapp, #221289
                                                 #221289
                               aaron.knapp@mccormickbarstow.com
                               aaron.knapp@mccormickbarstow.com
                           4 Morgan
                           4  Morgan D.D. Day,
                                          Day, #328227
                                                #328227
                               morgan.day@mccormickbarstow.com
                               morgan.day@mccormickbarstow.com
                           55 7647  North Fresno
                              7647 North   Fresno Street
                                                   Street
                              Fresno, California
                              Fresno, California 93720
                                                  93720
                           66 Telephone:
                              Telephone:      (559) 433-1300
                                              (559)  433-1300
                              Facsimile:
                              Facsimile:      (559) 433-2300
                                              (559)  433-2300
                           7
                           7
                              Attorneys for
                              Attorneys      Plaintiff GOVERNMENT
                                         for Plaintiff GOVERNMENT
                           88 EMPLOYEES
                              EMPLOYEES INSURANCE            COMPANY
                                              INSURANCE COMPANY

                           99                            UNITED STATES
                                                         UNITED        DISTRICT COURT
                                                                STATES DISTRICT COURT

                       10
                       10              NORTHERN DISTRICT
                                       NORTHERN DISTRICT OF
                                                         OF CALIFORNIA,
                                                            CALIFORNIA, SAN FRANCISCO DIVISION
                                                                        SAN FRANCISCO DIVISION

                       11
                       11

                       12 GOVERNMENT
                       12 GOVERNMENT EMPLOYEES
                                       EMPLOYEES                              Case No.
                                                                              Case No. 3:19-cv-01302
                                                                                       3:19-cv-01302
                          INSURANCE COMPANY,
                          INSURANCE COMPANY,
                       13
                       13                                                     GOVERNMENT
                                                                              GOVERNMENT EMPLOYEES
                                                                                          EMPLOYEES
                                    Plaintiff,
                                    Plaintiff,                                INSURANCE
                                                                              INSURANCE COMPANY’S NOTICE OF
                                                                                        COMPANY'S NOTICE OF
                       14
                       14                                                     MOTION AND
                                                                              MOTION AND MOTION
                                                                                         MOTION FOR
                                                                                                FOR
                               v.
                               v.                                             SUMMARY JUDGMENT
                                                                              SUMMARY JUDGMENT
                       15
                       15
                          ANSHUMAN S.
                          ANSHUMAN     NADKARNI, an
                                    S. NADKARNI,      an individual;
                                                         individual;
                       16 RENUKA
                       16 RENUKA NADKARNI,
                                  NADKARNI, an an individual,
                                                  individual,                Date: April
                                                                             Date:   April 23,
                                                                                           23, 2020
                                                                                               2020
                                                                             Time:
                                                                             Time: 9:30   a.m.
                                                                                     9:30 a.m.
                       17
                       17                  Defendants.
                                           Defendants.                       Judge:  Hon. Laurel
                                                                             Judge: Hon.          Beeler
                                                                                           Laurel Beeler
                                                                             Courtroom: B
                                                                             Courtroom:  B (15th
                                                                                           (15th Floor)
                                                                                                 Floor)
                       18
                       18

                       19
                       19           NOTICE OF
                                    NOTICE OF MOTION
                                              MOTION FOR
                                                     FOR SUMMARY JUDGMENT &
                                                         SUMMARY JUDGMENT & RELIEF
                                                                            RELIEF SOUGHT
                                                                                   SOUGHT
                       20
                       20           PLEASE TAKE
                                    PLEASE      NOTICE THAT
                                           TAKE NOTICE      on April
                                                       THAT on April 23,
                                                                     23, 2020, at 9:30
                                                                         2020, at      A.M. or
                                                                                  9:30 A.M. or as
                                                                                               as soon
                                                                                                  soon thereafter
                                                                                                       thereafter as
                                                                                                                  as the
                                                                                                                     the
                       21 matter
                       21 matter may
                                 may be
                                     be heard,
                                        heard, in
                                               in Department
                                                  Department B (15th Floor)
                                                             B (15th Floor) of
                                                                            of the
                                                                               the above-entitled
                                                                                   above-entitled Court,
                                                                                                  Court, located
                                                                                                         located at
                                                                                                                 at 450
                                                                                                                    450 Golden
                                                                                                                        Golden

                       22 Gate
                       22 Gate Avenue,
                               Avenue, San Francisco, CA
                                       San Francisco, CA 94102, Plaintiff Government
                                                         94102, Plaintiff Government Employees Insurance Company
                                                                                     Employees Insurance Company
                       23 ("GEICO")
                       23 (“GEICO”) will
                                    will and
                                         and hereby
                                             hereby does
                                                    does move
                                                         move the
                                                              the Court
                                                                  Court for summary judgment
                                                                        for summary judgment pursuant
                                                                                             pursuant to
                                                                                                      to Federal
                                                                                                         Federal Rules
                                                                                                                 Rules of
                                                                                                                       of
                       24 Civil
                       24 Civil Procedure,
                                Procedure, Rule
                                           Rule 56, and Civil
                                                56, and Civil Local Rules, Rule
                                                              Local Rules, Rule 56.1.
                                                                                56.1.

                       25
                       25           This Motion seeks
                                    This Motion seeks an
                                                      an order
                                                         order granting summary judgment
                                                               granting summary judgment in
                                                                                         in favor of GEICO
                                                                                            favor of       on the
                                                                                                     GEICO on the First
                                                                                                                  First
                       26 Amended
                       26 Amended Complaint's
                                  Complaint’s Second Cause of
                                              Second Cause of Action
                                                              Action (Duty
                                                                     (Duty to
                                                                           to Indemnify) and Third
                                                                              Indemnify) and       Cause of
                                                                                             Third Cause of Action
                                                                                                            Action (Right
                                                                                                                   (Right
                       27 to
                       27 to Reimbursement).
                             Reimbursement). GEICO
                                             GEICO brings
                                                   brings this
                                                          this Motion
                                                               Motion on
                                                                      on the
                                                                         the ground that no
                                                                             ground that no genuine
                                                                                            genuine dispute
                                                                                                    dispute as
                                                                                                            as to
                                                                                                               to any
                                                                                                                  any
                       28 material
                       28 material fact exists concerning
                                   fact exists concerning (1)
                                                          (1) whether
                                                              whether GEICO
                                                                      GEICO has
                                                                            has aa Duty
                                                                                   Duty to
                                                                                        to Indemnify Defendants Anshuman
                                                                                           Indemnify Defendants Anshuman S.
                                                                                                                         S.
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                   1
                                                                   1                        Case No. 3:19-cv-01302
                                                                                            Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                  GOVERNMENT EMPLOYEES INSURANCE
                                 GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                      INSURANCE COMPANY'S NOTICE OF
                                                                                 OF MOTION
                                                                                    MOTION AND
                                                                                           AND MOTION
                                                                                                MOTION FORFOR
                                                           SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                       SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 2 of 29




                           11 Nadkarni
                              Nadkarni and
                                       and Renuka
                                           Renuka Nadkarni
                                                  Nadkarni under
                                                           under the
                                                                 the GEICO
                                                                     GEICO Personal
                                                                           Personal Umbrella
                                                                                    Umbrella Policy
                                                                                             Policy for their liability
                                                                                                    for their           in the
                                                                                                              liability in the

                           22 underlying
                              underlying action
                                         action for
                                                for wrongful
                                                    wrongful eviction
                                                             eviction filed
                                                                      filed against
                                                                            against them
                                                                                    them entitled
                                                                                         entitled Venegas, et al.
                                                                                                  Venegas, et al. v. Nadkarni, et
                                                                                                                  v. Nadkarni, et al.,
                                                                                                                                  al.,

                           3 S.F.
                           3 S.F. Sup., No. CGC-18-571212
                                  Sup., No. CGC-18-571212 (the
                                                          (the "Venegas
                                                               “Venegas Action"),
                                                                        Action”), and
                                                                                  and (2)
                                                                                      (2) whether
                                                                                          whether GEICO
                                                                                                  GEICO is
                                                                                                        is entitled
                                                                                                           entitled to
                                                                                                                    to

                           4 reimbursement
                           4 reimbursement from said Defendants
                                           from said Defendants of
                                                                of all
                                                                   all defense
                                                                       defense fees
                                                                               fees and
                                                                                    and costs
                                                                                        costs incurred
                                                                                              incurred in
                                                                                                       in the
                                                                                                          the Venegas Action.
                                                                                                              Venegas Action.

                           55 This Motion follows
                              This Motion follows the
                                                  the Court's
                                                      Court’s July 11, 2019
                                                              July 11, 2019 Order
                                                                            Order denying
                                                                                  denying Defendants'
                                                                                          Defendants’ Motion
                                                                                                      Motion for
                                                                                                             for Judgment on
                                                                                                                 Judgment on

                           66 the
                              the pleadings
                                  pleadings in
                                            in which
                                               which the
                                                     the Court
                                                         Court concluded
                                                               concluded that
                                                                         that all
                                                                              all of
                                                                                  of the
                                                                                     the relevant
                                                                                         relevant events alleged in
                                                                                                  events alleged    the Venegas
                                                                                                                 in the Venegas

                           7 Action
                           7 Action occurred
                                    occurred before
                                             before the
                                                    the policy's
                                                        policy’s May
                                                                 May 2019
                                                                     2019 effective
                                                                          effective date
                                                                                    date and
                                                                                         and the
                                                                                             the Court's
                                                                                                 Court’s November
                                                                                                         November 22, 2019
                                                                                                                  22, 2019

                           88 grant
                              grant of
                                    of GEICO's
                                       GEICO’s Motion
                                               Motion for Partial Summary
                                                      for Partial Summary Judgment on the
                                                                          Judgment on the First
                                                                                          First Cause
                                                                                                Cause of
                                                                                                      of Action
                                                                                                         Action (Duty to
                                                                                                                (Duty to

                           99 Defend),
                              Defend), in
                                       in which
                                          which the
                                                the Court
                                                    Court held “the ‘occurrence’
                                                          held "the              of the
                                                                    `occurrence' of the eviction
                                                                                        eviction was
                                                                                                 was demonstrably
                                                                                                     demonstrably before"
                                                                                                                  before” the
                                                                                                                          the

                       10 policy's
                       10 policy’s May
                                   May 8, 2019 effective
                                       8, 2019           date. July
                                               effective date.      11, 2019
                                                               July 11, 2019 Order
                                                                             Order at
                                                                                   at 11:10-14
                                                                                      11:10-14 (Doc.
                                                                                               (Doc. No.
                                                                                                     No. 26);
                                                                                                         26); November
                                                                                                              November 22,
                                                                                                                       22,

                       11 2019
                       11 2019 Order
                               Order at
                                     at 14:
                                        14: 17;
                                            17; 12:
                                                12: 21
                                                    21 (Doc. No. 50).
                                                       (Doc. No. 50).

                       12
                       12             GEICO is
                                      GEICO is entitled
                                               entitled to
                                                        to summary
                                                           summary judgment
                                                                   judgment on the Second
                                                                            on the        Cause of
                                                                                   Second Cause of Action
                                                                                                   Action for
                                                                                                          for Indemnity because
                                                                                                              Indemnity because

                       13 the
                       13 the Venegas Action does
                              Venegas Action      not fall
                                             does not      within the
                                                      fall within the GEICO's
                                                                      GEICO’s policy's
                                                                              policy’s coverage,
                                                                                       coverage, and
                                                                                                 and under
                                                                                                     under California
                                                                                                           California Law,
                                                                                                                      Law,

                       14 "where
                       14 “where there
                                 there is
                                       is no
                                          no duty
                                             duty to
                                                  to defend there cannot
                                                     defend there        be aa duty
                                                                  cannot be         to indemnify.”
                                                                               duty to             Certain Underwriters
                                                                                       indemnify." Certain Underwriters at
                                                                                                                        at

                       15 Lloyd's
                       15         of London
                          Lloyd's of        v. Superior
                                     London v.          Ct., 24
                                               Superior Ct., 24 Ca1.4th
                                                                Cal.4th 945,
                                                                        945, 958, 03 (2001).
                                                                             958, 03 (2001).

                       16
                       16             With respect
                                      With         to the
                                           respect to the Third Cause of
                                                          Third Cause of Action
                                                                         Action for Reimbursement of
                                                                                for Reimbursement of Defense
                                                                                                     Defense Costs,
                                                                                                             Costs, GEICO,
                                                                                                                    GEICO,

                       17 having
                       17 having agreed
                                 agreed to
                                        to fund the defense
                                           fund the         of the
                                                    defense of the Venegas Action on
                                                                   Venegas Action on behalf
                                                                                     behalf of
                                                                                            of its
                                                                                               its insured
                                                                                                   insured under
                                                                                                           under aa full and
                                                                                                                    full and

                       18 complete
                       18 complete reservation
                                   reservation of
                                               of rights,
                                                  rights, is
                                                          is now
                                                             now entitled under the
                                                                 entitled under the California
                                                                                    California Supreme Court’s holding
                                                                                               Supreme Court's holding in
                                                                                                                       in

                       19 Scottsdale
                       19            Ins. Co.
                          Scottsdale Ins. Co. v.
                                              v. MV
                                                 MV Transportation, 36 Cal.
                                                    Transportation, 36 Cal. 4th
                                                                            4th 643,
                                                                                643, 658
                                                                                     658 (2005) to an
                                                                                         (2005) to an order
                                                                                                      order requiring
                                                                                                            requiring

                       20 Defendants
                       20 Defendants to
                                     to reimburse
                                        reimburse GEICO
                                                  GEICO for
                                                        for the
                                                            the defense
                                                                defense costs
                                                                        costs it
                                                                              it paid
                                                                                 paid on
                                                                                      on Defendants'
                                                                                         Defendants’ behalf
                                                                                                     behalf as
                                                                                                            as established
                                                                                                               established in
                                                                                                                           in

                       21 the
                       21 the Declaration
                              Declaration of
                                          of Christopher
                                             Christopher Trumpower submitted concurrently
                                                         Trumpower submitted concurrently herewith.
                                                                                          herewith.

                       22
                       22             This Motion is
                                      This Motion is based
                                                     based upon
                                                           upon this
                                                                this notice,
                                                                     notice, the
                                                                             the Court's
                                                                                 Court’s July 11, 2019
                                                                                         July 11, 2019 Order
                                                                                                       Order (Doc.
                                                                                                             (Doc. No.
                                                                                                                   No. 26),
                                                                                                                       26), the
                                                                                                                            the

                       23 Court's
                       23 Court’s November
                                  November 22,
                                           22, 2019 Order on
                                               2019 Order on GEICO’s previous Motion
                                                             GEICO's previous Motion for Partial Summary
                                                                                     for Partial Summary Judgment (Doc.
                                                                                                         Judgment (Doc.

                       24 No.
                       24 No. 50), the additional
                              50), the additional points
                                                  points and
                                                         and authorities
                                                             authorities discussed herein, the
                                                                         discussed herein, the Declaration
                                                                                               Declaration of
                                                                                                           of Christopher
                                                                                                              Christopher

                       25 Trumpower
                       25           in Support
                          Trumpower in         of GEICO's
                                       Support of GEICO’s Motion
                                                          Motion for
                                                                 for Summary
                                                                     Summary Judgment, the Declaration
                                                                             Judgment, the Declaration of
                                                                                                       of James
                                                                                                          James

                       26 Wagoner
                       26 Wagoner in
                                  in Support of GEICO's
                                     Support of GEICO’s Motion
                                                        Motion for
                                                               for Summary
                                                                   Summary Judgment, all the
                                                                           Judgment, all the papers,
                                                                                             papers, pleadings
                                                                                                     pleadings and
                                                                                                               and

                       27 records
                       27 records on
                                  on file
                                     file herein,
                                          herein, and
                                                  and on
                                                      on such
                                                         such other
                                                              other further evidence as
                                                                    further evidence as the
                                                                                        the Court
                                                                                            Court may
                                                                                                  may receive
                                                                                                      receive in
                                                                                                              in connection
                                                                                                                 connection with
                                                                                                                            with

                       28 GEICO's
                       28 GEICO’s reply filings and
                                  reply filings and at
                                                    at the
                                                       the hearing
                                                           hearing of
                                                                   of this
                                                                      this motion.
                                                                           motion.
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    22                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY   JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                   Case 3:19-cv-01302-LB Document
                                                  MEMORANDUM
                                                  MEMORANDUM   OF
                                                               OF 55POINTS
                                                                      Filed 03/18/20
                                                                    POINTS           Page 3 of 29
                                                                             & AUTHORITIES
                                                                             & AUTHORITIES


                                                                              TABLE OF
                                                                              TABLE OF CONTENTS
                                                                                       CONTENTS
                           1
                           1                                                                                                                                        Page
                                                                                                                                                                    Page
                           2 I.
                           2 I.       SUMMARY OF ARGUMENT
                                      SUMMARY OF ARGUMENT .............................................................................................3
                                                                                                                                                       3
                           3 II.
                           3 II.      STATEMENT OF UNDISPUTED
                                      STATEMENT OF UNDISPUTED MATERIAL
                                                              MATERIAL FACTS
                                                                       FACTS.....................................................66
                           4
                           4          A.
                                      A.        The Facts Alleged
                                                The Facts Alleged In
                                                                  In The  Complaint Of
                                                                     The Complaint          Of The      Underlying Venegas
                                                                                                 The Underlying            Venegas ActionAction And  And
                                                The Facts Made
                                                The Facts Made Available
                                                                Available To To GEICO
                                                                                   GEICO In         Connection With
                                                                                                In Connection           With The        Defendants’
                                                                                                                                 The Defendants'
                           55                   Tender
                                                Tender Establish
                                                       Establish The  Wrongful Eviction
                                                                 The Wrongful        Eviction Took  Took PlacePlace Prior
                                                                                                                       Prior To To TheThe Inception
                                                                                                                                             Inception
                                                Of The
                                                Of     GEICO Policy
                                                   The GEICO   Policy ................................................................................................66
                           66
                                      B.
                                      B.        The  Facts Uncovered
                                                The Facts   Uncovered After
                                                                         After GEICO's
                                                                               GEICO’s Denial
                                                                                         Denial Letter      Corroborate The
                                                                                                 Letter Corroborate               The
                           7
                           7                    Allegations In
                                                Allegations In The Underlying Venegas
                                                               The Underlying         Action And
                                                                              Venegas Action And Show
                                                                                                 Show That
                                                                                                         That TheThe Wrongful-
                                                                                                                       Wrongful-
                                                Eviction Occurred Prior
                                                Eviction Occurred  Prior To
                                                                         To The
                                                                            The GEICO
                                                                                GEICO Policy
                                                                                       Policy Period
                                                                                              Period .............................................7
                                                                                                                                                  7
                           88
                                      C.
                                      C.        The GEICO Action
                                                The GEICO Action For
                                                                 For Declaratory
                                                                     Declaratory Relief
                                                                                 Relief ...............................................................88
                           99
                                      D.
                                      D.        Defendants’ Motion
                                                Defendants' Motion For
                                                                   For Judgment
                                                                         Judgment On      On The      Pleadings And
                                                                                               The Pleadings           And The        Court’s Order
                                                                                                                               The Court's         Order
                       10
                       10                       Denying The
                                                Denying The Same
                                                            Same .....................................................................................................9
                                                                                                                                                                      9
                       11
                       11             E.
                                      E.        GEICO’s Motion
                                                GEICO's   Motion For
                                                                 For Partial
                                                                       Partial Summary
                                                                                   Summary Judgment Judgment And     And The         Court’s Order
                                                                                                                             The Court's           Order
                                                Granting The
                                                Granting The Same...................................................................................................10
                                                             Same                                                                                                   10
                       12
                       12
                                      F.
                                      F.        The Underlying Venegas
                                                The Underlying         Action Has
                                                               Venegas Action Has NowNow Settled
                                                                                              Settled And And GEICO
                                                                                                                 GEICO Has    Has Expended
                                                                                                                                     Expended
                       13
                       13                       Funds For
                                                Funds For Defendants'
                                                          Defendants’ Counsel
                                                                      Counsel ...............................................................................12
                                                                                                                                                             12
                       14 III.
                       14 III.        ARGUMENT .......................................................................................................................13
                                      ARGUMENT                                                                                                                        13
                       15
                       15             A.
                                      A.        Applicable Legal
                                                Applicable Legal Standards
                                                                 Standards .....................................................................................13
                                                                                                                                                                13
                       16
                       16                       1.
                                                1.         Summary
                                                           Summary Judgment......................................................................................13
                                                                   Judgment                                                                                      13
                       17
                       17             B.
                                      B.        Since  GEICO Has
                                                Since GEICO    Has No
                                                                   No Duty
                                                                       Duty ToTo Defend
                                                                                 Defend Because
                                                                                        Because The
                                                                                                 The Eviction Occurred Prior
                                                                                                     Eviction Occurred Prior
                                                To
                                                To Its Policy’s Inception,
                                                   Its Policy's Inception, It Follows That
                                                                           It Follows      It Can
                                                                                      That It Can Have
                                                                                                  Have No
                                                                                                       No Duty
                                                                                                           Duty To
                                                                                                                To Indemnify
                                                                                                                   Indemnify .....13
                                                                                                                                  13
                       18
                       18
                                                1.
                                                1.         Duty to
                                                           Duty to Indemnify
                                                                   Indemnify ........................................................................................13
                                                                                                                                                                     13
                       19
                       19
                                                           a.
                                                           a.        GEICO Cannot
                                                                     GEICO  Cannot Have Have A    A Duty
                                                                                                     Duty To  To Indemnify
                                                                                                                    Indemnify Where  Where The   The Court
                                                                                                                                                        Court
                       20
                       20                                            Has Already
                                                                     Has Already Held
                                                                                    Held There
                                                                                             There Is      No Duty
                                                                                                       Is No     Duty To        Defend As
                                                                                                                          To Defend          As A A Matter
                                                                                                                                                      Matter
                                                                     Of Law..............................................................................................14
                                                                     Of Law                                                                                              14
                       21
                       21
                                                           b.
                                                           b.        The Court Was
                                                                     The Court            Correct In
                                                                                 Was Correct               Holding GEICO
                                                                                                       In Holding         GEICO Has    Has No No Duty
                                                                                                                                                    Duty To   To
                       22
                       22                                            Defend ..............................................................................................15
                                                                     Defend                                                                                               15
                       23
                       23             C.
                                      C.        GEICO Has
                                                GEICO   Has AA Right
                                                                Right To    Reimbursement As
                                                                      To Reimbursement                As It     Funded The
                                                                                                            It Funded               Defense Of
                                                                                                                             The Defense          Of TheThe
                                                Venegas   Action On
                                                Venegas Action    On Behalf
                                                                      Behalf Of    Of ItsIts Insured
                                                                                               Insured Under Under A     A Full
                                                                                                                             Full And And Complete
                                                                                                                                              Complete
                       24
                       24                       Reservation Of
                                                Reservation  Of Rights
                                                                Rights And
                                                                        And The       Claims In
                                                                               The Claims             The Venegas
                                                                                                  In The     Venegas ActionAction WereWere Not Not Even
                                                                                                                                                      Even
                                                Potentially Covered
                                                Potentially Covered ..................................................................................................17
                                                                                                                                                                      17
                       25
                       25
                                                1.
                                                1.         An Insurer’s
                                                           An           Right To
                                                              Insurer's Right To Reimbursement
                                                                                 Reimbursement ........................................................17
                                                                                                                                                       17
                       26
                       26
                                                2.
                                                2.         An Insurer
                                                           An Insurer Is
                                                                      Is Entitled
                                                                         Entitled To Prejudgment Interest
                                                                                  To Prejudgment           Interest FromFrom The  The Time
                                                                                                                                         Time The  The
                       27
                       27                                  Funds Were
                                                           Funds Were Expended
                                                                       Expended .................................................................................21
                                                                                                                                                                 21
                       28
                       28                                                                     Case No. 3:19-cv-01302
                                                                                                       3:19-cv-01302
                                                                                                 ii
                                                                                              Case No.
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,                GOVERNMENT EMPLOYEES INSURANCE
                                   GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                        INSURANCE COMPANY'S NOTICE OF
                                                                                   OF MOTION
                                                                                      MOTION AND
                                                                                             AND MOTION
                                                                                                  MOTION FORFOR
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                                              SUMMARY JUDGMENT
                                                             SUMMARY JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720
                                      Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 4 of 29
                                                              TABLE OF
                                                              TABLE  OF CONTENTS
                                                                        CONTENTS
                                                                   (Continued)
                                                                   (Continued)
                                                                                                                                                                  Page
                                                                                                                                                                  Page

                           1
                           1                       3.
                                                   3.         GEICO Has
                                                              GEICO     Has AA Right
                                                                                Right To   Reimbursement Because
                                                                                       To Reimbursement               Because Defendants'
                                                                                                                                     Defendants’
                                                              Wrongful Eviction
                                                              Wrongful   Eviction Took Place Prior
                                                                                  Took Place Prior To To The
                                                                                                           The Inception
                                                                                                                  Inception Of    Of The       Policy
                                                                                                                                        The Policy
                           2
                           2                                  Period, There
                                                              Period,       Was No
                                                                      There Was  No Potential
                                                                                    Potential For
                                                                                              For Coverage,
                                                                                                    Coverage, And    And GEICO
                                                                                                                             GEICO Reserved
                                                                                                                                          Reserved
                                                              Its Right To
                                                              Its Right    Reimbursement ........................................................................21
                                                                        To Reimbursement                                                                         21
                           3
                           3
                                IV.
                                W.       CONCLUSION ....................................................................................................................23
                                         CONCLUSION                                                                                                                     23
                           4
                           4

                           55

                           66

                           7
                           7

                           88

                           99
                       10
                       10

                       11
                       11

                       12
                       12

                       13
                       13

                       14
                       14

                       15
                       15

                       16
                       16

                       17
                       17

                       18
                       18

                       19
                       19

                       20
                       20

                       21
                       21

                       22
                       22

                       23
                       23

                       24
                       24

                       25
                       25

                       26
                       26

                       27
                       27

                       28
                       28
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                        ii
                                                                        ii                       Case No. 3:19-cv-01302
                                                                                                 Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                       GOVERNMENT EMPLOYEES INSURANCE
                                      GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                           INSURANCE COMPANY'S NOTICE OF
                                                                                      OF MOTION
                                                                                         MOTION AND
                                                                                                AND MOTION
                                                                                                     MOTION FORFOR
                                                                SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                            SUMMARY JUDGMENT
                                     Case 3:19-cv-01302-LB Document
                                                    MEMORANDUM
                                                    MEMORANDUM   OF
                                                                 OF 55POINTS
                                                                        Filed 03/18/20
                                                                      POINTS           Page 5 of 29
                                                                               & AUTHORITIES
                                                                               & AUTHORITIES

                                                                               TABLE OF
                                                                               TABLE OF AUTHORITIES
                                                                                        AUTHORITIES

                                                                                                                                                                   Page
                                                                                                                                                                   Page
                           1
                           1
                                Cases
                                Cases
                           2
                           2
                                Am. Triticale,
                                Am.            Inc.v. Ntco
                                    Triticale, Inc.v. Ntco Services,
                                                            Services, Inc.,
                                                                       Inc.,
                           3
                           3      664 F.2d
                                      F.2d 1136
                                            1136 (9th
                                                   (9th Cir.
                                                        Cir. 1981)
                                                             1981).................................................................................................... 13
                                                                                                                                                                       13
                                  664
                           4
                           4
                              Anderson v.
                              Anderson v. Liberty
                                          Liberty Lobby,
                                                  Lobby, Inc.,
                                                            Inc.,
                           55   477 U.S.
                                477 U.S. 242
                                         242 (1986)
                                             (1986) .................................................................................................................... 13
                                                                                                                                                                         13

                              Armstrong World
                           66 Armstrong  World Industries,
                                                Industries, Inc.
                                                              Inc. v.v. Aetna
                                                                         Aetna Casualty
                                                                                    Casualty &     & Surety
                                                                                                       Surety Co.,Co.,
                                45 Cal.App.4th
                                45 Cal.App.4th 11 (1996)
                                                   (1996).............................................................................................................. 13
                                                                                                                                                                         13
                           7
                           7
                              Blue Ridge
                              Blue Ridge Ins.  Co. v.
                                          Ins. Co. v. Jacobsen,
                                                      Jacobsen,
                           88   25 Cal.
                                25 Cal. 4th
                                        4th 489
                                            489 (2001)
                                                 (2001)................................................................................................................. 14
                                                                                                                                                                         14
                           99
                          Buss v.
                          Buss v. Superior Court,
                                  Superior Court,
                       10
                       10   16
                            16 Cal.
                               Cal. 4th
                                    4th 35
                                        35 (1997)........................................................................... 6,
                                           (1997)                                                                               13, 14,
                                                                                                                             6, 13, 14, 17,
                                                                                                                                        17, 18,
                                                                                                                                            18, 19,
                                                                                                                                                19, 20,
                                                                                                                                                    20, 23
                                                                                                                                                        23

                          Celotex Corp.
                       11 Celotex
                       11         Corp. v.
                                        v. Catrett,
                                           Catrett,
                            477 U.S.
                            477  U.S. 317
                                      317 (1986)
                                          (1986) .................................................................................................................... 13
                                                                                                                                                                      13
                       12
                       12
                          Certain Underwriters
                          Certain Underwriters at
                                               at Lloyd's
                                                  Lloyd's of   of London
                                                                    London v.    v. Superior
                                                                                     Superior Ct.,  Ct.,
                       13
                       13   24 Ca1.4th
                            24 Cal.4th 945  (2001).......................................................................................................... 2,
                                       945 (2001)                                                                                                             2, 5,   14
                                                                                                                                                                  5, 14
                       14 Cunningham
                       14 Cunningham v.
                                      v. Universal
                                         Universal Underwriters,
                                                   Underwriters,
                       15
                       15   98
                            98 Cal.App.4th
                               Cal.App.4th 1141
                                           1141 (2002)........................................................................................................
                                                (2002)                                                                                                         16
                                                                                                                                                               16

                       16 Erickson-Hall
                       16               Constr. Co.
                          Erickson-Hall Constr. Co. v.
                                                     v. Scottsdale
                                                        Scottsdale Ins.       Co.,
                                                                       Ins. Co.,
                            369 F.
                            369 F. Supp. 3d 1022
                                   Supp. 3d  1022 (S.D.
                                                   (S.D. Cal.
                                                         Cal. 2019)
                                                               2019) ............................................................................. 5,     14, 15
                                                                                                                                                       5, 14, 15
                       17
                       17
                          Evanston Ins. Co.
                          Evanston Ins. Co. v.
                                            v. OEA,
                                               OEA, Inc.,
                                                      Inc.,
                       18
                       18   566 F.3d 915
                            566 F.3d     (9th Cir.
                                     915 (9th  Cir. 2009)
                                                    2009)............................................................................................. 6, 21, 23
                                                                                                                                                       6, 21, 23
                       19 Fire
                       19 Fire Insurance
                               Insurance Exchange v. Abbott,
                                         Exchange v. Abbott,
                             204 Cal.App.3d
                            204  Cal.App.3d 1012
                                            1012 (1988)
                                                 (1988)....................................................................................................... 15
                                                                                                                                                               15
                       20
                       20
                          Golden Eagle
                       21 Golden
                       21        Eagle Ins. Corp. v.
                                       Ins. Corp. v. Rocky
                                                     Rocky Cola
                                                             Cola Cafe,
                                                                     Cafe, Inc.,
                                                                               Inc.,
                            94 Cal. App.
                            94 Cal. App. 4th
                                         4th 120
                                             120 (2001)
                                                 (2001)........................................................................................................ 13
                                                                                                                                                                13
                       22
                       22
                          Government Employees
                          Government  Employees Insurance     Company v.
                                                  Insurance Company            v. Nadkarni,
                                                                                  Nadkarni,
                       23
                       23   391 F.
                            391 F. Supp. 3d 917
                                   Supp. 3d     (N.D. Cal.
                                            917 (N.D.  Cal. 2019)
                                                             2019) .......................................................................... 4,  4, 9,   10, 16
                                                                                                                                                      9, 10,    16
                       24 Gray
                       24 Gray v.
                               v. Zurich
                                  Zurich Insurance  Co.,
                                         Insurance Co.,
                            65 Cal.2d 263  (1966)...................................................................................................................
                            65 Ca1.2d 263 (1966)                                                                                                                     15
                                                                                                                                                                     15
                       25
                       25

                       26       Harper Construction
                                Harper Construction Company,
                                                    Company, Inc.
                                                              Inc. v.
                                                                   v. National
                                                                      National Union
                                                                                   Union Fire Fire Insurance
                                                                                                     Insurance CompanyCompany of      of Pittsburgh,
                                                                                                                                           Pittsburgh, PA,   PA,
                       26
                                  377 F.
                                  377 F. Supp. 3d 1134
                                         Supp. 3d 1134 (S.D.
                                                       (S.D. Cal.
                                                             Cal. 2019)
                                                                  2019) ....................................................................................... 14
                                                                                                                                                                14
                       27
                       27

                       28
                       28                                              iii                      Case No. 3:19-cv-01302
                                                                                                Case No. 3:19-cv-01302
                                                                       iii
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,                  GOVERNMENT EMPLOYEES INSURANCE
                                     GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                          INSURANCE COMPANY'S NOTICE OF
                                                                                     OF MOTION
                                                                                        MOTION AND
                                                                                               AND MOTION
                                                                                                    MOTION FORFOR
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                                                SUMMARY   JUDGMENT
                                                               SUMMARY JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720
                                     Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 6 of 29
                                                            TABLE OF
                                                            TABLE OF AUTHORITIES
                                                                      AUTHORITIES
                                                                  (Continued)
                                                                  (Continued)
                                                                                                                                                                 Page
                                                                                                                                                                 Page

                             Hartford Accident
                           1 Hartford
                           1          Accident && Indem.
                                                   Indem. Co.
                                                           Co. v.
                                                               v. Sequoia
                                                                   Sequoia Ins.         Co.,
                                                                                 Ins. Co.,
                               211 Cal.App.3d
                               211 Cal.App.3d 1285
                                                1285 (1989)
                                                      (1989)....................................................................................................... 21
                                                                                                                                                                    21
                           2
                           2
                             J&J Holdings, Inc.
                             J&J Holdings,      v. Great
                                           Inc. v. Great Am.
                                                          Am. E&S
                                                               E&S Ins.       Co.,
                                                                       Ins. Co.,
                           3
                           3   2019 WL
                               2019  WL 7169789     (C.D. Cal.
                                        7169789 (C.D.     Cal. 2019)
                                                               2019)........................................................................................... 14  14
                           4
                           4
                              Keenan v.
                              Keenan v. Allan,
                                        Allan,
                           55   91
                                91 F.3d
                                   F.3d 1275 (9th
                                        1275 (9th Cir.
                                                  Cir. 1996)
                                                       1996)....................................................................................................... 13
                                                                                                                                                                    13

                              Menefee v.
                           66 Menefee v. Ostawari,
                                          Ostawari,
                               228 Cal.
                               228  Cal. App.
                                         App. 3d
                                               3d 239
                                                   239 (1991)
                                                        (1991)................................................................................................. 11,
                                                                                                                                                                11, 16
                                                                                                                                                                    16
                           7
                           7
                              Mez Indus.,
                              Mez Indus., Inc. v. Pac.
                                          Inc. v. Pac. Nat'l
                                                       Nat’l Ins.  Co.,
                                                             Ins. Co.,
                           88  76 Cal.
                               76  Cal. App.
                                        App. 4th
                                              4th 856
                                                  856 (1999)
                                                       (1999).................................................................................................. 11,
                                                                                                                                                                11, 16
                                                                                                                                                                    16
                        99 Montrose
                           Montrose Chemical
                                     Chemical Corp.
                                              Corp. v.v. Superior
                                                          Superior Court,Court,
                       10
                       10   66 Ca1.4th
                               Cal.4th 287
                                       287 (1993)
                                           (1993).................................................................................................................... 19
                                                                                                                                                                      19

                          Phase II
                       11 Phase
                       11       II Transportation, Inc. v.
                                   Transportation, Inc. v. Carolina
                                                           Carolina Casualty
                                                                        Casualty Insurance
                                                                                       Insurance Company,
                                                                                                        Company,
                            228 F.
                            228  F. Supp.  3d 999
                                    Supp. 3d      (C.D. Cal.
                                              999 (C.D. Cal. 2017)
                                                             2017)......................................................................................... 14   14
                       12
                       12
                          Risely v.
                          Risely v. Interinsurance
                                    Interinsurance Exchange
                                                   Exchange ofof the
                                                                   the Automotive
                                                                         Automotive Club,    Club,
                       13
                       13   183 Cal.
                            183  Cal. App.
                                      App. 4th
                                            4th 196
                                                196 (2010)
                                                    (2010)...................................................................................................... 14
                                                                                                                                                                 14
                       14 Safeco
                       14        Ins. Co.
                          Safeco Ins. Co. of
                                          of Am.
                                             Am. v.
                                                 v. Superior  Court,
                                                    Superior Court,
                       15   140
                            140  Cal.
                                 Cal. App.
                                      App. 4th 874 (2006)......................................................................................................
                                           4th 874 (2006)                                                                                                       13
                                                                                                                                                                13
                       15

                       16 Scottsdale
                       16 Scottsdale Ins.  Co. v.
                                      Ins. Co. v. MV
                                                  MV Transportation,
                                                      Transportation,
                            36 Cal.
                            36  Cal. 4th
                                     4th 643
                                          643 (2005)
                                              (2005)................................................................................. 2,
                                                                                                                                      2, 5, 18, 19,
                                                                                                                                         5, 18,   19, 20,
                                                                                                                                                        20, 22,
                                                                                                                                                              22, 2323
                       17
                       17
                          State Farm Fire
                          State Farm   Fire &
                                            & Cas.
                                               Cas. Co.
                                                    Co. v.
                                                        v. Superior
                                                            Superior Court,Court,
                       18
                       18   191 Cal.App.3d
                            191  Cal.App.3d 74 74 (1987)
                                                  (1987)........................................................................................................... 15
                                                                                                                                                                    15
                       19 Street
                       19 Street Surfing,
                                 Surfing, LLC  v. Great
                                          LLC v.  Great Am.
                                                        Am. E E&  &S     Ins. Co.,
                                                                      S Ins.    Co.,
                            776  F.3d 603
                            776 F.3d       (9th Cir.
                                      603 (9th  Cir. 2014)
                                                     2014)................................................................................................. 11,
                                                                                                                                                            11, 16
                                                                                                                                                                16
                       20
                       20

                       21 Swain
                       21       v. California
                          Swain v. California Casualty
                                               Casualty Ins.    Co.,
                                                         Ins. Co.,
                            99 Cal.App.4th 11 (2002)
                            99 Cal.App.4th     (2002).................................................................................................. 10,
                                                                                                                                                        10, 11,
                                                                                                                                                            11, 16
                                                                                                                                                                16
                       22
                       22
                          Walbrook Ins.
                          Walbrook       Co. Ltd.
                                    Ins. Co.      v. Goshgarian
                                             Ltd. v. Goshgarian &      & Goshgarian,
                                                                           Goshgarian,
                       23
                       23   726 F.Supp. 777
                            726 F.Supp.       (C.D. Cal.
                                         777 (C.D.   Cal. 1989)
                                                          1989)............................................................................................... 18
                                                                                                                                                                18
                       24 Statutes
                       24 Statutes
                       25 Civil
                       25 Civil Code
                                Code §
                                     § 2860
                                       2860 ....................................................................................................................... 8, 22
                                                                                                                                                                    8, 22
                       26 Civil
                       26 Civil Code
                                Code §
                                     § 3287(a)
                                       3287(a) ....................................................................................................................... 21
                                                                                                                                                                       21
                       27
                       27

                       28
                       28
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                       iv
                                                                       iv                       Case No. 3:19-cv-01302
                                                                                                Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                      GOVERNMENT EMPLOYEES INSURANCE
                                     GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                          INSURANCE COMPANY'S NOTICE OF
                                                                                     OF MOTION
                                                                                        MOTION AND
                                                                                               AND MOTION
                                                                                                    MOTION FORFOR
                                                               SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                           SUMMARY JUDGMENT
                                     Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 7 of 29
                                                            TABLE OF
                                                            TABLE OF AUTHORITIES
                                                                      AUTHORITIES
                                                                  (Continued)
                                                                  (Continued)
                                                                                                                                                                   Page
                                                                                                                                                                   Page

                             Rules
                           1 Rules
                           1

                           2 Civil
                           2 Civil Local Rules, Rule
                                   Local Rules, Rule 56.1
                                                     56.1 ........................................................................................................... 24
                                                                                                                                                                      24
                           3 Federal
                           3 Federal Rules
                                     Rules of
                                           of Civil
                                              Civil Procedure,
                                                    Procedure, Rule
                                                               Rule 56................................................................................
                                                                    56                                                                                 13, 24
                                                                                                                                                       13, 24
                           4 Regulations
                           4 Regulations
                           55
                                S.F Admin. Code
                                S.F Admin. Code §
                                                § 37.9
                                                  37.9.................................................................................................................. 16
                                                                                                                                                                         16
                           66

                           7
                           7

                           88

                           99
                       10
                       10

                       11
                       11

                       12
                       12

                       13
                       13

                       14
                       14

                       15
                       15

                       16
                       16

                       17
                       17

                       18
                       18

                       19
                       19

                       20
                       20

                       21
                       21

                       22
                       22

                       23
                       23

                       24
                       24

                       25
                       25

                       26
                       26

                       27
                       27

                       28
                       28
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                       v
                                                                       v                        Case No. 3:19-cv-01302
                                                                                                Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                      GOVERNMENT EMPLOYEES INSURANCE
                                     GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                          INSURANCE COMPANY'S NOTICE OF
                                                                                     OF MOTION
                                                                                        MOTION AND
                                                                                               AND MOTION
                                                                                                    MOTION FORFOR
                                                               SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                           SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 8 of 29




                           11 ISSUES
                              ISSUES PRESENTED
                                     PRESENTED

                           22         ■     Taking into
                                             Taking into consideration
                                                         consideration the
                                                                       the grounds
                                                                           grounds for the Court's
                                                                                   for the Court’s denial
                                                                                                   denial of Defendants’ Motion
                                                                                                          of Defendants' Motion for
                                                                                                                                for

                           3 Judgment
                           3          on the
                             Judgment on the Pleadings
                                             Pleadings and its grant
                                                       and its grant of
                                                                     of GEICO's
                                                                        GEICO’s Motion
                                                                                Motion for Partial Summary
                                                                                       for Partial         judgment holding,
                                                                                                   Summary judgment holding,

                           4 as
                           4 as aa matter
                                   matter of
                                          of law,
                                             law, that
                                                  that GEICO
                                                       GEICO does
                                                             does not
                                                                  not have
                                                                      have aa duty
                                                                              duty to
                                                                                   to defend
                                                                                      defend Defendants
                                                                                             Defendants in
                                                                                                        in Venegas,
                                                                                                           Venegas, et
                                                                                                                    et al.
                                                                                                                       al. v.
                                                                                                                           v.

                           55 Nadkarni,
                              Nadkarni, et
                                        et al.
                                           al. (S.F.
                                               (S.F. Sup. Ct., No.
                                                     Sup. Ct., No. CGC-18-571212)
                                                                   CGC-18-571212) ("Venegas
                                                                                  (“Venegas Action"),
                                                                                            Action”), does GEICO have
                                                                                                      does GEICO have aa duty
                                                                                                                         duty to
                                                                                                                              to

                           66 indemnify
                              indemnify Defendants?
                                        Defendants?

                           7
                           7          ■     Short Answer: No.
                                             Short Answer: No. GEICO
                                                               GEICO has
                                                                     has no
                                                                         no duty
                                                                            duty to
                                                                                 to indemnify
                                                                                    indemnify Defendants'
                                                                                              Defendants’ for their liability
                                                                                                          for their liability for
                                                                                                                              for

                           88 evicting
                              evicting the
                                       the Plaintiffs
                                           Plaintiffs in the Venegas
                                                      in the         Action prior
                                                             Venegas Action prior to
                                                                                  to the
                                                                                     the inception
                                                                                         inception of the GEICO
                                                                                                   of the GEICO policy
                                                                                                                policy as the Court
                                                                                                                       as the Court

                           99 has
                              has already
                                  already held
                                          held that
                                               that as
                                                    as aa matter
                                                          matter of
                                                                 of law GEICO has
                                                                    law GEICO has no
                                                                                  no duty
                                                                                     duty to
                                                                                          to defend.
                                                                                             defend.

                       10
                       10             ■     Since the alleged
                                             Since the alleged eviction took place
                                                               eviction took place prior
                                                                                   prior to
                                                                                         to the
                                                                                            the policy
                                                                                                policy period
                                                                                                       period and
                                                                                                              and is not even
                                                                                                                  is not even

                       11 potentially
                       11 potentially covered, does GEICO
                                      covered, does GEICO have
                                                          have aa right
                                                                  right to
                                                                        to reimbursement
                                                                           reimbursement for its defense
                                                                                         for its         costs incurred
                                                                                                 defense costs incurred in
                                                                                                                        in

                       12 defending
                       12 defending the
                                    the Defendants
                                        Defendants in the underlying
                                                   in the underlying Venegas Action?
                                                                     Venegas Action?

                       13
                       13             ■     Short Answer: Yes.
                                             Short Answer: Yes. GEICO
                                                                GEICO agreed
                                                                      agreed to
                                                                             to fund the defense
                                                                                fund the defense of the Venegas
                                                                                                 of the         Action on
                                                                                                        Venegas Action on behalf
                                                                                                                          behalf

                       14 of
                       14 of its
                             its insureds
                                 insureds under
                                          under aa full and complete
                                                   full and complete reservation
                                                                     reservation of
                                                                                 of rights,
                                                                                    rights, it
                                                                                            it was
                                                                                               was determined
                                                                                                   determined by
                                                                                                              by the
                                                                                                                 the Court
                                                                                                                     Court that
                                                                                                                           that no
                                                                                                                                no

                       15 potential
                       15 potential for coverage exists
                                    for coverage        because the
                                                 exists because the wrongful
                                                                    wrongful eviction
                                                                             eviction occurred before the
                                                                                      occurred before the policy
                                                                                                          policy period
                                                                                                                 period and
                                                                                                                        and

                       16 Defendants
                       16 Defendants would
                                     would be
                                           be unjustly
                                              unjustly enriched by GEICO's
                                                       enriched by GEICO’s bearing
                                                                           bearing of
                                                                                   of unbargained-for
                                                                                      unbargained-for defense
                                                                                                      defense costs.
                                                                                                              costs.

                       17 I.
                       17 I.          SUMMARY OF
                                      SUMMARY OF ARGUMENT
                                                 ARGUMENT
                       18
                       18             The central
                                      The central insurance
                                                  insurance coverage
                                                            coverage question
                                                                     question raised
                                                                              raised in this case
                                                                                     in this case is whether the
                                                                                                  is whether the wrongful
                                                                                                                 wrongful eviction
                                                                                                                          eviction
                       19 alleged
                       19 alleged against
                                  against Defendants
                                          Defendants Anshuman
                                                     Anshuman and
                                                              and Renuka
                                                                  Renuka Nadkarni
                                                                         Nadkarni in
                                                                                  in the
                                                                                     the underlying
                                                                                         underlying Venegas Action
                                                                                                    Venegas Action

                       20 occurred
                       20 occurred during
                                   during the
                                          the GEICO
                                              GEICO policy
                                                    policy period
                                                           period which
                                                                  which began
                                                                        began on
                                                                              on May
                                                                                 May 8, 2018. In
                                                                                     8, 2018.    its July
                                                                                              In its July 11,
                                                                                                          11, 2019 Order
                                                                                                              2019 Order

                       21 Denying
                       21 Denying Defendants'
                                  Defendants’ Motion
                                              Motion for
                                                     for Judgment on the
                                                         Judgment on the Pleadings
                                                                         Pleadings and
                                                                                   and in
                                                                                       in its
                                                                                          its November
                                                                                              November 22, 2019 Order
                                                                                                       22, 2019 Order

                       22 granting
                       22 granting GEICO's
                                   GEICO’s Motion
                                           Motion for
                                                  for Partial
                                                      Partial Summary
                                                              Summary Judgment, this Court
                                                                      Judgment, this Court has
                                                                                           has already
                                                                                               already answered
                                                                                                       answered this
                                                                                                                this

                       23 question
                       23 question in
                                   in the
                                      the negative.
                                          negative.

                       24
                       24             The Court's
                                      The Court’s July
                                                  July 11,
                                                       11, 2019 Order Denying
                                                           2019 Order Denying Defendant's
                                                                              Defendant’s Motion
                                                                                          Motion for
                                                                                                 for Judgment on the
                                                                                                     Judgment on the Pleadings
                                                                                                                     Pleadings

                       25 held
                       25 held that
                               that the
                                    the Venegas action did
                                        Venegas action     not fall
                                                       did not      or potentially
                                                               fall or potentially fall within the
                                                                                   fall within the GEICO
                                                                                                   GEICO umbrella's
                                                                                                         umbrella’s coverage
                                                                                                                    coverage

                       26 based
                       26 based on
                                on two
                                   two undisputed
                                       undisputed facts
                                                  facts in
                                                        in GEICO's
                                                           GEICO’s possession
                                                                   possession at the time
                                                                              at the time it
                                                                                          it originally disclaimed coverage:
                                                                                             originally disclaimed coverage:

                       27 First,
                       27 First, both
                                 both the
                                      the original
                                          original Complaint
                                                   Complaint and
                                                             and the
                                                                 the First
                                                                     First Amended
                                                                           Amended Complaint
                                                                                   Complaint in
                                                                                             in the
                                                                                                the Venegas Action alleged
                                                                                                    Venegas Action alleged

                       28 that
                       28 that pursuant
                               pursuant to
                                        to aa Notice
                                              Notice of
                                                     of Termination
                                                        Termination of
                                                                    of Tenancy
                                                                       Tenancy served by Defendants
                                                                               served by Defendants on
                                                                                                    on March
                                                                                                       March 13,
                                                                                                             13, 2018, the
                                                                                                                 2018, the
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    33                       Case No.
                                                                                             Case No. 3:19-cv-01302
                                                                                                      3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES
                                  GOVERNMENT EMPLOYEES INSURANCE COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY   JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 9 of 29




                           11 Venegas
                              Venegas plaintiffs
                                      plaintiffs vacated
                                                 vacated the
                                                         the property
                                                             property on
                                                                      on April
                                                                         April 21,
                                                                               21, 2018.
                                                                                   2018. See Doc. No.
                                                                                         See Doc. No. 34-2,
                                                                                                      34-2, Ex C, at
                                                                                                            Ex C, at ¶
                                                                                                                     ¶ 15.
                                                                                                                       15. Second,
                                                                                                                           Second,

                           22 in
                              in "Statements
                                 “Statements of
                                             of Occupancy"
                                                Occupancy” submitted
                                                           submitted by
                                                                     by Defendants
                                                                        Defendants to
                                                                                   to the
                                                                                      the San Francisco Rent
                                                                                          San Francisco Rent Stabilization and
                                                                                                             Stabilization and

                           3 Arbitration
                           3 Arbitration Board
                                         Board and
                                               and which
                                                   which were
                                                         were both
                                                              both forwarded
                                                                   forwarded to
                                                                             to GEICO
                                                                                GEICO in
                                                                                      in connection with the
                                                                                         connection with the tender
                                                                                                             tender and
                                                                                                                    and

                           4 independently
                           4 independently obtained
                                           obtained from the Board,
                                                    from the Board, Defendants
                                                                    Defendants certified,
                                                                               certified, under
                                                                                          under penalty
                                                                                                penalty of
                                                                                                        of perjury,
                                                                                                           perjury, that
                                                                                                                    that they
                                                                                                                         they

                           55 recovered
                              recovered possession
                                        possession of
                                                   of the
                                                      the property
                                                          property on
                                                                   on or
                                                                      or before
                                                                         before May
                                                                                May 1,
                                                                                    1, 2018.
                                                                                       2018. Doc.
                                                                                             Doc. No.
                                                                                                  No. 34-2,
                                                                                                      34-2, Exs. D-F.
                                                                                                            Exs. D-F.

                           66 Accordingly,
                              Accordingly, the
                                           the Court's
                                               Court’s July 11, 2019
                                                       July 11, 2019 Order
                                                                     Order Denying
                                                                           Denying Defendant's
                                                                                   Defendant’s Motion
                                                                                               Motion for
                                                                                                      for Judgment on the
                                                                                                          Judgment on the

                           7 Pleadings
                           7 Pleadings held “the offense
                                       held "the offense was
                                                         was committed before the
                                                             committed before the policy
                                                                                  policy period,
                                                                                         period, meaning,
                                                                                                 meaning, when
                                                                                                          when the
                                                                                                               the tenants
                                                                                                                   tenants left
                                                                                                                           left

                           88 and
                              and when
                                  when the
                                       the defendants
                                           defendants regained
                                                      regained possession.
                                                               possession. These events happened
                                                                           These events happened before
                                                                                                 before May
                                                                                                        May 8,
                                                                                                            8, 2018,
                                                                                                               2018, the
                                                                                                                     the

                           99 effective
                              effective date
                                        date of
                                             of the
                                                the GEICO
                                                    GEICO policy."
                                                          policy.” Government
                                                                   Government Employees
                                                                              Employees Insurance Company v.
                                                                                        Insurance Company v. Nadkarni,
                                                                                                             Nadkarni, 391 F.
                                                                                                                       391 F.

                       10 Supp.
                       10       3d 917,
                          Supp. 3d 917, 928 (N.D. Cal.
                                        928 (N.D. Cal. 2019).
                                                       2019).

                       11
                       11             Then again in
                                      Then again    the Court's
                                                 in the Court’s November
                                                                November 22,
                                                                         22, 2019
                                                                             2019 Order
                                                                                  Order on
                                                                                        on GEICO’s Motion for
                                                                                           GEICO's Motion     Partial Summary
                                                                                                          for Partial Summary

                       12 Judgment,
                       12           the Court
                          Judgment, the Court based
                                              based its
                                                    its decision
                                                        decision on
                                                                 on the
                                                                    the same
                                                                        same two
                                                                             two undisputed
                                                                                 undisputed facts mentioned above
                                                                                            facts mentioned above that
                                                                                                                  that were
                                                                                                                       were

                       13 in
                       13 in GEICO's
                             GEICO’s possession
                                     possession at
                                                at the
                                                   the time
                                                       time it originally disclaimed
                                                            it originally            coverage. Consequently,
                                                                          disclaimed coverage. Consequently, the
                                                                                                             the Court
                                                                                                                 Court held, as
                                                                                                                       held, as

                       14 aa matter
                       14    matter of
                                    of law,
                                       law, that
                                            that the
                                                 the Venegas Action did
                                                     Venegas Action did not
                                                                        not fall
                                                                            fall or
                                                                                 or potentially
                                                                                    potentially fall within the
                                                                                                fall within the GEICO
                                                                                                                GEICO umbrella's
                                                                                                                      umbrella’s

                       15 coverage
                       15 coverage and
                                   and therefore
                                       therefore that
                                                 that GEICO
                                                      GEICO has
                                                            has no duty to
                                                                no duty to defend the Venegas
                                                                           defend the         Action. First,
                                                                                      Venegas Action. First, both
                                                                                                             both the
                                                                                                                  the original
                                                                                                                      original

                       16 Complaint
                       16 Complaint and
                                    and the
                                        the First
                                            First Amended
                                                  Amended Complaint
                                                          Complaint in
                                                                    in the
                                                                       the Venegas Action alleged
                                                                           Venegas Action alleged that
                                                                                                  that pursuant
                                                                                                       pursuant to
                                                                                                                to aa Notice
                                                                                                                      Notice

                       17 of
                       17 of Termination of Tenancy
                             Termination of         served by
                                            Tenancy served by Defendants
                                                              Defendants on
                                                                         on March
                                                                            March 13,
                                                                                  13, 2018,
                                                                                      2018, the
                                                                                            the Venegas plaintiffs vacated
                                                                                                Venegas plaintiffs vacated

                       18 the
                       18 the property
                              property on
                                       on April
                                          April 21,
                                                21, 2018.
                                                    2018. See Doc. No.
                                                          See Doc. No. 34-2,
                                                                       34-2, Ex C, at
                                                                             Ex C, at ¶
                                                                                      ¶ 15.
                                                                                        15. Second,
                                                                                            Second, in “Statements of
                                                                                                    in "Statements of
                       19 Occupancy"
                       19 Occupancy” submitted
                                     submitted by
                                               by Defendants
                                                  Defendants to
                                                             to the
                                                                the San Francisco Rent
                                                                    San Francisco Rent Stabilization and Arbitration
                                                                                       Stabilization and Arbitration Board
                                                                                                                     Board

                       20 forwarded
                       20           to GEICO
                          forwarded to GEICO in connection with
                                             in connection with the
                                                                the tender
                                                                    tender and
                                                                           and which
                                                                               which GEICO
                                                                                     GEICO also
                                                                                           also independently obtained
                                                                                                independently obtained

                       21 from
                       21      the Board,
                          from the Board, Defendants
                                          Defendants certified,
                                                     certified, under
                                                                under penalty
                                                                      penalty of
                                                                              of perjury,
                                                                                 perjury, that
                                                                                          that they
                                                                                               they recovered
                                                                                                    recovered possession
                                                                                                              possession of
                                                                                                                         of the
                                                                                                                            the

                       22 property
                       22 property on
                                   on or
                                      or before
                                         before May
                                                May 1,
                                                    1, 2018.
                                                       2018. Doc.
                                                             Doc. No.
                                                                  No. 34-2,
                                                                      34-2, Exs. D-F.
                                                                            Exs. D-F.

                       23
                       23             Accordingly, this
                                      Accordingly, this Court
                                                        Court correctly
                                                              correctly held that "[t]he
                                                                        held that “[t]he ‘occurrence’ of the
                                                                                         `occurrence' of the eviction
                                                                                                             eviction was
                                                                                                                      was

                       24 demonstrably
                       24 demonstrably before
                                       before the
                                              the policy
                                                  policy period,"
                                                         period,” that
                                                                  that GEICO
                                                                       GEICO had no duty
                                                                             had no duty to
                                                                                         to defend
                                                                                            defend from the inception
                                                                                                   from the           of the
                                                                                                            inception of the

                       25 Venegas
                       25         Action because
                          Venegas Action because the
                                                 the action
                                                     action raised
                                                            raised no
                                                                   no potential
                                                                      potential for
                                                                                for coverage,
                                                                                    coverage, and
                                                                                              and that
                                                                                                  that none
                                                                                                       none of
                                                                                                            of the
                                                                                                               the facts
                                                                                                                   facts

                       26 disclosed
                       26 disclosed during
                                    during discovery
                                           discovery raised
                                                     raised any
                                                            any possibility
                                                                possibility that
                                                                            that the
                                                                                 the wrongful
                                                                                     wrongful eviction
                                                                                              eviction extended
                                                                                                       extended into
                                                                                                                into the
                                                                                                                     the policy
                                                                                                                         policy

                       27 period.
                       27 period. Doc.
                                  Doc. No.
                                       No. 50 at 14:
                                           50 at 14: 17.
                                                     17.

                       28
                       28             Shortly after the
                                      Shortly after the Court's
                                                        Court’s Summary
                                                                Summary Judgment order, the
                                                                        Judgment order, the parties
                                                                                            parties to
                                                                                                    to the
                                                                                                       the Venegas Action entered
                                                                                                           Venegas Action entered
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    4
                                                                    4                        Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 10 of 29




                           11 into
                              into aa settlement
                                      settlement pursuant
                                                 pursuant to
                                                          to which
                                                             which they
                                                                   they agreed
                                                                        agreed to
                                                                               to pay
                                                                                  pay the
                                                                                      the total
                                                                                          total sum
                                                                                                sum of
                                                                                                    of $550,000. Wagoner Decl.,
                                                                                                       $550,000. Wagoner Decl., ¶
                                                                                                                                ¶

                           22 3.)
                              3.) Defendants
                                  Defendants made
                                             made aa demand
                                                     demand on
                                                            on GEICO
                                                               GEICO to
                                                                     to pay
                                                                        pay part
                                                                            part of
                                                                                 of the
                                                                                    the settlement,
                                                                                        settlement, which
                                                                                                    which GEICO
                                                                                                          GEICO declined
                                                                                                                declined based
                                                                                                                         based

                           3 on
                           3 on the
                                the Court's
                                    Court’s November
                                            November 22,
                                                     22, 2019
                                                         2019 Order.
                                                              Order. (Id.)
                                                                     (Id.) Following
                                                                           Following the
                                                                                     the settlement,
                                                                                         settlement, the
                                                                                                     the Venegases
                                                                                                         Venegases dismissed the
                                                                                                                   dismissed the

                           4 action,
                           4 action, and
                                     and the
                                         the Nadkarnis'
                                             Nadkarnis’ defense
                                                        defense counsel,
                                                                counsel, whom
                                                                         whom GEICO
                                                                              GEICO had
                                                                                    had retained
                                                                                        retained to
                                                                                                 to defend
                                                                                                    defend the
                                                                                                           the Nadkarnis
                                                                                                               Nadkarnis under
                                                                                                                         under

                           55 aa reservation of rights,
                                 reservation of rights, has
                                                        has now
                                                            now closed
                                                                closed their
                                                                       their file.
                                                                             file.

                           66         By this
                                      By this Motion,
                                              Motion, GEICO
                                                      GEICO requests
                                                            requests judgment
                                                                     judgment in
                                                                              in its
                                                                                 its favor including (i)
                                                                                     favor including (i) aa judicial
                                                                                                            judicial declaration that
                                                                                                                     declaration that

                           7 GEICO
                           7 GEICO has
                                   has no
                                       no duty
                                          duty to
                                               to indemnify
                                                  indemnify the
                                                            the Nadkarnis
                                                                Nadkarnis for any part
                                                                          for any part of
                                                                                       of the
                                                                                          the Venegas settlement, and
                                                                                              Venegas settlement, and (ii)
                                                                                                                      (ii)

                           88 requiring
                              requiring Defendants
                                        Defendants to
                                                   to reimburse
                                                      reimburse GEICO
                                                                GEICO for
                                                                      for the
                                                                          the defense
                                                                              defense costs
                                                                                      costs it
                                                                                            it paid
                                                                                               paid on
                                                                                                    on their
                                                                                                       their behalves
                                                                                                             behalves under
                                                                                                                      under aa

                           99 reservation
                              reservation of
                                          of rights,
                                             rights, as
                                                     as set
                                                        set forth and established
                                                            forth and established in
                                                                                  in the
                                                                                     the Declaration
                                                                                         Declaration of
                                                                                                     of Christopher
                                                                                                        Christopher Trumpower
                                                                                                                    Trumpower

                       10 submitted
                       10 submitted in support of
                                    in support of this
                                                  this Motion.
                                                       Motion.

                       11
                       11             The
                                      The relief sought by
                                          relief sought by this
                                                           this Motion
                                                                Motion necessarily
                                                                       necessarily follow
                                                                                   follow from this Court's
                                                                                          from this Court’s July 11, 2019
                                                                                                            July 11, 2019 and
                                                                                                                          and

                       12 November
                       12 November 22,
                                   22, 2019
                                       2019 Orders
                                            Orders establishing
                                                   establishing that
                                                                that the
                                                                     the Venegas Action’s allegation
                                                                         Venegas Action's allegation of
                                                                                                     of dispossession
                                                                                                        dispossession on April
                                                                                                                      on April

                       13 21,
                       13 21, 2018,
                              2018, together
                                    together with
                                             with Defendants'
                                                  Defendants’ own
                                                              own certifications
                                                                  certifications under
                                                                                 under penalty
                                                                                       penalty of
                                                                                               of perjury
                                                                                                  perjury that
                                                                                                          that they
                                                                                                               they recovered
                                                                                                                    recovered

                       14 possession
                       14 possession on
                                     on or
                                        or before
                                           before May
                                                  May 1,
                                                      1, 2020,
                                                         2020, forecloses any potential
                                                               forecloses any potential for
                                                                                        for coverage
                                                                                            coverage under
                                                                                                     under the
                                                                                                           the policy
                                                                                                               policy and
                                                                                                                      and

                       15 thereby
                       15 thereby excused
                                  excused GEICO from providing
                                          GEICO from providing aa defense.
                                                                  defense.

                       16
                       16             Specifically, since the
                                      Specifically, since the duty
                                                              duty to
                                                                   to defend
                                                                      defend is
                                                                             is broader
                                                                                broader than
                                                                                        than the
                                                                                             the duty
                                                                                                 duty to
                                                                                                      to indemnify,
                                                                                                         indemnify, where
                                                                                                                    where there
                                                                                                                          there is
                                                                                                                                is no
                                                                                                                                   no

                       17 duty
                       17 duty defend,
                               defend, there
                                       there can
                                             can be no duty
                                                 be no duty to
                                                            to indemnify.
                                                               indemnify. Certain
                                                                          Certain Underwriters
                                                                                  Underwriters at
                                                                                               at Lloyd's of London
                                                                                                  Lloyd's of        v.
                                                                                                             London v.

                       18 Superior
                       18          Ct., supra,
                          Superior Ct., supra, 24
                                               24 Cal.
                                                  Cal. 4th
                                                       4th 945,
                                                           945, 958, 103; see
                                                                958, 103; see also,
                                                                              also, Erickson-Hall
                                                                                    Erickson-Hall Constr.
                                                                                                  Constr. Co.
                                                                                                          Co. v.
                                                                                                              v. Scottsdale
                                                                                                                 Scottsdale Ins.
                                                                                                                            Ins.

                       19 Co.,
                       19 Co., 369
                               369 F.
                                   F. Supp. 3d 1022,
                                      Supp. 3d 1022, 1031
                                                     1031 (S.D.
                                                          (S.D. Cal.
                                                                Cal. 2019).
                                                                     2019). Accordingly,
                                                                            Accordingly, there
                                                                                         there is
                                                                                               is no genuine issue
                                                                                                  no genuine       of material
                                                                                                             issue of material

                       20 fact
                       20      as to
                          fact as to GEICO’s
                                     GEICO's Second Cause of
                                             Second Cause of Action
                                                             Action (Duty
                                                                    (Duty to
                                                                          to Indemnify), and GEICO
                                                                             Indemnify), and GEICO is
                                                                                                   is entitled
                                                                                                      entitled to
                                                                                                               to summary
                                                                                                                  summary

                       21 judgment.
                       21 judgment.

                       22
                       22             Further, since
                                      Further, since GEICO
                                                     GEICO had no duty
                                                           had no duty to
                                                                       to defend the Venegas
                                                                          defend the         Action as
                                                                                     Venegas Action as aa matter
                                                                                                          matter of
                                                                                                                 of law,
                                                                                                                    law,

                       23 Defendants
                       23 Defendants would
                                     would be
                                           be unjustly
                                              unjustly enriched
                                                       enriched and
                                                                and GEICO
                                                                    GEICO damaged
                                                                          damaged if
                                                                                  if Defendants
                                                                                     Defendants are
                                                                                                are permitted
                                                                                                    permitted to
                                                                                                              to retain
                                                                                                                 retain the
                                                                                                                        the

                       24 benefit
                       24 benefit of
                                  of the
                                     the defense
                                         defense costs
                                                 costs which
                                                       which GEICO paid on
                                                             GEICO paid on their
                                                                           their behalves
                                                                                 behalves in
                                                                                          in the
                                                                                             the Venegas Action. Since
                                                                                                 Venegas Action. Since

                       25 GEICO
                       25 GEICO paid
                                paid those
                                     those defense costs under
                                           defense costs under aa full
                                                                  full and
                                                                       and complete
                                                                           complete reservation of rights,
                                                                                    reservation of rights, no
                                                                                                           no genuine
                                                                                                              genuine issue of
                                                                                                                      issue of

                       26 material
                       26 material fact
                                   fact exists
                                        exists as
                                               as to
                                                  to GEICO's
                                                     GEICO’s right
                                                             right to
                                                                   to be
                                                                      be reimbursed
                                                                         reimbursed for the defense
                                                                                    for the defense costs
                                                                                                    costs paid
                                                                                                          paid by
                                                                                                               by GEICO
                                                                                                                  GEICO

                       27 (including
                       27 (including prejudgment
                                     prejudgment interest
                                                 interest from the time
                                                          from the time of
                                                                        of payment)
                                                                           payment) and
                                                                                    and GEICO
                                                                                        GEICO is entitled judgment
                                                                                              is entitled judgment as
                                                                                                                   as aa

                       28 matter
                       28 matter of
                                 of law
                                    law on
                                        on the
                                           the Third
                                               Third (and
                                                     (and final) Cause of
                                                          fmal) Cause  of Action.
                                                                          Action. Scottsdale v. MB
                                                                                  Scottsdale v. MB Transportation
                                                                                                   Transportation 36      4th
                                                                                                                     Cal. 4th
                                                                                                                  36 Cal.
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    5
                                                                    5                        Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                    Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 11 of 29




                           11 643 (2005); see
                              643 (2005); see also
                                              also Buss
                                                   Buss v.
                                                        v. Superior Court, 16
                                                           Superior Court, 16 Cal.
                                                                              Cal. 4th
                                                                                   4th 35,
                                                                                       35, 51 (1997) (insurer
                                                                                           51 (1997) (insurer entitled
                                                                                                              entitled to
                                                                                                                       to

                           22 reimbursement
                              reimbursement for payment of
                                            for payment of "unbargained-for
                                                           “unbargained-for defense
                                                                            defense costs");
                                                                                    costs”); Evanston
                                                                                             Evanston Ins. Co. v.
                                                                                                      Ins. Co. v. OEA,
                                                                                                                  OEA, Inc., 566
                                                                                                                       Inc., 566

                           3 F.3d
                           3 F.3d 915,
                                  915, 922 (9th Cir.
                                       922 (9th Cir. 2009)
                                                     2009) (prejudgment
                                                           (prejudgment interest
                                                                        interest awardable
                                                                                 awardable "from
                                                                                           “from the
                                                                                                 the time
                                                                                                     time the
                                                                                                          the funds were
                                                                                                              funds were

                           4 expended").
                           4 expended”).

                           55 II.
                              II.      STATEMENT OF
                                       STATEMENT OF UNDISPUTED
                                                    UNDISPUTED MATERIAL
                                                               MATERIAL FACTS
                                                                        FACTS

                           66          A.
                                       A.    The
                                             The Facts Alleged In
                                                 Facts Alleged In The Complaint Of
                                                                  The Complaint Of The
                                                                                   The Underlying
                                                                                       Underlying Venegas Action And
                                                                                                  Venegas Action And The
                                                                                                                     The
                                             Facts
                                             Facts Made  Available To
                                                   Made Available  To GEICO
                                                                      GEICO In   Connection With
                                                                              In Connection With The Defendants’ Tender
                                                                                                 The Defendants'  Tender
                           7
                           7                 Establish
                                             Establish The  Wrongful Eviction
                                                       The Wrongful   Eviction Took
                                                                               Took Place
                                                                                    Place Prior
                                                                                          Prior To
                                                                                                To The
                                                                                                   The Inception  Of The
                                                                                                       Inception Of  The
                                             GEICO
                                             GEICO Policy
                                                     Policy
                           88

                           99          ■    Underlying plaintiffs
                                             Underlying plaintiffs filed the Venegas
                                                                   filed the         Action November
                                                                             Venegas Action November 7,
                                                                                                     7, 2018,
                                                                                                        2018, and the Nadkarnis
                                                                                                              and the Nadkarnis

                       10 tendered
                       10 tendered the
                                   the Action
                                       Action under
                                              under the
                                                    the GEICO
                                                        GEICO Policy
                                                              Policy on or about
                                                                     on or       November 12,
                                                                           about November 12, 2018. Trumpower Decl.,
                                                                                              2018. Trumpower Decl.,

                       11 October
                       11 October 17, 2019 Motion
                                  17, 2019 Motion (Doc.
                                                  (Doc. No.
                                                        No. 34-2) Ex. B
                                                            34-2) Ex. B at
                                                                        at 7;
                                                                           7; Ex. C.
                                                                              Ex. C.

                       12
                       12              ■    At the
                                             At the time
                                                    time GEICO
                                                         GEICO initially
                                                               initially disclaimed
                                                                         disclaimed coverage
                                                                                    coverage on December 14,
                                                                                             on December     2018, only
                                                                                                         14, 2018, only the
                                                                                                                        the

                       13 original
                       13 original Complaint
                                   Complaint in
                                             in the
                                                the Venegas Action had
                                                    Venegas Action had been
                                                                       been filed
                                                                            filed alleging that on
                                                                                  alleging that on March
                                                                                                   March 13,
                                                                                                         13, 2018, Defendants
                                                                                                             2018, Defendants

                       14 served
                       14        the Venegas
                          served the         plaintiffs aa Notice
                                     Venegas plaintiffs    Notice of
                                                                  of Termination
                                                                     Termination of
                                                                                 of Tenancy.
                                                                                    Tenancy. Trumpower
                                                                                             Trumpower Decl.,
                                                                                                       Decl., October
                                                                                                              October 17,
                                                                                                                      17,

                       15 2019
                       15      Motion (Doc.
                          2019 Motion (Doc. No.
                                            No. 34-2),
                                                34-2), Ex. C at
                                                       Ex. C at ¶¶ 15.
                                                                   15.

                       16
                       16              ■    The Notice
                                             The Notice of
                                                        of Termination
                                                           Termination of
                                                                       of Tenancy
                                                                          Tenancy provided
                                                                                  provided that
                                                                                           that the
                                                                                                the Defendants
                                                                                                    Defendants and
                                                                                                               and their
                                                                                                                   their minor
                                                                                                                         minor

                       17 children
                       17 children would
                                   would be
                                         be moving
                                            moving into
                                                   into the
                                                        the Subject Unit and
                                                            Subject Unit     that Plaintiffs
                                                                         and that Plaintiffs must
                                                                                             must vacate.
                                                                                                  vacate. Id.
                                                                                                          Id. at
                                                                                                              at Ex. C at
                                                                                                                 Ex. C at ¶¶ 15.
                                                                                                                             15.

                       18
                       18              ■    Allegedly, however,
                                             Allegedly, however, Defendants
                                                                 Defendants never
                                                                            never moved
                                                                                  moved into
                                                                                        into the
                                                                                             the unit.
                                                                                                 unit. The
                                                                                                       The Venegas complaint
                                                                                                           Venegas complaint

                       19 also
                       19 also alleges
                               alleges that
                                       that Defendants
                                            Defendants "endeavored
                                                       “endeavored to
                                                                   to recover
                                                                      recover possession
                                                                              possession of
                                                                                         of the
                                                                                            the Subject Unit from
                                                                                                Subject Unit from Plaintiffs
                                                                                                                  Plaintiffs and
                                                                                                                             and

                       20 did
                       20 did recover
                              recover possession
                                      possession from
                                                 from Plaintiffs
                                                      Plaintiffs without
                                                                 without following
                                                                         following the
                                                                                   the provisions
                                                                                       provisions of
                                                                                                  of the
                                                                                                     the Rent
                                                                                                         Rent Ordinance."
                                                                                                              Ordinance.” Id. at
                                                                                                                          Id. at

                       21 Ex.
                       21     C at
                          Ex. C at ¶¶ 26.
                                      26.

                       22
                       22              ■    Pursuant to
                                             Pursuant to the
                                                         the Notice
                                                             Notice of
                                                                    of Termination
                                                                       Termination of
                                                                                   of Tenancy
                                                                                      Tenancy served by Defendants,
                                                                                              served by Defendants, the
                                                                                                                    the Venegas
                                                                                                                        Venegas

                       23 plaintiffs
                       23 plaintiffs allegedly
                                     allegedly vacated
                                               vacated the
                                                       the subject
                                                           subject San Francisco property
                                                                   San Francisco property on
                                                                                          on April
                                                                                             April 21,
                                                                                                   21, 2018. Id. at
                                                                                                       2018. Id. at Ex.
                                                                                                                    Ex. C
                                                                                                                        C at
                                                                                                                          at ¶¶ 15.
                                                                                                                                15.

                       24
                       24              ■    In
                                             In connection
                                                connection with the tender
                                                           with the tender of their claim,
                                                                           of their claim, Renuka
                                                                                           Renuka Nadkarni
                                                                                                  Nadkarni confirmed
                                                                                                           confirmed to
                                                                                                                     to GEICO
                                                                                                                        GEICO via
                                                                                                                              via

                       25 email
                       25 email that
                                that they
                                     they had
                                          had filed
                                              filed aa statement
                                                       statement of
                                                                 of occupancy
                                                                    occupancy with the San
                                                                              with the     Francisco Rent
                                                                                       San Francisco Rent Control
                                                                                                          Control Board.
                                                                                                                  Board. Id.
                                                                                                                         Id. at
                                                                                                                             at ¶¶

                       26 5;
                       26 5; Ex. D.
                             Ex. D.

                       27
                       27              ■    Consistent with
                                             Consistent with these
                                                             these representations,
                                                                   representations, GEICO
                                                                                    GEICO obtained
                                                                                          obtained copies of the
                                                                                                   copies of the multiple
                                                                                                                 multiple

                       28 "Statements
                       28 “Statements of
                                      of Occupancy"
                                         Occupancy” filed on Defendants
                                                    filed on Defendants behalf
                                                                        behalf with
                                                                               with the
                                                                                    the San Francisco Residential
                                                                                        San Francisco Residential Rent
                                                                                                                  Rent
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                      66                       Case No.
                                                                                               Case No. 3:19-cv-01302
                                                                                                        3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                     GOVERNMENT EMPLOYEES
                                    GOVERNMENT EMPLOYEES INSURANCE COMPANY’S NOTICE
                                                         INSURANCE COMPANY'S NOTICE OF
                                                                                    OF MOTION
                                                                                       MOTION AND
                                                                                              AND MOTION
                                                                                                   MOTION FORFOR
                                                              SUMMARY   JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                          SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 12 of 29




                           11 Stabilization and Arbitration
                              Stabilization and Arbitration Board.
                                                            Board. Id. at ¶
                                                                   Id. at ¶ 5;
                                                                            5; Ex.
                                                                               Ex. E.
                                                                                   E.

                           22         ■      The "Statements
                                              The “Statements of
                                                              of Occupancy"
                                                                 Occupancy” filed on June
                                                                            filed on June 11,
                                                                                          11, 2018
                                                                                              2018 and November 8,
                                                                                                   and November 8, 2018 both
                                                                                                                   2018 both

                           3 indicate
                           3 indicate that
                                      that the
                                           the notice
                                               notice to
                                                      to vacate
                                                         vacate the
                                                                the subject premises was
                                                                    subject premises was served on "3/16/18"
                                                                                         served on “3/16/18” and
                                                                                                             and that
                                                                                                                 that Defendants
                                                                                                                      Defendants

                           4 "recovered
                           4 “recovered possession"
                                        possession” of
                                                    of the
                                                       the premises
                                                           premises on
                                                                    on "5/1/2018."
                                                                       “5/1/2018.” Id.
                                                                                   Id. at Ex. E
                                                                                       at Ex. E at 2; at
                                                                                                at 2;    Ex. F
                                                                                                      at Ex. F at
                                                                                                               at 2.
                                                                                                                  2.

                           55         ■      The "Statement
                                              The “Statement of
                                                             of Occupancy"
                                                                Occupancy” filed on June
                                                                           filed on June 11,
                                                                                         11, 2018 provides that
                                                                                             2018 provides that the
                                                                                                                the "notice
                                                                                                                    “notice to
                                                                                                                            to

                           66 vacate
                              vacate was
                                     was served on 13th
                                         served on      March 2018”
                                                   13th March       and that
                                                              2018" and that Defendants
                                                                             Defendants "recovered
                                                                                        “recovered possession
                                                                                                   possession on
                                                                                                              on 30th April
                                                                                                                 30th April

                           7 2018.”
                           7        Id. at
                             2018." Id.    Ex. G
                                        at Ex. G at
                                                 at 2.
                                                    2.

                           88         ■     Based only
                                             Based only on the allegations
                                                        on the             of original
                                                               allegations of          Complaint in
                                                                              original Complaint    the Venegas
                                                                                                 in the         Action and
                                                                                                        Venegas Action     the facts
                                                                                                                       and the facts

                           99 provided
                              provided in
                                       in connection
                                          connection with
                                                     with the
                                                          the tender
                                                              tender of
                                                                     of Defendants'
                                                                        Defendants’ claim,
                                                                                    claim, GEICO
                                                                                           GEICO denied
                                                                                                 denied coverage
                                                                                                        coverage on
                                                                                                                 on December
                                                                                                                    December 4,
                                                                                                                             4,

                       10 2018.
                       10       Id. at
                          2018. Id. at Ex. H.
                                       Ex. H.

                       11
                       11             B.
                                      B.     The Facts
                                             The Facts Uncovered After GEICO's
                                                       Uncovered After GEICO’s Denial
                                                                                Denial Letter
                                                                                       Letter Corroborate
                                                                                              Corroborate The
                                                                                                          The Allegations
                                                                                                              Allegations
                                             In The Underlying
                                             In The Underlying Venegas   Action And
                                                                 VeneMas Action And Show
                                                                                     Show That   The Wrongful-Eviction
                                                                                            That The  Wrongful-Eviction
                       12
                       12                    Occurred Prior
                                             Occurred  Prior To
                                                             To The
                                                                The GEICO  Policy Period
                                                                    GEICO Policy  Period
                       13
                       13             After receipt
                                      After receipt of GEICO’s disclaimer
                                                    of GEICO's disclaimer letter,
                                                                          letter, Defendants'
                                                                                  Defendants’ counsel
                                                                                              counsel sent correspondence
                                                                                                      sent correspondence

                       14 requesting
                       14 requesting that
                                     that GEICO
                                          GEICO reconsider
                                                reconsider its
                                                           its coverage
                                                               coverage determination,
                                                                        determination, which
                                                                                       which in
                                                                                             in turn
                                                                                                turn led to further
                                                                                                     led to further

                       15 investigation
                       15 investigation and
                                        and the
                                            the acquisition
                                                acquisition of
                                                            of information by GEICO
                                                               information by GEICO which
                                                                                    which confirmed
                                                                                          confirmed the
                                                                                                    the allegations
                                                                                                        allegations of
                                                                                                                    of the
                                                                                                                       the

                       16 original
                       16 original Complaint
                                   Complaint and further justified
                                             and further justified GEICO's
                                                                   GEICO’s declination
                                                                           declination of
                                                                                       of coverage.
                                                                                          coverage. Id.
                                                                                                    Id. at
                                                                                                        at Ex.
                                                                                                           Ex. I.
                                                                                                               I.

                       17
                       17             ■     Defendants owned
                                             Defendants owned the
                                                              the property
                                                                  property at
                                                                           at 2039
                                                                              2039 Judah
                                                                                   Judah Street,
                                                                                         Street, San Francisco ("the
                                                                                                 San Francisco (“the Property")
                                                                                                                     Property”) at
                                                                                                                                at

                       18 all
                       18 all relevant
                              relevant times.
                                       times. Wagoner
                                              Wagoner Decl.,
                                                      Decl., October
                                                             October 17,
                                                                     17, 2019 Motion (Doc.
                                                                         2019 Motion       No. 34-1)
                                                                                     (Doc. No. 34-1) Ex.
                                                                                                     Ex. II at
                                                                                                            at 8:23;
                                                                                                               8:23; 10:11;
                                                                                                                     10:11;

                       19 Trumpower
                       19 Trumpower Decl.,
                                    Decl., October
                                           October 17,
                                                   17, 2019 Motion (Doc.
                                                       2019 Motion (Doc. No.
                                                                         No. 34-2)
                                                                             34-2) Ex. D at
                                                                                   Ex. D at 1.
                                                                                            1.

                       20
                       20             ■      The Venegas
                                              The         plaintiffs rented
                                                  Venegas plaintiffs rented the
                                                                            the Property
                                                                                Property in
                                                                                         in 2008 and Defendants
                                                                                            2008 and Defendants inherited
                                                                                                                inherited the
                                                                                                                          the

                       21 tenancy
                       21 tenancy at the time
                                  at the time they
                                              they purchased
                                                   purchased the
                                                             the property
                                                                 property in
                                                                          in 2016. Wagoner Decl.,
                                                                             2016. Wagoner Decl., October
                                                                                                  October 17, 2019 Motion
                                                                                                          17, 2019 Motion

                       22 (Doc.
                       22 (Doc. No.
                                No. 34-1) Ex. J;
                                    34-1) Ex. J; Ex.
                                                 Ex. II at
                                                        at 8:23;
                                                           8:23; 14-15.
                                                                 14-15.

                       23
                       23             ■     Defendants inquired
                                             Defendants          with the
                                                        inquired with the Venegas plaintiffs via
                                                                          Venegas plaintiffs via email
                                                                                                 email in
                                                                                                       in January of 2018
                                                                                                          January of      about
                                                                                                                     2018 about

                       24 terminating
                       24 terminating their
                                      their tenancy
                                            tenancy pursuant
                                                    pursuant to
                                                             to aa "buy
                                                                   “buy out."
                                                                        out.” Id.
                                                                              Id. at
                                                                                  at Ex.
                                                                                     Ex. II at
                                                                                            at 28; Ex. K;
                                                                                               28; Ex. K; Trumpower Decl., October
                                                                                                          Trumpower Decl., October

                       25 17,
                       25 17, 2019 Motion (Doc.
                              2019 Motion (Doc. No.
                                                No. 34-2) Ex. B
                                                    34-2) Ex. B at
                                                                at 5-6.
                                                                   5-6.

                       26
                       26             ■     On or
                                             On or about March 13,
                                                   about March     2018, Defendants,
                                                               13, 2018, Defendants, having
                                                                                     having retained
                                                                                            retained counsel
                                                                                                     counsel to
                                                                                                             to represent
                                                                                                                represent their
                                                                                                                          their

                       27 interests
                       27 interests in
                                    in the
                                       the transaction,
                                           transaction, served
                                                        served aa 60-day Notice of
                                                                  60-day Notice of Termination
                                                                                   Termination of
                                                                                               of Tenancy
                                                                                                  Tenancy on
                                                                                                          on the
                                                                                                             the Venegas
                                                                                                                 Venegas

                       28 plaintiffs
                       28 plaintiffs signed by Defendants'
                                     signed by Defendants’ counsel.
                                                           counsel. Wagoner
                                                                    Wagoner Decl.,
                                                                            Decl., October
                                                                                   October 17,
                                                                                           17, 2019 Motion (Doc.
                                                                                               2019 Motion (Doc. No.
                                                                                                                 No. 34-1)
                                                                                                                     34-1)
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    77                       Case No.
                                                                                             Case No. 3:19-cv-01302
                                                                                                      3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES
                                  GOVERNMENT EMPLOYEES INSURANCE COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY   JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                 Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 13 of 29




                           11 Ex.
                              Ex. L.
                                  L.

                           22          ■    By check
                                             By check dated March 30,
                                                      dated March 30, 2018, the Venegas
                                                                      2018, the         plaintiffs paid
                                                                                Venegas plaintiffs paid rent
                                                                                                        rent for April 2018,
                                                                                                             for April       but did
                                                                                                                       2018, but did

                           3 not
                           3 not pay
                                 pay rent
                                     rent for
                                          for any
                                              any portion
                                                  portion of
                                                          of May
                                                             May 2018, nor did
                                                                 2018, nor did they
                                                                               they otherwise
                                                                                    otherwise pay
                                                                                              pay rent
                                                                                                  rent for any time
                                                                                                       for any time period
                                                                                                                    period within
                                                                                                                           within

                           4 the
                           4 the GEICO
                                 GEICO policy's
                                       policy’s effective
                                                effective period.
                                                          period. Id.
                                                                  Id. at
                                                                      at Ex. N; Ex.
                                                                         Ex. N; Ex. II at
                                                                                       at 36:4-5; Ex. D
                                                                                          36:4-5; Ex. D at
                                                                                                        at 3:9-14;
                                                                                                           3:9-14; Ex. E at
                                                                                                                   Ex. E at 3:9-14.
                                                                                                                            3:9-14.

                           55          ■    On April
                                             On April 2,
                                                      2, 2018, Rosa Venegas
                                                         2018, Rosa Venegas sent counsel for
                                                                            sent counsel     Defendants aa letter
                                                                                         for Defendants           dated March
                                                                                                           letter dated March 31,
                                                                                                                              31,

                           66 2018, requesting further
                              2018, requesting         relocation expenses
                                               further relocation expenses due
                                                                           due to
                                                                               to the
                                                                                  the elderly
                                                                                      elderly status of co-tenant
                                                                                              status of co-tenant Epifanio Venegas
                                                                                                                  Epifanio Venegas

                           7 and
                           7 and stating, “I would
                                 stating, "I would appreciate
                                                   appreciate if
                                                              if you
                                                                 you send the correct
                                                                     send the correct amount
                                                                                      amount as
                                                                                             as soon as possible
                                                                                                soon as possible [sic]
                                                                                                                 [sic] so we can
                                                                                                                       so we can

                           88 relocate"
                              relocate” and inquiring "Who
                                        and inquiring “Who do
                                                           do we
                                                              we contact
                                                                 contact if We [sic]
                                                                         if We       relocate this
                                                                               [sic] relocate this month
                                                                                                   month and
                                                                                                         and to
                                                                                                             to who
                                                                                                                who we
                                                                                                                    we give the
                                                                                                                       give the

                           99 keys?"
                              keys?” Id.
                                     Id. at Ex. 0.
                                         at Ex. O.

                       10
                       10              ■    On April
                                             On April 21,
                                                      21, 2018, Defendant Anshuman
                                                          2018, Defendant Anshuman Nadkarni
                                                                                   Nadkarni sent an email
                                                                                            sent an email to
                                                                                                          to Rosa
                                                                                                             Rosa Venegas,
                                                                                                                  Venegas,

                       11 seeking
                       11         to schedule
                          seeking to schedule aa "walk
                                                 “walk through"
                                                       through” Id.
                                                                Id.

                       12
                       12              ■    On April
                                             On April 29,
                                                      29, 2018, Defendants met
                                                          2018, Defendants met with
                                                                               with the
                                                                                    the Venegas plaintiffs at
                                                                                        Venegas plaintiffs at the
                                                                                                              the Property
                                                                                                                  Property during
                                                                                                                           during

                       13 which
                       13 which meeting
                                meeting the
                                        the Venegas plaintiffs surrendered
                                            Venegas plaintiffs             their keys
                                                               surrendered their keys to
                                                                                      to Defendants
                                                                                         Defendants and Defendants returned
                                                                                                    and Defendants returned to
                                                                                                                            to

                       14 the
                       14 the Venegas plaintiffs their
                              Venegas plaintiffs their entire
                                                       entire security deposit and
                                                              security deposit and the
                                                                                   the balance
                                                                                       balance of
                                                                                               of their
                                                                                                  their required
                                                                                                        required relocation
                                                                                                                 relocation

                       15 expenses.
                       15 expenses. Id.
                                    Id. at Ex. D
                                        at Ex. D at 4:14-23; Ex.
                                                 at 4:14-23;     E at 4:14-23;
                                                             Ex. Eat  4:14-23; Ex.
                                                                               Ex. II at 26:20-25; 27:11-12;
                                                                                      at 26:20-25; 27:11-12; 53:12-13.
                                                                                                             53:12-13.

                       16
                       16              ■    Defendants recovered
                                             Defendants recovered possession
                                                                  possession of the Property
                                                                             of the Property on
                                                                                             on or
                                                                                                or before
                                                                                                   before May
                                                                                                          May 1,
                                                                                                              1, 2018.
                                                                                                                 2018.

                       17 Trumpower
                       17 Trumpower Decl.,
                                    Decl., October
                                           October 17,
                                                   17, 2019 Motion (Doc.
                                                       2019 Motion       No. 34-2)
                                                                   (Doc. No. 34-2) Ex. E at 2;
                                                                                   Ex. Eat  2; Ex. F. at
                                                                                               Ex. F. at 2;
                                                                                                         2; Ex.
                                                                                                            Ex. G
                                                                                                                G at
                                                                                                                  at 2;
                                                                                                                     2; Ex. B
                                                                                                                        Ex. B

                       18 at
                       18 at 6; Wagoner Decl.,
                             6; Wagoner Decl., October
                                               October 17, 2019 Motion
                                                       17, 2019 Motion (Doc.
                                                                       (Doc. No.
                                                                             No. 34-1) Ex. I,
                                                                                 34-1) Ex. I, at
                                                                                              at 37:5-6:
                                                                                                 37:5-6: 32:15-16,
                                                                                                         32:15-16, 36:9-10,
                                                                                                                   36:9-10,

                       19 43:7-8.
                       19 43:7-8.

                       20
                       20              ■    On December
                                             On December 7,
                                                         7, 2018, Defendants’ counsel
                                                            2018, Defendants' counsel sent
                                                                                      sent aa letter
                                                                                              letter requesting
                                                                                                     requesting GEICO's
                                                                                                                GEICO’s

                       21 reconsideration
                       21 reconsideration of
                                          of its
                                             its coverage determination. Id.
                                                 coverage determination. Id. at
                                                                             at Ex.
                                                                                Ex. I.
                                                                                    I.

                       22
                       22              ■    On January
                                             On January 15,
                                                        15, 2019 GEICO acceded
                                                            2019 GEICO         to the
                                                                       acceded to the Defendants'
                                                                                      Defendants’ request
                                                                                                  request and
                                                                                                          and provided
                                                                                                              provided them
                                                                                                                       them

                       23 with
                       23 with aa defense
                                  defense in the Venegas
                                          in the         Action by
                                                 Venegas Action by way of an
                                                                   way of an offer
                                                                             offer of independent defense
                                                                                   of independent defense counsel pursuant to
                                                                                                          counsel pursuant to

                       24 Civil
                       24 Civil Code
                                Code §
                                     § 2860,
                                       2860, subject to aa full
                                             subject to    full reservation
                                                                reservation of
                                                                            of rights
                                                                               rights under
                                                                                      under the
                                                                                            the terms
                                                                                                terms of the GEICO
                                                                                                      of the GEICO Personal
                                                                                                                   Personal

                       25 Umbrella
                       25 Umbrella Policy
                                   Policy ("PUP")
                                          (“PUP”) and the law,
                                                  and the law, including
                                                               including the
                                                                         the right
                                                                             right to
                                                                                   to obtain
                                                                                      obtain reimbursement
                                                                                             reimbursement of
                                                                                                           of defense
                                                                                                              defense costs
                                                                                                                      costs

                       26 incurred.
                       26 incurred. Wagoner
                                    Wagoner Decl.,
                                            Decl., October
                                                   October 17, 2019 Motion
                                                           17, 2019 Motion (Doc.
                                                                           (Doc. No.
                                                                                 No. 34-1) Ex. B
                                                                                     34-1) Ex. B at
                                                                                                 at 1.
                                                                                                    1.

                       27
                       27              C.
                                       C.    The GEICO
                                             The GEICO Action
                                                       Action For
                                                              For Declaratory
                                                                  Declaratory Relief
                                                                              Relief
                       28
                       28              GEICO filed
                                       GEICO       its Complaint
                                             filed its Complaint for Declaratory Relief
                                                                 for Declaratory Relief on March 11,
                                                                                        on March 11, 2019
                                                                                                     2019 and
                                                                                                          and its Amended
                                                                                                              its Amended
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    88                       Case No.
                                                                                             Case No. 3:19-cv-01302
                                                                                                      3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES
                                  GOVERNMENT EMPLOYEES INSURANCE COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                 Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 14 of 29




                           11 Complaint
                              Complaint on
                                        on April
                                           April 5,
                                                 5, 2019.
                                                    2019. November
                                                          November 22,
                                                                   22, 2019
                                                                       2019 Order
                                                                            Order at
                                                                                  at 7: 20-21 (Doc.
                                                                                     7: 20-21 (Doc. No.
                                                                                                    No. 50). Both sought
                                                                                                        50). Both sought aa

                           22 determination
                              determination of
                                            of whether
                                               whether GEICO's
                                                       GEICO’s umbrella insurance policy
                                                               umbrella insurance policy issued to the
                                                                                         issued to the Nadkarnis
                                                                                                       Nadkarnis required
                                                                                                                 required

                           3 GEICO
                           3 GEICO to
                                   to defend
                                      defend or
                                             or indemnify
                                                indemnify the
                                                          the defendants
                                                              defendants in
                                                                         in the
                                                                            the wrongful-eviction
                                                                                wrongful-eviction lawsuit brought against
                                                                                                  lawsuit brought against them
                                                                                                                          them

                           4 by
                           4 by their
                                their former tenants in
                                      former tenants in the
                                                        the Venegas Action. November
                                                            Venegas Action. November 22, 2019 Order
                                                                                     22, 2019 Order at
                                                                                                    at 1: 19-23 (Doc.
                                                                                                       1: 19-23 (Doc. No.
                                                                                                                      No. 50).
                                                                                                                          50).

                           55 GEICO's
                              GEICO’s complaint has three
                                      complaint has three claims:
                                                          claims: (1)
                                                                  (1) aa claim
                                                                         claim for declaratory relief
                                                                               for declaratory relief regarding
                                                                                                      regarding GEICO’s duty to
                                                                                                                GEICO's duty to

                           66 defend;
                              defend; (2)
                                      (2) aa claim
                                             claim for
                                                   for declaratory relief regarding
                                                       declaratory relief regarding GEICO's
                                                                                    GEICO’s duty
                                                                                            duty to
                                                                                                 to indemnify;
                                                                                                    indemnify; and
                                                                                                               and (3)
                                                                                                                   (3) aa claim
                                                                                                                          claim for
                                                                                                                                for

                           7 reimbursement.
                           7 reimbursement. Id.
                                            Id.

                           88         D.
                                      D.     Defendants’ Motion
                                             Defendants' Motion For Judgment On
                                                                For Judgment On The
                                                                                The Pleadings And The
                                                                                    Pleadings And The Court’s Order
                                                                                                      Court's Order
                                             Denying The
                                             Denying The Same
                                                         Same
                           99

                       10
                       10             On May
                                      On May 14,
                                             14, 2019,
                                                 2019, prior
                                                       prior to
                                                             to filing an Answer
                                                                filing an Answer on
                                                                                 on May
                                                                                    May 12,
                                                                                        12, 2019,
                                                                                            2019, Defendants
                                                                                                  Defendants filed
                                                                                                             filed aa Motion
                                                                                                                      Motion for
                                                                                                                             for

                       11 Judgment
                       11          on the
                          Judgment on the Pleadings
                                          Pleadings ("MJOP")
                                                    (“MJOP”) "on
                                                             “on the
                                                                 the ground
                                                                     ground that
                                                                            that GEICO
                                                                                 GEICO has
                                                                                       has aa duty
                                                                                              duty to
                                                                                                   to defend
                                                                                                      defend it
                                                                                                             it as
                                                                                                                as aa matter
                                                                                                                      matter

                       12 of
                       12 of law.” Government Employees
                             law." Government Employees Insurance Company v.
                                                        Insurance Company v. Nadkarni,
                                                                             Nadkarni, 391
                                                                                       391 F.
                                                                                           F. Supp. 3d 917,
                                                                                              Supp. 3d 917, 920.
                                                                                                            920.

                       13
                       13             On July
                                      On      11, 2019,
                                         July 11, 2019, the
                                                        the Court
                                                            Court denied
                                                                  denied Defendants'
                                                                         Defendants’ MJOP
                                                                                     MJOP and
                                                                                          and held that the
                                                                                              held that the policy's
                                                                                                            policy’s offense-
                                                                                                                     offense-

                       14 based
                       14 based coverage
                                coverage for
                                         for "wrongful
                                             “wrongful eviction"
                                                       eviction” only
                                                                 only applied
                                                                      applied to
                                                                              to occurrences during the
                                                                                 occurrences during the policy
                                                                                                        policy period
                                                                                                               period

                       15 commencing
                       15 commencing May
                                     May 8, 2018 and
                                         8, 2018 and thus
                                                     thus no coverage was
                                                          no coverage was afforded
                                                                          afforded based
                                                                                   based on
                                                                                         on the
                                                                                            the allegations
                                                                                                allegations in
                                                                                                            in the
                                                                                                               the Venagas
                                                                                                                   Venagas

                       16 Complaint
                       16 Complaint and
                                    and First
                                        First Amended
                                              Amended Complaint.
                                                      Complaint. The Court held
                                                                 The Court      that there
                                                                           held that there was
                                                                                           was no
                                                                                               no duty to defend
                                                                                                  duty to        because
                                                                                                          defend because

                       17 "the
                       17 “the offense
                               offense was
                                       was committed before the
                                           committed before the policy
                                                                policy period,
                                                                       period, meaning
                                                                               meaning when
                                                                                       when the
                                                                                            the tenants
                                                                                                tenants left and when
                                                                                                        left and when the
                                                                                                                      the

                       18 defendants
                       18 defendants regained
                                     regained possession."
                                              possession.” Id. at 928.
                                                           Id. at 928.

                       19
                       19             In an effort
                                      In an        to elongate
                                            effort to          the alleged
                                                      elongate the alleged "wrongful
                                                                           “wrongful eviction"
                                                                                     eviction” over time and
                                                                                               over time and thereby
                                                                                                             thereby extend some
                                                                                                                     extend some

                       20 portion
                       20 portion of
                                  of it
                                     it into
                                        into the
                                             the policy
                                                 policy period
                                                        period of
                                                               of the
                                                                  the GEICO
                                                                      GEICO policy,
                                                                            policy, Defendants
                                                                                    Defendants argued
                                                                                               argued that
                                                                                                      that theoretically,
                                                                                                           theoretically, the
                                                                                                                          the

                       21 "eviction"
                       21 “eviction” occurred
                                     occurred at
                                              at the
                                                 the expiration
                                                     expiration of
                                                                of the
                                                                   the sixty
                                                                       sixty (60)
                                                                             (60) day
                                                                                  day eviction
                                                                                      eviction notice
                                                                                               notice period.
                                                                                                      period. In
                                                                                                              In addition,
                                                                                                                 addition,

                       22 Defendants
                       22 Defendants argued
                                     argued that
                                            that the
                                                 the eviction
                                                     eviction did
                                                              did not become "wrongful"
                                                                  not become “wrongful” for coverage purposes
                                                                                        for coverage purposes until
                                                                                                              until

                       23 Defendants
                       23 Defendants failed
                                     failed to
                                            to move-in
                                               move-in to
                                                       to the
                                                          the Property
                                                              Property three
                                                                       three (3) months after
                                                                             (3) months after they
                                                                                              they recovered possession as
                                                                                                   recovered possession as

                       24 required
                       24 required under the San
                                   under the     Francisco Rent
                                             San Francisco Rent Ordinance.
                                                                Ordinance. Nadkarni,
                                                                           Nadkarni, supra,
                                                                                     supra, 391 F.Supp.3d at
                                                                                            391 F.Supp.3d at 926-927.
                                                                                                             926-927.

                       25
                       25             In
                                      In response, the Court
                                         response, the Court held, based solely
                                                             held, based solely on
                                                                                on the
                                                                                   the undisputed
                                                                                       undisputed facts of the
                                                                                                  facts of the Venegas Complaint, the
                                                                                                               Venegas Complaint, the

                       26 First
                       26 First Amended
                                Amended Complaint,
                                        Complaint, and
                                                   and the
                                                       the "Statements
                                                           “Statements of
                                                                       of Occupancy"
                                                                          Occupancy” filed
                                                                                     filed with
                                                                                           with the
                                                                                                the San Francisco Rent
                                                                                                    San Francisco Rent

                       27 Stabilization
                       27               and Arbitration
                          Stabilization and Arbitration Board,
                                                        Board, that
                                                               that the
                                                                    the essential elements of
                                                                        essential elements of the
                                                                                              the offense
                                                                                                  offense of
                                                                                                          of "wrongful
                                                                                                             “wrongful eviction"
                                                                                                                       eviction”

                       28 took
                       28 took place
                               place "prior
                                     “prior to
                                            to the
                                               the policy's
                                                   policy’s inception.” Nadkarni, supra,
                                                            inception." Nadkarni, supra, 391
                                                                                         391 F.Supp.3d
                                                                                             F.Supp.3d at
                                                                                                       at 928.
                                                                                                          928. In addition, citing
                                                                                                               In addition, citing
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    99                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY   JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 15 of 29




                           11 Swain v. California
                              Swain v. California Casualty
                                                  Casualty Ins.
                                                           Ins. Co.,
                                                                Co., 99 Cal.App.4th 11 (2002),
                                                                     99 Cal.App.4th    (2002), the
                                                                                               the Court
                                                                                                   Court held
                                                                                                         held that
                                                                                                              that the
                                                                                                                   the 90-day “safe-
                                                                                                                       90-day "safe-

                           22 harbor"
                              harbor” provision
                                      provision upon
                                                upon which
                                                     which Defendants
                                                           Defendants relied
                                                                      relied "does
                                                                             “does not
                                                                                   not render
                                                                                       render aa previous
                                                                                                 previous eviction
                                                                                                          eviction ‘wrongful’ and
                                                                                                                   `wrongful' and

                           3 instead
                           3 instead is
                                     is evidence
                                        evidence about
                                                 about whether
                                                       whether the
                                                               the landlord
                                                                   landlord was
                                                                            was acting
                                                                                acting in
                                                                                       in good
                                                                                          good faith at the
                                                                                               faith at the time
                                                                                                            time it
                                                                                                                 it served
                                                                                                                    served the
                                                                                                                           the

                           4 eviction
                           4 eviction notice."
                                      notice.” Nadkarni,
                                               Nadkarni, supra,
                                                         supra, 391
                                                                391 F.Supp.3d
                                                                    F.Supp.3d at
                                                                              at 927; see also
                                                                                 927; see also Swain, supra, 99
                                                                                               Swain, supra,    Cal.App.4th at
                                                                                                             99 Cal.App.4th at 9-10
                                                                                                                               9-10

                           55 (rejecting
                              (rejecting policyholder's
                                         policyholder’s argument
                                                        argument that
                                                                 that the
                                                                      the eviction
                                                                          eviction "only
                                                                                   “only became
                                                                                         became illegal
                                                                                                illegal after
                                                                                                        after the
                                                                                                              the fact
                                                                                                                  fact when
                                                                                                                       when the
                                                                                                                            the []
                                                                                                                                []

                           66 [landlord]
                              [landlord] failed
                                         failed to
                                                to move
                                                   move into the premises
                                                        into the premises themselves").
                                                                          themselves”).

                           7
                           7          Consequently, the
                                      Consequently, the Court
                                                        Court denied Defendants’ MJOP,
                                                              denied Defendants' MJOP, stating
                                                                                       stating GEICO
                                                                                               GEICO has
                                                                                                     has no
                                                                                                         no duty
                                                                                                            duty to
                                                                                                                 to defend
                                                                                                                    defend "on
                                                                                                                           “on

                           88 the
                              the ground
                                  ground that
                                         that the
                                              the facts — as
                                                  facts — as pled
                                                             pled —
                                                                  — showed
                                                                    showed that
                                                                           that the
                                                                                the eviction happened before
                                                                                    eviction happened before the
                                                                                                             the policy
                                                                                                                 policy period."
                                                                                                                        period.”

                           99 November
                              November 22,
                                       22, 2019
                                           2019 Order
                                                Order at
                                                      at 18:
                                                         18: 2-4
                                                             2-4 (Doc. No. 50).
                                                                 (Doc. No. 50). In its opposition
                                                                                In its            to Defendants'
                                                                                       opposition to Defendants’ MJOP,
                                                                                                                 MJOP, "GEICO
                                                                                                                       “GEICO

                       10 asked
                       10 asked for
                                for judgment
                                    judgment on
                                             on the
                                                the ground
                                                    ground that
                                                           that the
                                                                the eviction happened before
                                                                    eviction happened before the
                                                                                             the policy
                                                                                                 policy period
                                                                                                        period began."
                                                                                                               began.”

                       11 Nadkarni,
                       11 Nadkarni, supra,
                                    supra, 391
                                           391 F.
                                               F.Supp.3d  at 920.
                                                  Supp.3d at 920. The Court also
                                                                  The Court also denied
                                                                                 denied GEICO's
                                                                                        GEICO’s motion
                                                                                                motion for
                                                                                                       for judgment,
                                                                                                           judgment, adding
                                                                                                                     adding

                       12 that
                       12 that "[t]his
                               “[t]his order
                                       order is
                                             is without
                                                without prejudice
                                                        prejudice to
                                                                  to GEICO's
                                                                     GEICO’s raising
                                                                             raising the
                                                                                     the arguments
                                                                                         arguments in
                                                                                                   in aa motion
                                                                                                         motion for summary
                                                                                                                for summary

                       13 judgment."
                       13 judgment.” Id. at 928.
                                     Id. at 928.

                       14
                       14             E.
                                      E.     GEICO’s
                                             GEICO's Motion
                                                      Motion For Partial Summary
                                                             For Partial Summary Judgment
                                                                                 Judgment And
                                                                                          And The Court’s Order
                                                                                              The Court's Order
                                             Granting
                                             Granting The
                                                      The Same
                                                          Same
                       15
                       15

                       16
                       16             On October
                                      On October 17,
                                                 17, 2019,
                                                     2019, GEICO moved for
                                                           GEICO moved     partial summary
                                                                       for partial summary judgment
                                                                                           judgment on
                                                                                                    on the
                                                                                                       the First
                                                                                                           First Amended
                                                                                                                 Amended

                       17 Complaint's
                       17 Complaint’s First
                                      First Cause
                                            Cause of
                                                  of Action
                                                     Action (Duty
                                                            (Duty to
                                                                  to Defend).
                                                                     Defend). GEICO
                                                                              GEICO brought
                                                                                    brought the
                                                                                            the motion
                                                                                                motion on
                                                                                                       on the
                                                                                                          the ground
                                                                                                              ground that
                                                                                                                     that

                       18 no
                       18 no genuine
                             genuine dispute as to
                                     dispute as to any
                                                   any material
                                                       material fact
                                                                fact existed concerning whether
                                                                     existed concerning whether the
                                                                                                the GEICO Personal Umbrella
                                                                                                    GEICO Personal Umbrella
                       19 Policy
                       19 Policy issued
                                 issued to
                                        to Defendants,
                                           Defendants, the
                                                       the Nadkarnis,
                                                           Nadkarnis, covered
                                                                      covered their
                                                                              their potential
                                                                                    potential liability
                                                                                              liability in
                                                                                                        in the
                                                                                                           the underlying
                                                                                                               underlying Venegas
                                                                                                                          Venegas

                       20 Action
                       20 Action for wrongful eviction
                                 for wrongful eviction filed
                                                       filed against
                                                             against them
                                                                     them because
                                                                          because the
                                                                                  the wrongful
                                                                                      wrongful eviction
                                                                                               eviction took
                                                                                                        took place
                                                                                                             place prior
                                                                                                                   prior to
                                                                                                                         to the
                                                                                                                            the

                       21 inception
                       21 inception of
                                    of the
                                       the policy.
                                           policy. In opposition, the
                                                   In opposition, the Defendants
                                                                      Defendants contended
                                                                                 contended that
                                                                                           that GEICO
                                                                                                GEICO was
                                                                                                      was unable
                                                                                                          unable to
                                                                                                                 to prove
                                                                                                                    prove that
                                                                                                                          that

                       22 the
                       22 the exact date on
                              exact date on which
                                            which the
                                                  the wrongful
                                                      wrongful eviction
                                                               eviction occurred
                                                                        occurred was
                                                                                 was prior
                                                                                     prior to
                                                                                           to the
                                                                                              the policy
                                                                                                  policy period
                                                                                                         period and
                                                                                                                and that
                                                                                                                    that "the
                                                                                                                         “the

                       23 provable
                       23 provable facts are that
                                   facts are that the
                                                  the eviction
                                                      eviction was
                                                               was during
                                                                   during aa period
                                                                             period that
                                                                                    that overlapped
                                                                                         overlapped the
                                                                                                    the policy
                                                                                                        policy period."
                                                                                                               period.” November
                                                                                                                        November

                       24 22,
                       24 22, 2019
                              2019 Order
                                   Order at
                                         at 2:
                                            2: 3-5
                                               3-5 (Doc.
                                                   (Doc. No.
                                                         No. 50).
                                                             50). Thus,
                                                                  Thus, according
                                                                        according to
                                                                                  to Defendants,
                                                                                     Defendants, GEICO
                                                                                                 GEICO "has
                                                                                                       “has aa duty
                                                                                                               duty to
                                                                                                                    to defend
                                                                                                                       defend

                       25 under
                       25 under California
                                California law (a duty
                                           law (a duty broader
                                                       broader than
                                                               than the
                                                                    the duty
                                                                        duty to
                                                                             to indemnify)
                                                                                indemnify) because
                                                                                           because there
                                                                                                   there is
                                                                                                         is aa possibility
                                                                                                               possibility that
                                                                                                                           that the
                                                                                                                                the

                       26 policy
                       26 policy covers
                                 covers aa claim."
                                           claim.” November
                                                   November 22,
                                                            22, 2019
                                                                2019 Order
                                                                     Order at
                                                                           at 2:
                                                                              2: 5-7 (Doc. No.
                                                                                 5-7 (Doc. No. 50).
                                                                                               50).

                       27
                       27             In response, the
                                      In response, the Court's
                                                       Court’s order
                                                               order stated
                                                                     stated that
                                                                            that "the
                                                                                 “the policy
                                                                                      policy covers
                                                                                             covers ‘occurrences’
                                                                                                    `occurrences' during the policy
                                                                                                                  during the policy

                       28 period.
                       28 period. It is offense-based
                                  It is offense-based coverage,
                                                      coverage, and
                                                                and the
                                                                    the event
                                                                        event ‘triggering coverage’ for
                                                                              `triggering coverage' for covered offenses (here,
                                                                                                        covered offenses (here,
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    10
                                                                    10                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 16 of 29




                           11 the
                              the wrongful
                                  wrongful eviction)
                                           eviction) ‘is the commission
                                                     `is the commission of
                                                                        of the
                                                                           the specified
                                                                               specified offense
                                                                                         offense during
                                                                                                 during the
                                                                                                        the policy
                                                                                                            policy period."
                                                                                                                   period.”

                           22 November
                              November 22,
                                       22, 2019
                                           2019 Order
                                                Order at
                                                      at 11:
                                                         11: 16-20
                                                             16-20 (Doc. No. 50)
                                                                   (Doc. No.     citing Mez
                                                                             50) citing Mez Indus.,
                                                                                            Indus., Inc. v. Pac.
                                                                                                    Inc. v. Pac. Nat'l
                                                                                                                 Nat’l Ins. Co., 76
                                                                                                                       Ins. Co., 76

                           3 Cal.
                           3 Cal. App.
                                  App. 4th
                                       4th 856,
                                           856, 865 (1999); also
                                                865 (1999); also citing
                                                                 citing Street
                                                                        Street Surfing,
                                                                               Surfing, LLC v. Great
                                                                                        LLC v.       Am. E
                                                                                               Great Am. E&&S
                                                                                                            S Ins. Co., 776
                                                                                                              Ins. Co., 776 F.3d
                                                                                                                            F.3d

                           4 603,
                           4      610 (9th
                             603, 610 (9th Cir.
                                           Cir. 2014).
                                                2014). The Court further
                                                       The Court further stated
                                                                         stated that
                                                                                that "wrongful
                                                                                     “wrongful eviction
                                                                                               eviction is
                                                                                                        is aa discrete
                                                                                                              discrete tort,
                                                                                                                       tort, and
                                                                                                                             and the
                                                                                                                                 the

                           55 offense
                              offense is
                                      is the
                                         the injury."
                                             injury.” November
                                                      November 22,
                                                               22, 2019
                                                                   2019 Order
                                                                        Order at
                                                                              at 11:
                                                                                 11: 20-22
                                                                                     20-22 (Doc.
                                                                                           (Doc. No.
                                                                                                 No. 50); see also
                                                                                                     50); see also Swain v.
                                                                                                                   Swain v.

                           66 California
                              California Cas.
                                         Cas. Ins.
                                              Ins. Co.,
                                                   Co., 99 Cal. App.
                                                        99 Cal. App. 4th
                                                                     4th 1,
                                                                         1, 10;
                                                                            10; Menefee
                                                                                Menefee v. Ostawari, 228
                                                                                        v. Ostawari, 228 Cal.
                                                                                                         Cal. App.
                                                                                                              App. 3d
                                                                                                                   3d 239,
                                                                                                                      239, 246
                                                                                                                           246

                           7 (1991).
                           7 (1991). In addition, the
                                     In addition, the Court
                                                      Court stated
                                                            stated that
                                                                   that "[t]he
                                                                        “[t]he events constituting and
                                                                               events constituting and completing an eviction
                                                                                                       completing an eviction under
                                                                                                                              under

                           88 California
                              California law are: (i)
                                         law are: (i) the
                                                      the owners'
                                                          owners’ service
                                                                  service of
                                                                          of an
                                                                             an eviction
                                                                                eviction notice;
                                                                                         notice; (ii)
                                                                                                 (ii) the
                                                                                                      the tenants'
                                                                                                          tenants’ departure
                                                                                                                   departure pursuant
                                                                                                                             pursuant to
                                                                                                                                      to

                           99 the
                              the notice;
                                  notice; and
                                          and (iii)
                                              (iii) the
                                                    the owners'
                                                        owners’ repossession
                                                                repossession of
                                                                             of the
                                                                                the premises
                                                                                    premises after
                                                                                             after the
                                                                                                   the tenants'
                                                                                                       tenants’ departure."
                                                                                                                departure.” November
                                                                                                                            November

                       10 22,
                       10 22, 2019
                              2019 Order
                                   Order at
                                         at 11:
                                            11: 22-23;
                                                22-23; 12:
                                                       12: 1-2
                                                           1-2 (Doc.
                                                               (Doc. No.
                                                                     No. 50). The court
                                                                         50). The court found
                                                                                        found that
                                                                                              that all
                                                                                                   all relevant
                                                                                                       relevant dates
                                                                                                                dates "...precede
                                                                                                                      “…precede

                       11 the
                       11 the policy
                              policy period
                                     period and
                                            and have
                                                have legal significance (meaning,
                                                     legal significance (meaning, they
                                                                                  they are
                                                                                       are dates
                                                                                           dates that
                                                                                                 that define
                                                                                                      define the
                                                                                                             the occurrence)."
                                                                                                                 occurrence).”

                       12 November
                       12 November 22,
                                   22, 2019
                                       2019 Order
                                            Order at
                                                  at 12:
                                                     12: 8-9 (Doc. No.
                                                         8-9 (Doc. No. 50).
                                                                       50).

                       13
                       13             The Court relied
                                      The Court        on facts
                                                relied on       alleged in
                                                          facts alleged    the Venegas
                                                                        in the         Complaint, First
                                                                               Venegas Complaint, First Amended
                                                                                                        Amended Complaint,
                                                                                                                Complaint, and
                                                                                                                           and the
                                                                                                                               the

                       14 facts
                       14       that were
                          facts that were provided
                                          provided to
                                                   to GEICO
                                                      GEICO upon
                                                            upon Defendants'
                                                                 Defendants’ tender
                                                                             tender as
                                                                                    as the
                                                                                       the basis
                                                                                           basis for finding that
                                                                                                 for fmding  that because
                                                                                                                  because the
                                                                                                                          the

                       15 wrongful
                       15 wrongful eviction
                                   eviction occurred
                                            occurred prior
                                                     prior to
                                                           to the
                                                              the policy
                                                                  policy period,
                                                                         period, there
                                                                                 there was
                                                                                       was no
                                                                                           no potential
                                                                                              potential for covered liability
                                                                                                        for covered liability

                       16 alleged.
                       16 alleged. Specifically, the Court
                                   Specifically, the Court found
                                                           found that
                                                                 that "[o]n
                                                                      “[o]n March
                                                                            March 13,
                                                                                  13, 2018,
                                                                                      2018, [Defendants]
                                                                                            [Defendants] served
                                                                                                         served the
                                                                                                                the tenants
                                                                                                                    tenants with
                                                                                                                            with

                       17 aa ‘60
                       17        Day Notice
                             `60 Day Notice of
                                            of Termination of Tenancy.’”
                                               Termination of            November 22,
                                                              Tenancy.'" November 22, 2019
                                                                                      2019 Order
                                                                                           Order at
                                                                                                 at 2:
                                                                                                    2: 17
                                                                                                       17 (Doc. No. 50).
                                                                                                          (Doc. No. 50). In
                                                                                                                         In

                       18 addition,
                       18 addition, the
                                    the Court
                                        Court found that "[o]n
                                              found that “[o]n April
                                                               April 21,
                                                                     21, 2018,
                                                                         2018, the
                                                                               the defendants
                                                                                   defendants emailed
                                                                                              emailed [Rosa
                                                                                                      [Rosa Venegas]
                                                                                                            Venegas] to
                                                                                                                     to
                       19 schedule
                       19 schedule aa walk-through
                                      walk-through of
                                                   of the
                                                      the property
                                                          property the
                                                                   the next
                                                                       next day.
                                                                            day. The
                                                                                 The former
                                                                                     former tenants
                                                                                            tenants apparently
                                                                                                    apparently vacated
                                                                                                               vacated the
                                                                                                                       the unit
                                                                                                                           unit

                       20 on
                       20 on April
                             April 21,
                                   21, 2018."
                                       2018.” November
                                              November 22,
                                                       22, 2019 Order at
                                                           2019 Order at 2:
                                                                         2: 19,
                                                                            19, 3: 1-2 (Doc.
                                                                                3: 1-2 (Doc. No.
                                                                                             No. 50). Moreover, the
                                                                                                 50). Moreover, the Court
                                                                                                                    Court

                       21 found
                       21       that "[i]n
                          found that “[i]n statements
                                           statements filed
                                                      filed under
                                                            under penalty
                                                                  penalty of
                                                                          of perjury
                                                                             perjury with
                                                                                     with the
                                                                                          the San Francisco Rent
                                                                                              San Francisco Rent Board
                                                                                                                 Board on
                                                                                                                       on June
                                                                                                                          June

                       22 11,
                       22 11, 2018
                              2018 and
                                   and November
                                       November 8, 2018, the
                                                8, 2018, the defendants
                                                             defendants said
                                                                        said that
                                                                             that they
                                                                                  they obtained
                                                                                       obtained possession
                                                                                                possession of
                                                                                                           of the
                                                                                                              the property
                                                                                                                  property on
                                                                                                                           on

                       23 May
                       23 May 1,
                              1, 2018."
                                 2018.” November
                                        November 22,
                                                 22, 2019
                                                     2019 Order
                                                          Order at
                                                                at 4:
                                                                   4: 4-6
                                                                      4-6 (Doc.
                                                                          (Doc. No.
                                                                                No. 50).
                                                                                    50).

                       24
                       24             Based on
                                      Based on the
                                               the allegations
                                                   allegations of
                                                               of the
                                                                  the Venegas Complaint, the
                                                                      Venegas Complaint, the First
                                                                                             First Amended
                                                                                                   Amended Complaint
                                                                                                           Complaint and
                                                                                                                     and the
                                                                                                                         the

                       25 "Statements
                       25 “Statements of
                                      of Occupancy"
                                         Occupancy” filed
                                                    filed with
                                                          with the
                                                               the San Francisco Rent
                                                                   San Francisco Rent Stabilization and Arbitration
                                                                                      Stabilization and Arbitration Board,
                                                                                                                    Board,

                       26 there
                       26 there was
                                was never
                                    never aa duty
                                             duty to
                                                  to defend
                                                     defend to
                                                            to begin
                                                               begin with
                                                                     with and
                                                                          and the
                                                                              the later
                                                                                  later discovered
                                                                                        discovered evidence
                                                                                                   evidence only
                                                                                                            only confirmed
                                                                                                                 confirmed what
                                                                                                                           what

                       27 was
                       27 was established
                              established in
                                          in the
                                             the Venegas complaints. This
                                                 Venegas complaints. This later
                                                                          later discovered
                                                                                discovered evidence
                                                                                           evidence included the corroborating
                                                                                                    included the corroborating

                       28 fact
                       28      that "the
                          fact that “the defendants
                                         defendants admitted
                                                    admitted at
                                                             at deposition…   that they
                                                                deposition... that they repossessed
                                                                                        repossessed the
                                                                                                    the property
                                                                                                        property before
                                                                                                                 before they
                                                                                                                        they
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    11
                                                                    11                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 17 of 29




                           11 purchased
                              purchased the
                                        the policy
                                            policy on
                                                   on May
                                                      May 7,
                                                          7, 2018."
                                                             2018.” November
                                                                    November 22,
                                                                             22, 2019
                                                                                 2019 Order
                                                                                      Order at
                                                                                            at 13:
                                                                                               13: 16-18
                                                                                                   16-18 (Doc. No. 50).
                                                                                                         (Doc. No. 50). In this
                                                                                                                        In this

                           22 regard,
                              regard, Ms.
                                      Ms. Nadkarni
                                          Nadkarni explained
                                                   explained in
                                                             in her
                                                                her deposition
                                                                    deposition that
                                                                               that she
                                                                                    she purchased
                                                                                        purchased the
                                                                                                  the GEICO
                                                                                                      GEICO policy
                                                                                                            policy which
                                                                                                                   which

                           3 included
                           3 included wrongful
                                      wrongful eviction
                                               eviction coverage
                                                        coverage for
                                                                 for "any
                                                                     “any kind
                                                                          kind of
                                                                               of eviction
                                                                                  eviction issues,"
                                                                                           issues,” but
                                                                                                    but that
                                                                                                        that "she
                                                                                                             “she did
                                                                                                                  did not
                                                                                                                      not anticipate
                                                                                                                          anticipate

                           4 aa wrongful
                           4    wrongful eviction
                                         eviction lawsuit
                                                  lawsuit from the tenants
                                                          from the tenants on
                                                                           on the
                                                                              the purchase
                                                                                  purchase date
                                                                                           date of
                                                                                                of the
                                                                                                   the policy
                                                                                                       policy because
                                                                                                              because the
                                                                                                                      the defendants
                                                                                                                          defendants

                           55 ‘had successfully completed
                              `had successfully completed [their]
                                                          [their] owner
                                                                  owner move-in!"
                                                                        move-in.’” November
                                                                                   November 22,
                                                                                            22, 2019
                                                                                                2019 Order
                                                                                                     Order at
                                                                                                           at 4:
                                                                                                              4: 9-11 (Doc. No.
                                                                                                                 9-11 (Doc. No.

                           66 50).
                              50). In addition, the
                                   In addition, the Court
                                                    Court pointed
                                                          pointed out
                                                                  out that
                                                                      that Defendants
                                                                           Defendants failed to demand
                                                                                      failed to demand any
                                                                                                       any rent
                                                                                                           rent for
                                                                                                                for May
                                                                                                                    May and
                                                                                                                        and that
                                                                                                                            that

                           7 Defendants
                           7 Defendants took
                                        took possession
                                             possession on
                                                        on April
                                                           April 29,
                                                                 29, 2018
                                                                     2018 when
                                                                          when the
                                                                               the security
                                                                                   security deposit
                                                                                            deposit and
                                                                                                    and additional
                                                                                                        additional relocation
                                                                                                                   relocation

                           88 expenses
                              expenses were
                                       were delivered
                                            delivered and
                                                      and the
                                                          the Venegas tenants surrendered
                                                              Venegas tenants surrendered their
                                                                                          their keys.
                                                                                                keys. November
                                                                                                      November 22,
                                                                                                               22, 2019
                                                                                                                   2019 Order
                                                                                                                        Order at
                                                                                                                              at

                           99 3:
                              3: 2-5
                                 2-5 (Doc.
                                     (Doc. No.
                                           No. 50).
                                               50).

                       10
                       10             The Court concluded
                                      The Court           that, "[t]he
                                                concluded that, “[t]he ‘occurrence’ of the
                                                                       `occurrence' of the eviction
                                                                                           eviction was
                                                                                                    was demonstrably before the
                                                                                                        demonstrably before the

                       11 policy
                       11 policy period"
                                 period” starting
                                         starting on
                                                  on May
                                                     May 8,
                                                         8, 2018.
                                                            2018. Id.
                                                                  Id. at
                                                                      at 14:
                                                                         14: 17.
                                                                             17. Thus, the Court
                                                                                 Thus, the Court "grant[ed]
                                                                                                 “grant[ed] GEICO's
                                                                                                            GEICO’s motion
                                                                                                                    motion for
                                                                                                                           for

                       12 summary
                       12 summary judgment
                                  judgment on
                                           on claim
                                              claim one
                                                    one and
                                                        and [held]
                                                            [held] that
                                                                   that as
                                                                        as aa matter
                                                                              matter of
                                                                                     of law, GEICO had
                                                                                        law, GEICO had no
                                                                                                       no duty
                                                                                                          duty to
                                                                                                               to defend
                                                                                                                  defend

                       13 here."
                       13 here.” Id.
                                 Id. at
                                     at 16:
                                        16: 2-3.
                                            2-3.

                       14
                       14             F.
                                      F.     The
                                             The Underlying
                                                 Underlying Venegas Action Has
                                                            Venegas Action     Now Settled
                                                                           Has Now         And GEICO
                                                                                   Settled And GEICO Has
                                                                                                     Has Expended
                                                                                                         Expended
                                             Funds
                                             Funds For Defendants’ Counsel
                                                   For Defendants' Counsel
                       15
                       15

                       16
                       16             ■     On November
                                             On November 26,
                                                         26, 2019, the underlying
                                                             2019, the underlying Venegas Claim settled
                                                                                  Venegas Claim         pursuant to
                                                                                                settled pursuant to an
                                                                                                                    an

                       17 agreement
                       17 agreement by
                                    by which the defendants
                                       which the defendants agreed to pay
                                                            agreed to pay the
                                                                          the Venegases
                                                                              Venegases the
                                                                                        the total
                                                                                            total sum of $550,000.
                                                                                                  sum of           Wagoner
                                                                                                         $550,000. Wagoner

                       18 Decl.,
                       18 Decl., ¶¶ 3.
                                    3.

                       19
                       19             ■     GEICO declined
                                             GEICO declined to
                                                            to contribute
                                                               contribute any
                                                                          any amount
                                                                              amount towards
                                                                                     towards the
                                                                                             the settlement based on
                                                                                                 settlement based on the
                                                                                                                     the Court's
                                                                                                                         Court’s

                       20 November
                       20 November 22, 2019 Order.
                                   22, 2019 Order. Wagoner
                                                   Wagoner Decl.,
                                                           Decl., ¶¶ 3.
                                                                     3.

                       21
                       21             ■     Defense counsel
                                             Defense counsel submitted invoices to
                                                             submitted invoices to GEICO
                                                                                   GEICO for fees and
                                                                                         for fees and costs
                                                                                                      costs incurred
                                                                                                            incurred in
                                                                                                                     in the
                                                                                                                        the

                       22 defense
                       22 defense of
                                  of the
                                     the Nadkarnis
                                         Nadkarnis in
                                                   in the
                                                      the Venegas Action and
                                                          Venegas Action and GEICO
                                                                             GEICO paid
                                                                                   paid those
                                                                                        those invoices.
                                                                                              invoices. Trumpower
                                                                                                        Trumpower Decl.,
                                                                                                                  Decl.,

                       23 October
                       23 October 17, 2019 Motion
                                  17, 2019 Motion (Doc.
                                                  (Doc. No.
                                                        No. 34-2) Ex. D
                                                            34-2) Ex. D at
                                                                        at 1.
                                                                           1.

                       24
                       24             ■     Total defense
                                             Total defense fees
                                                           fees and
                                                                and costs
                                                                    costs which
                                                                          which GEICO
                                                                                GEICO paid
                                                                                      paid in defending the
                                                                                           in defending the insureds
                                                                                                            insureds in the
                                                                                                                     in the

                       25 Venegas
                       25         Action are
                          Venegas Action are $43,783.07. Trumpower Decl.,
                                             $43,783.07. Trumpower Decl., October
                                                                          October 17,
                                                                                  17, 2019 Motion (Doc.
                                                                                      2019 Motion (Doc. No.
                                                                                                        No. 34-2) Ex. D
                                                                                                            34-2) Ex. D at
                                                                                                                        at

                       26 1.
                       26    This total
                          1. This total is
                                        is derived
                                           derived from individual invoices
                                                   from individual invoices submitted by defense
                                                                            submitted by defense counsel
                                                                                                 counsel in
                                                                                                         in the
                                                                                                            the underlying
                                                                                                                underlying

                       27 Venegas
                       27         Action to
                          Venegas Action to GEICO,
                                            GEICO, all
                                                   all of
                                                       of which
                                                          which are attached to
                                                                are attached to the
                                                                                the Declaration
                                                                                    Declaration of
                                                                                                of Cristopher
                                                                                                   Cristopher Trumpower.
                                                                                                              Trumpower.

                       28 Trumpower
                       28 Trumpower Decl.,
                                    Decl., Exs. A-H. GEICO's
                                           Exs. A-H. GEICO’s proofs
                                                             proofs of
                                                                    of payment
                                                                       payment for the individual
                                                                               for the individual invoices
                                                                                                  invoices submitted by
                                                                                                           submitted by
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    12
                                                                    12                       Case No.
                                                                                             Case No. 3:19-cv-01302
                                                                                                      3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES
                                  GOVERNMENT EMPLOYEES INSURANCE COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 18 of 29




                           11 defense
                              defense counsel
                                      counsel in the underlying
                                              in the underlying Venegas Action are
                                                                Venegas Action are also
                                                                                   also attached
                                                                                        attached to
                                                                                                 to the
                                                                                                    the Declaration
                                                                                                        Declaration of
                                                                                                                    of Cristopher
                                                                                                                       Cristopher

                           22 Trumpower.
                              Trumpower. Id.
                                         Id.

                           3 III.
                           3 III.      ARGUMENT
                                       ARGUMENT

                           4
                           4           A.
                                       A.     Applicable Legal
                                              Applicable Legal Standards
                                                               Standards
                           55                 1.
                                              1.      Summary Judgment
                                                      Summary Judgment
                           66         “A party
                                      "A party may
                                               may move
                                                   move for summary judgment,
                                                        for summary judgment, identifying
                                                                              identifying each claim or
                                                                                          each claim or defense
                                                                                                        defense —
                                                                                                                – or
                                                                                                                  or the
                                                                                                                     the part
                                                                                                                         part of
                                                                                                                              of

                           7 each
                           7 each claim
                                  claim or
                                        or defense
                                           defense —
                                                   – on
                                                     on which
                                                        which summary
                                                              summary judgment
                                                                      judgment is
                                                                               is sought."
                                                                                  sought.” Fed.
                                                                                           Fed. R.
                                                                                                R. Civ.
                                                                                                   Civ. P.
                                                                                                        P. 56(a). “The court
                                                                                                           56(a). "The court

                           88 shall
                              shall grant
                                    grant summary
                                          summary judgment
                                                  judgment if
                                                           if the
                                                              the movant
                                                                  movant shows
                                                                         shows that
                                                                               that there
                                                                                    there is
                                                                                          is no
                                                                                             no genuine
                                                                                                genuine dispute
                                                                                                        dispute as
                                                                                                                as to
                                                                                                                   to any
                                                                                                                      any material
                                                                                                                          material

                           99 fact and the
                              fact and the movant
                                           movant is
                                                  is entitled
                                                     entitled to
                                                              to judgment
                                                                 judgment as
                                                                          as aa matter
                                                                                matter of
                                                                                       of law.” Id.
                                                                                          law." Id.

                       10
                       10              The moving party
                                       The moving party has
                                                        has the
                                                            the initial
                                                                initial burden
                                                                        burden to
                                                                               to demonstrate
                                                                                  demonstrate an
                                                                                              an absence
                                                                                                 absence of
                                                                                                         of aa genuine issue of
                                                                                                               genuine issue of

                       11 material
                       11 material fact. Celotex Corp.
                                   fact. Celotex Corp. v.
                                                       v. Catrett,
                                                          Catrett, 477
                                                                   477 U.S.
                                                                       U.S. 317,
                                                                            317, 323
                                                                                 323 (1986). A fact
                                                                                     (1986). A      is material
                                                                                               fact is material only
                                                                                                                only if
                                                                                                                     if its
                                                                                                                        its

                       12 resolution
                       12 resolution will
                                     will affect
                                          affect the
                                                 the outcome
                                                     outcome of
                                                             of the
                                                                the lawsuit. Anderson v.
                                                                    lawsuit. Anderson v. Liberty
                                                                                         Liberty Lobby, Inc., 477
                                                                                                 Lobby, Inc., 477 U.S.
                                                                                                                  U.S. 242,
                                                                                                                       242, 248
                                                                                                                            248

                       13 (1986).
                       13 (1986). Once
                                  Once the
                                       the moving
                                           moving party
                                                  party has
                                                        has satisfied
                                                            satisfied this
                                                                      this initial
                                                                           initial burden,
                                                                                   burden, the
                                                                                           the non-moving
                                                                                               non-moving party
                                                                                                          party must
                                                                                                                must then
                                                                                                                     then

                       14 "identify
                       14 “identify with
                                    with reasonable particularity the
                                         reasonable particularity the evidence that precludes
                                                                      evidence that precludes summary
                                                                                              summary judgment."
                                                                                                      judgment.” Keenan
                                                                                                                 Keenan v.
                                                                                                                        v.

                       15 Allan,
                       15 Allan, 91 F.3d 1275,
                                 91 F.3d 1275, 1279
                                               1279 (9th Cir. 1996).
                                                    (9th Cir. 1996). If the non-moving
                                                                     If the            party fails
                                                                            non-moving party       to "make
                                                                                             fails to “make aa showing
                                                                                                               showing sufficient
                                                                                                                       sufficient

                       16 to
                       16 to establish
                             establish the
                                       the existence
                                           existence of
                                                     of an
                                                        an element
                                                           element essential
                                                                   essential to
                                                                             to that
                                                                                that party's
                                                                                     party’s case,
                                                                                             case, and
                                                                                                   and on
                                                                                                       on which
                                                                                                          which the
                                                                                                                the party
                                                                                                                    party will
                                                                                                                          will bear
                                                                                                                               bear

                       17 the
                       17 the burden
                              burden of
                                     of proof
                                        proof at
                                              at trial,"
                                                 trial,” judgment
                                                         judgment against
                                                                  against him
                                                                          him is
                                                                              is appropriate.
                                                                                 appropriate. Celotex,
                                                                                              Celotex, supra,
                                                                                                       supra, 477
                                                                                                              477 U.S.
                                                                                                                  U.S. at
                                                                                                                       at 322.
                                                                                                                          322.

                       18 This
                       18      being aa diversity
                          This being    diversity case,
                                                  case, California
                                                        California law applies to
                                                                   law applies to the
                                                                                  the substantive
                                                                                      substantive issues
                                                                                                  issues raised in this
                                                                                                         raised in this motion.
                                                                                                                        motion. Am.
                                                                                                                                Am.
                       19 Triticale,
                       19            Inc.v. Ntco
                          Triticale, Inc.v. Ntco Services, Inc., 664
                                                 Services, Inc.,     F.2d 1136,
                                                                 664 F.2d 1136, 1141
                                                                                1141 (9th
                                                                                     (9th Cir.
                                                                                          Cir. 1981).
                                                                                               1981).

                       20
                       20              B.
                                       B.     Since GEICO
                                              Since GEICO Has     No Duty
                                                             Has No   Duty To  Defend Because
                                                                           To Defend  Because The
                                                                                              The Eviction Occurred Prior
                                                                                                  Eviction Occurred Prior To
                                                                                                                          To
                                              Its
                                              Its Policy’s Inception, It
                                                  Policy's Inception,    Follows That
                                                                      It Follows      It Can
                                                                                 That It     Have No
                                                                                         Can Have No Duty
                                                                                                     Duty To
                                                                                                           To Indemnify
                                                                                                              Indemnify
                       21
                       21
                                              1.
                                              1.      Duty to
                                                      Duty to Indemnify
                                                              Indemnify
                       22
                       22

                       23
                       23              Under California
                                       Under California law, the burden
                                                        law, the burden of
                                                                        of proof
                                                                           proof in establishing that
                                                                                 in establishing that coverage
                                                                                                      coverage exists
                                                                                                               exists for
                                                                                                                      for aa particular
                                                                                                                             particular

                       24 loss
                       24      lies with
                          loss lies with the
                                         the insured.
                                             insured. Buss
                                                      Buss v.
                                                           v. Superior Court, 16
                                                              Superior Court, 16 Ca1.4th
                                                                                 Cal.4th 35,
                                                                                         35, 46;
                                                                                             46; Armstrong
                                                                                                 Armstrong World
                                                                                                           World Industries,
                                                                                                                 Industries, Inc.
                                                                                                                             Inc.

                       25 v.
                       25 v. Aetna
                             Aetna Casualty
                                   Casualty &
                                            & Surety Co., 45
                                              Surety Co., 45 Cal.App.4th
                                                             Cal.App.4th 1,
                                                                         1, 108
                                                                            108 (1996).
                                                                                (1996). Unlike
                                                                                        Unlike the
                                                                                               the duty to defend,
                                                                                                   duty to         the duty
                                                                                                           defend, the duty to
                                                                                                                            to

                       26 indemnify
                       26 indemnify is
                                    is triggered
                                       triggered by
                                                 by "claims
                                                    “claims that
                                                            that are
                                                                 are actually
                                                                     actually covered, in light
                                                                              covered, in       of the
                                                                                          light of the facts proved.” Buss,
                                                                                                       facts proved." Buss, supra,
                                                                                                                            supra,

                       27 16
                       27 16 Cal.
                             Cal. 4th
                                  4th at
                                      at 45;
                                         45; see
                                             see also
                                                 also Safeco Ins. Co.
                                                      Safeco Ins. Co. of
                                                                      of Am.
                                                                         Am. v.
                                                                             v. Superior Court, 140
                                                                                Superior Court, 140 Cal.
                                                                                                    Cal. App.
                                                                                                         App. 4th
                                                                                                              4th 874,
                                                                                                                  874, 880
                                                                                                                       880

                       28 (2006);
                       28 (2006); Golden
                                  Golden Eagle
                                         Eagle Ins.
                                               Ins. Corp.
                                                    Corp. v.
                                                          v. Rocky
                                                             Rocky Cola
                                                                   Cola Cafe,
                                                                        Cafe, Inc.,
                                                                              Inc., 94 Cal. App.
                                                                                    94 Cal. App. 4th
                                                                                                 4th 120,
                                                                                                     120, 125
                                                                                                          125 (2001).
                                                                                                              (2001). There
                                                                                                                      There is
                                                                                                                            is
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                      13
                                                                      13                       Case No. 3:19-cv-01302
                                                                                               Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                     GOVERNMENT EMPLOYEES INSURANCE
                                    GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                         INSURANCE COMPANY'S NOTICE OF
                                                                                    OF MOTION
                                                                                       MOTION AND
                                                                                              AND MOTION
                                                                                                   MOTION FORFOR
                                                              SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                          SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 19 of 29




                           11 "no
                              “no duty
                                  duty to
                                       to pay
                                          pay for
                                              for noncovered
                                                  noncovered claims
                                                             claims because
                                                                    because the
                                                                            the insured did not
                                                                                insured did not pay
                                                                                                pay premiums
                                                                                                    premiums for such coverage."
                                                                                                             for such coverage.”

                           22 Blue
                              Blue Ridge
                                   Ridge Ins. Co. v.
                                         Ins. Co. v. Jacobsen, 25 Cal.
                                                     Jacobsen, 25 Cal. 4th
                                                                       4th 489,
                                                                           489, 502-03
                                                                                502–03 (2001),
                                                                                       (2001), opinion
                                                                                               opinion after
                                                                                                       after certified
                                                                                                             certified question
                                                                                                                       question

                           3 answered,
                           3 answered, 10
                                       10 F.
                                          F. App'x
                                             App'x 563 (9th Cir.
                                                   563 (9th Cir. 2001);
                                                                 2001); quoting
                                                                        quoting Buss,
                                                                                Buss, supra,
                                                                                      supra, 16
                                                                                             16 Ca1.4th
                                                                                                Cal.4th at
                                                                                                        at pp.
                                                                                                           pp. 50,
                                                                                                               50, 51.
                                                                                                                   51.

                           4
                           4          “The duty
                                      "The duty to
                                                to indemnify
                                                   indemnify and
                                                             and the
                                                                 the duty to defend
                                                                     duty to defend are
                                                                                    are ‘correlative.’” Erickson-Hall, 369
                                                                                        `correlative.'" Erickson-Hall, 369 F.
                                                                                                                           F. Supp.
                                                                                                                              Supp.

                           55 3d
                              3d 1022,
                                 1022, 1031
                                       1031 (S.D.
                                            (S.D. Cal.
                                                  Cal. 2019);
                                                       2019); see
                                                              see also
                                                                  also Certain
                                                                       Certain Underwriters
                                                                               Underwriters at
                                                                                            at Lloyd's
                                                                                               Lloyd's of
                                                                                                       of London v. Superior
                                                                                                          London v.          Ct.,
                                                                                                                    Superior Ct.,

                           66 24
                              24 Cal.
                                 Cal. 4th
                                      4th 945,
                                          945, 958, 103. Although
                                               958, 103. Although correlative,
                                                                  correlative, however,
                                                                               however, "the
                                                                                        “the duty
                                                                                             duty to
                                                                                                  to indemnify
                                                                                                     indemnify and
                                                                                                               and the
                                                                                                                   the duty
                                                                                                                       duty to
                                                                                                                            to

                           7 defend
                           7 defend are
                                    are not
                                        not ‘coterminous.’” Certain Underwriters,
                                            `coterminous."' Certain Underwriters, supra,
                                                                                  supra, 24
                                                                                         24 Cal.
                                                                                            Cal. 4th
                                                                                                 4th App.
                                                                                                     App. at
                                                                                                          at 958, 103. "Whereas
                                                                                                             958, 103. “Whereas

                           88 the
                              the duty
                                  duty to
                                       to indemnify
                                          indemnify may
                                                    may indeed
                                                        indeed be
                                                               be broad,
                                                                  broad, the
                                                                         the duty
                                                                             duty to
                                                                                  to defend
                                                                                     defend must
                                                                                            must perforce
                                                                                                 perforce be
                                                                                                          be broader
                                                                                                             broader still,
                                                                                                                     still, ....
                                                                                                                            .... With
                                                                                                                                 With

                           99 this
                              this result:
                                   result: where
                                           where there
                                                 there is
                                                       is aa duty
                                                             duty to
                                                                  to defend,
                                                                     defend, there
                                                                             there may
                                                                                   may be
                                                                                       be aa duty
                                                                                             duty to
                                                                                                  to indemnify; but where
                                                                                                     indemnify; but where there
                                                                                                                          there is no
                                                                                                                                is no

                       10 duty
                       10 duty to
                               to defend,
                                  defend, there
                                          there cannot
                                                cannot be
                                                       be aa duty
                                                             duty to
                                                                  to indemnify."
                                                                     indemnify.” Id;
                                                                                 Id; see
                                                                                     see also
                                                                                         also J&J Holdings, Inc.
                                                                                              J&J Holdings,      v. Great
                                                                                                            Inc. v.       Am.
                                                                                                                    Great Am.

                       11 E&S
                       11 E&S Ins. Co., 2019
                              Ins. Co., 2019 WL
                                             WL 7169789, at *5
                                                7169789, at    (C.D. Cal.
                                                            *5 (C.D. Cal. 2019)
                                                                          2019) ("In
                                                                                (“In the
                                                                                     the absence
                                                                                         absence of
                                                                                                 of aa duty
                                                                                                       duty to
                                                                                                            to defend,
                                                                                                               defend, no
                                                                                                                       no duty
                                                                                                                          duty

                       12 to
                       12 to indemnify exists.”); see
                             indemnify exists."); see also
                                                      also Phase
                                                           Phase II
                                                                 II Transportation,
                                                                    Transportation, Inc. v. Carolina
                                                                                    Inc. v. Carolina Casualty
                                                                                                     Casualty Insurance Company,
                                                                                                              Insurance Company,

                       13 228
                       13 228 F.
                              F. Supp. 3d 999,
                                 Supp. 3d      1008 (C.D.
                                          999, 1008 (C.D. Cal.
                                                          Cal. 2017)
                                                               2017) (finding
                                                                     (finding that
                                                                              that no
                                                                                   no "duty
                                                                                      “duty to
                                                                                            to indemnify
                                                                                               indemnify can
                                                                                                         can be
                                                                                                             be triggered
                                                                                                                triggered

                       14 through
                       14 through settlement
                                  settlement when
                                             when there
                                                  there are
                                                        are no
                                                            no covered
                                                               covered claims
                                                                       claims alleged
                                                                              alleged in
                                                                                      in the
                                                                                         the pleadings").
                                                                                             pleadings”).

                       15
                       15                            a.
                                                     a.      GEICO
                                                             GEICO Cannot   Have A
                                                                     Cannot Have A Duty
                                                                                    Duty To
                                                                                         To Indemnify
                                                                                            Indemnify Where
                                                                                                      Where The
                                                                                                            The Court Has
                                                                                                                Court Has
                                                             Already Held
                                                             Already      There Is
                                                                     Held There Is No
                                                                                   No Duty
                                                                                      Duty To  Defend As
                                                                                            To Defend As A
                                                                                                         A Matter
                                                                                                           Matter Of
                                                                                                                  Of Law
                                                                                                                     Law
                       16
                       16

                       17
                       17             The duty to
                                      The duty to indemnify
                                                  indemnify "arises
                                                            “arises after
                                                                    after liability is established"
                                                                          liability is established” and
                                                                                                    and "requires
                                                                                                        “requires the
                                                                                                                  the insurer to
                                                                                                                      insurer to

                       18 ‘indemnify
                       18            claims that
                          `indemnify claims that are
                                                 are covered by the
                                                     covered by the policy.'"
                                                                    policy.’” Harper
                                                                              Harper Construction
                                                                                     Construction Company,
                                                                                                  Company, Inc. v. National
                                                                                                           Inc. v. National
                       19 Union
                       19 Union Fire
                                Fire Insurance
                                     Insurance Company
                                               Company of
                                                       of Pittsburgh,
                                                          Pittsburgh, PA,
                                                                      PA, 377
                                                                          377 F.
                                                                              F. Supp. 3d 1134,
                                                                                 Supp. 3d 1134, 1142
                                                                                                1142 (S.D.
                                                                                                     (S.D. Cal.
                                                                                                           Cal. 2019); citing
                                                                                                                2019); citing

                       20 Risely
                       20 Risely v.
                                 v. Interinsurance
                                    Interinsurance Exchange of the
                                                   Exchange of the Automotive
                                                                   Automotive Club,
                                                                              Club, 183
                                                                                    183 Cal.
                                                                                        Cal. App.
                                                                                             App. 4th
                                                                                                  4th 196,
                                                                                                      196, 208
                                                                                                           208 (2010).
                                                                                                               (2010).

                       21
                       21             In opposition to
                                      In opposition to Defendants'
                                                       Defendants’ Motion
                                                                   Motion for
                                                                          for Judgment on the
                                                                              Judgment on the Pleadings,
                                                                                              Pleadings, the
                                                                                                         the Court's
                                                                                                             Court’s holding
                                                                                                                     holding was
                                                                                                                             was

                       22 based
                       22 based on
                                on both
                                   both the
                                        the allegations
                                            allegations in
                                                        in the
                                                           the Venegas pleadings and
                                                               Venegas pleadings and the
                                                                                     the Statements of Occupancy
                                                                                         Statements of Occupancy filed with the
                                                                                                                 filed with the

                       23 San
                       23     Francisco Rent
                          San Francisco Rent Stabilization and Arbitration
                                             Stabilization and Arbitration Board
                                                                           Board which
                                                                                 which established that there
                                                                                       established that there was
                                                                                                              was never
                                                                                                                  never any
                                                                                                                        any

                       24 potential
                       24 potential for
                                    for coverage and thus,
                                        coverage and thus, no
                                                           no duty
                                                              duty to
                                                                   to defend.
                                                                      defend. All
                                                                              All of
                                                                                  of the
                                                                                     the facts
                                                                                         facts later discovered only
                                                                                               later discovered only confirmed
                                                                                                                     confirmed

                       25 this.
                       25 this. Defendants
                                Defendants have
                                           have been
                                                been unable
                                                     unable to
                                                            to meet
                                                               meet their
                                                                    their burden
                                                                          burden of
                                                                                 of showing
                                                                                    showing that
                                                                                            that their
                                                                                                 their claim
                                                                                                       claim is
                                                                                                             is covered
                                                                                                                covered because
                                                                                                                        because

                       26 from
                       26      the inception
                          from the inception of
                                             of the
                                                the Venegas Action, the
                                                    Venegas Action, the pleadings
                                                                        pleadings proved
                                                                                  proved that
                                                                                         that the
                                                                                              the wrongful
                                                                                                  wrongful eviction
                                                                                                           eviction occurred
                                                                                                                    occurred

                       27 prior
                       27 prior to
                                to the
                                   the inception
                                       inception of
                                                 of the
                                                    the GEICO
                                                        GEICO policy.
                                                              policy. November
                                                                      November 22,
                                                                               22, 2019
                                                                                   2019 Order
                                                                                        Order at
                                                                                              at 12:
                                                                                                 12: 3-5 (Doc. No.
                                                                                                     3-5 (Doc. No. 50).
                                                                                                                   50). The
                                                                                                                        The

                       28 Court
                       28 Court found
                                found that
                                      that all
                                           all relevant dates that
                                               relevant dates that defined
                                                                   defined the
                                                                           the occurrence
                                                                               occurrence were
                                                                                          were as
                                                                                               as follows:
                                                                                                  follows:
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    14
                                                                    14                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                    Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 20 of 29




                           11                  (1) March
                                               (1) March 13,
                                                         13, 2018
                                                             2018 (when the defendants
                                                                  (when the            served the
                                                                            defendants served the notice
                                                                                                  notice of
                                                                                                         of

                           22                  termination of
                                               termination of tenancy;
                                                              tenancy; (2)
                                                                       (2) April
                                                                           April 21,
                                                                                 21, 2018
                                                                                     2018 (when
                                                                                          (when the
                                                                                                the tenants
                                                                                                    tenants vacated
                                                                                                            vacated

                           3
                           3                   the property;
                                               the property; (3)
                                                             (3) April
                                                                 April 29,
                                                                       29, 2018
                                                                           2018 (when the tenants
                                                                                (when the tenants surrendered
                                                                                                  surrendered their
                                                                                                              their

                           4
                           4                   keys and
                                               keys and the
                                                        the defendants took possession
                                                            defendants took possession of
                                                                                       of the
                                                                                          the property);
                                                                                              property); and
                                                                                                         and (4)
                                                                                                             (4) May
                                                                                                                 May

                           55                  1, 2018,
                                               1, 2018, when
                                                        when the
                                                             the defendants
                                                                 defendants regained
                                                                            regained possession
                                                                                     possession of
                                                                                                of the
                                                                                                   the property.
                                                                                                       property.

                           66 Id.
                              Id.

                           7
                           7           The Court held
                                       The Court      that "the
                                                 held that “the ‘occurrence’ of the
                                                                `occurrence' of the eviction
                                                                                    eviction was
                                                                                             was demonstrably
                                                                                                 demonstrably before"
                                                                                                              before” May
                                                                                                                      May 8, 2019,
                                                                                                                          8, 2019,

                           88 the
                              the policy's
                                  policy’s effective date. Id.
                                           effective date.     at 14:
                                                           Id. at 14: 17;
                                                                      17; 12:
                                                                          12: 21).
                                                                              21). This holding was
                                                                                   This holding was based
                                                                                                    based solely
                                                                                                          solely on
                                                                                                                 on the
                                                                                                                    the allegations
                                                                                                                        allegations in
                                                                                                                                    in

                           99 the
                              the pleadings
                                  pleadings of
                                            of the
                                               the Venegas complaints and
                                                   Venegas complaints and the
                                                                          the facts that were
                                                                              facts that were provided
                                                                                              provided or
                                                                                                       or obtained
                                                                                                          obtained by
                                                                                                                   by GEICO
                                                                                                                      GEICO upon
                                                                                                                            upon

                       10 Defendants'
                       10 Defendants’ tender.
                                      tender. Therefore, the Court
                                              Therefore, the Court granted
                                                                   granted "GEICO's
                                                                           “GEICO’s motion
                                                                                    motion for partial summary
                                                                                           for partial summary judgment
                                                                                                               judgment on
                                                                                                                        on

                       11 claim
                       11 claim one
                                one and
                                    and [held]
                                        [held] that
                                               that as
                                                    as aa matter
                                                          matter of
                                                                 of law,
                                                                    law, GEICO
                                                                         GEICO had
                                                                               had no
                                                                                   no duty
                                                                                      duty to
                                                                                           to defend."
                                                                                              defend.” Id. at 16:
                                                                                                       Id. at 16: 2-3.
                                                                                                                  2-3. From
                                                                                                                       From the
                                                                                                                            the

                       12 holding
                       12 holding that
                                  that GEICO
                                       GEICO does
                                             does not
                                                  not have
                                                      have aa duty
                                                              duty to
                                                                   to defend,
                                                                      defend, it
                                                                              it clearly
                                                                                 clearly follows that GEICO
                                                                                         follows that GEICO cannot
                                                                                                            cannot owe
                                                                                                                   owe aa duty
                                                                                                                          duty

                       13 to
                       13 to indemnify the Defendants
                             indemnify the Defendants in the Venegas
                                                      in the         Action. Erickson-Hall,
                                                             Venegas Action.                supra, 369
                                                                             Erickson-Hall, supra,     F. Supp.
                                                                                                   369 F.       3d at
                                                                                                          Supp. 3d at 1031.
                                                                                                                      1031.

                       14
                       14                              b.
                                                       b.      The
                                                               The Court Was Correct
                                                                   Court Was Correct In
                                                                                     In Holding
                                                                                        Holding GEICO Has No
                                                                                                GEICO Has No Duty
                                                                                                             Duty To
                                                                                                                  To
                                                               Defend
                                                               Defend
                       15
                       15

                       16
                       16              “An insurer
                                       "An insurer ... bears aa duty
                                                   ... bears    duty to
                                                                     to defend
                                                                        defend its
                                                                               its insured whenever it
                                                                                   insured whenever    ascertains facts
                                                                                                    it ascertains       which give
                                                                                                                  facts which      rise to
                                                                                                                              give rise to

                       17 the
                       17 the potential
                              potential of
                                        of liability
                                           liability under
                                                     under the
                                                           the policy."
                                                               policy.” Gray
                                                                        Gray v.
                                                                             v. Zurich
                                                                                Zurich Insurance Co. 65
                                                                                       Insurance Co.    Cal.2d 263,
                                                                                                     65 Ca1.2d 263, 276-277
                                                                                                                    276-277

                       18 (1966).
                       18 (1966). However,
                                  However, "'where
                                           “‘where there
                                                   there is no possibility
                                                         is no possibility of
                                                                           of coverage,
                                                                              coverage, there
                                                                                        there is no duty
                                                                                              is no duty to
                                                                                                         to defend
                                                                                                            defend .. .. ."'
                                                                                                                         .’” Fire
                                                                                                                             Fire
                       19 Insurance
                       19           Exchange v.
                          Insurance Exchange v. Abbott
                                                Abbott 204
                                                       204 Cal.App.3d
                                                           Cal.App.3d 1012,
                                                                      1012, 1029
                                                                            1029 (1988),
                                                                                 (1988), quoting
                                                                                         quoting State Farm Fire
                                                                                                 State Farm Fire &
                                                                                                                 & Cas.
                                                                                                                   Cas. Co.
                                                                                                                        Co.

                       20 v.
                       20 v. Superior Court 191
                             Superior Court 191 Cal.App.3d
                                                Cal.App.3d 74,
                                                           74, 77 (1987).) "[T]he
                                                               77 (1987).) “[T]he insurer
                                                                                  insurer need
                                                                                          need not
                                                                                               not defend
                                                                                                   defend if
                                                                                                          if the
                                                                                                             the third
                                                                                                                 third party
                                                                                                                       party

                       21 complaint
                       21 complaint can
                                    can by
                                        by no
                                           no conceivable
                                              conceivable theory
                                                          theory raise
                                                                 raise aa single
                                                                          single issue
                                                                                 issue which
                                                                                       which could
                                                                                             could bring
                                                                                                   bring it
                                                                                                         it within
                                                                                                            within the
                                                                                                                   the policy
                                                                                                                       policy

                       22 coverage."
                       22 coverage.” Gray,
                                     Gray, supra,
                                           supra, 65 Cal.2d at
                                                  65 Ca1.2d at p.
                                                               p. 276,
                                                                  276, fn.
                                                                       fn. 15.
                                                                           15.

                       23
                       23              According to
                                       According to the
                                                    the complaint
                                                        complaint in the V
                                                                  in the Venegas Action, the
                                                                          enegas Action, the Venegas plaintiffs vacated
                                                                                             Venegas plaintiffs vacated the
                                                                                                                        the Property
                                                                                                                            Property

                       24 pursuant
                       24 pursuant to
                                   to the
                                      the Notice
                                          Notice of
                                                 of Termination
                                                    Termination of
                                                                of Tenancy after Defendants
                                                                   Tenancy after Defendants asserted
                                                                                            asserted that
                                                                                                     that they
                                                                                                          they and
                                                                                                               and their
                                                                                                                   their minor
                                                                                                                         minor

                       25 children
                       25 children intended
                                   intended to
                                            to move
                                               move into
                                                    into the
                                                         the Property.
                                                             Property. However,
                                                                       However, Defendants
                                                                                Defendants never
                                                                                           never moved
                                                                                                 moved into
                                                                                                       into the
                                                                                                            the unit,
                                                                                                                unit, yet
                                                                                                                      yet

                       26 regained
                       26 regained possession
                                   possession of
                                              of the
                                                 the Property.
                                                     Property. At
                                                               At the
                                                                  the time
                                                                      time they
                                                                           they recovered possession of
                                                                                recovered possession of the
                                                                                                        the Property
                                                                                                            Property on
                                                                                                                     on or
                                                                                                                        or

                       27 before
                       27 before May
                                 May 1,
                                     1, 2018,
                                        2018, Defendants
                                              Defendants did
                                                         did not
                                                             not have
                                                                 have offense-based
                                                                      offense-based liability
                                                                                    liability insurance
                                                                                              insurance coverage
                                                                                                        coverage for “wrongful
                                                                                                                 for "wrongful

                       28
                       28
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                      15
                                                                      15                       Case No. 3:19-cv-01302
                                                                                               Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                     GOVERNMENT EMPLOYEES INSURANCE
                                    GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                         INSURANCE COMPANY'S NOTICE OF
                                                                                    OF MOTION
                                                                                       MOTION AND
                                                                                              AND MOTION
                                                                                                   MOTION FORFOR
                                                              SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                          SUMMARY JUDGMENT
                                 Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 21 of 29




                           11 eviction."
                              eviction.” Rather,
                                         Rather, Defendants
                                                 Defendants purchased
                                                            purchased the
                                                                      the GEICO
                                                                          GEICO policy
                                                                                policy on
                                                                                       on May
                                                                                          May 7, 2018 at
                                                                                              7, 2018 at approximately
                                                                                                         approximately 10:05
                                                                                                                       10:05

                           22 p.m.
                              p.m.

                           3
                           3          The GEICO policy's
                                      The GEICO policy’s coverage
                                                         coverage for injury arising
                                                                  for injury arising out
                                                                                     out of
                                                                                         of "wrongful
                                                                                            “wrongful eviction,”
                                                                                                      eviction," like its coverage
                                                                                                                 like its coverage

                           4 for
                           4     malicious prosecution,
                             for malicious prosecution, invasion
                                                        invasion of
                                                                 of privacy,
                                                                    privacy, and
                                                                             and defamation,
                                                                                 defamation, is
                                                                                             is offense-based
                                                                                                offense-based coverage.
                                                                                                              coverage. The event
                                                                                                                        The event

                           55 "triggering
                              “triggering coverage”
                                          coverage" for covered "offenses"
                                                    for covered “offenses” "is
                                                                           “is the
                                                                               the commission
                                                                                   commission of
                                                                                              of the
                                                                                                 the specified
                                                                                                     specified offense
                                                                                                               offense during
                                                                                                                       during the
                                                                                                                              the

                           66 policy
                              policy period."
                                     period.” Mez
                                              Mez Indus.,
                                                  Indus., Inc. v. Pac.
                                                          Inc. v. Pac. Nat.
                                                                       Nat. Ins. Co., 76
                                                                            Ins. Co.,    Cal.App.4th 856,
                                                                                      76 Cal.App.4th 856, 865,
                                                                                                          865, (advertising
                                                                                                               (advertising injury);
                                                                                                                            injury);

                           7 Street
                           7 Street Surfing,
                                    Surfing, LLC v. Great
                                             LLC v. Great American
                                                          American E
                                                                   E&&S
                                                                      S Ins. Co., 776
                                                                        Ins. Co., 776 F.3d
                                                                                      F.3d 603,
                                                                                           603, 610, (same). Here,
                                                                                                610, (same). Here, in
                                                                                                                   in order
                                                                                                                      order to
                                                                                                                            to

                           88 trigger
                              trigger coverage, the Defendants
                                      coverage, the Defendants would
                                                               would have
                                                                     have to
                                                                          to prove
                                                                             prove the
                                                                                   the completion
                                                                                       completion of
                                                                                                  of the
                                                                                                     the wrongful
                                                                                                         wrongful eviction
                                                                                                                  eviction took
                                                                                                                           took

                           99 place
                              place during
                                    during the
                                           the policy
                                               policy period.
                                                      period. However,
                                                              However, according
                                                                       according to
                                                                                 to the
                                                                                    the complaint
                                                                                        complaint in
                                                                                                  in the
                                                                                                     the Venegas Action alone,
                                                                                                         Venegas Action alone, the
                                                                                                                               the

                       10 wrongful
                       10 wrongful eviction was clearly
                                   eviction was clearly complete
                                                        complete before
                                                                 before the
                                                                        the inception of the
                                                                            inception of the GEICO
                                                                                             GEICO policy
                                                                                                   policy on
                                                                                                          on May
                                                                                                             May 8, 2018.
                                                                                                                 8, 2018.

                       11
                       11             The policy is
                                      The policy is triggered
                                                    triggered by
                                                              by covered
                                                                 covered injury occurring within
                                                                         injury occurring within the
                                                                                                 the policy
                                                                                                     policy period.
                                                                                                            period. Trumpower
                                                                                                                    Trumpower

                       12 Decl.,
                       12 Decl., October
                                 October 17,
                                         17, 2019
                                             2019 Motion
                                                  Motion (Doc.
                                                         (Doc. No.
                                                               No. 34-2)
                                                                   34-2) Ex.
                                                                         Ex. A
                                                                             A at
                                                                               at 7
                                                                                  7 (Pt.
                                                                                    (Pt. IV,
                                                                                         W, §§ 8). For purposes
                                                                                               8). For purposes of
                                                                                                                of insurance
                                                                                                                   insurance

                       13 coverage,
                       13 coverage, the
                                    the courts
                                        courts have
                                               have held
                                                    held that
                                                         that the
                                                              the essential
                                                                  essential injury caused by
                                                                            injury caused by an
                                                                                             an eviction is the
                                                                                                eviction is the dispossession
                                                                                                                dispossession of
                                                                                                                              of

                       14 the
                       14 the tenant
                              tenant from the property.
                                     from the property. Cunningham
                                                        Cunningham v.
                                                                   v. Universal
                                                                      Universal Underwriters
                                                                                Underwriters 98 Cal.App.4th 1141,
                                                                                             98 Cal.App.4th 1141, 1149
                                                                                                                  1149

                       15 (2002)
                       15 (2002) (citing
                                 (citing dictionary
                                         dictionary definitions
                                                    definitions and
                                                                and holding
                                                                    holding that
                                                                            that "an
                                                                                 “an eviction
                                                                                     eviction requires
                                                                                              requires that
                                                                                                       that aa person
                                                                                                               person first
                                                                                                                      first be
                                                                                                                            be in
                                                                                                                               in

                       16 actual
                       16 actual possession
                                 possession of
                                            of real
                                               real property,
                                                    property, and
                                                              and then
                                                                  then be
                                                                       be removed
                                                                          removed from
                                                                                  from that
                                                                                       that property");
                                                                                            property”); see
                                                                                                        see also
                                                                                                            also GEICO
                                                                                                                 GEICO v.
                                                                                                                       v.

                       17 Nadkarni,391
                       17 Nadkarni,391 F.Supp.3d
                                       F.Supp.3d 917,
                                                 917, 927, supra, (citing
                                                      927, supra, (citing Cunningham
                                                                          Cunningham for the proposition
                                                                                     for the proposition that
                                                                                                         that "physical
                                                                                                              “physical

                       18 dispossession
                       18 dispossession is
                                        is the
                                           the sine
                                               sine qua
                                                    qua non
                                                        non of
                                                            of eviction").
                                                               eviction”). According
                                                                           According to
                                                                                     to the
                                                                                        the Venegas Complaint, pursuant
                                                                                            Venegas Complaint, pursuant to
                                                                                                                        to the
                                                                                                                           the
                       19 Notice
                       19 Notice of
                                 of Termination
                                    Termination dispossession
                                                dispossession took
                                                              took place
                                                                   place on
                                                                         on April
                                                                            April 21,
                                                                                  21, 2018.
                                                                                      2018. The
                                                                                            The San Francisco Rent
                                                                                                San Francisco Rent Ordinance
                                                                                                                   Ordinance

                       20 under
                       20 under which
                                which the
                                      the Venegases
                                          Venegases sued
                                                    sued predicates
                                                         predicates liability
                                                                    liability on
                                                                              on aa landlord
                                                                                    landlord "endeavor[ingJ
                                                                                             “endeavor[ing] to
                                                                                                            to recover
                                                                                                               recover

                       21 possession
                       21 possession of
                                     of aa rental
                                           rental unit"
                                                  unit” for
                                                        for unauthorized
                                                            unauthorized purposes.
                                                                         purposes. S.F. Admin. Code
                                                                                   S.F. Admin. Code §
                                                                                                    § 37.9(a)(8)
                                                                                                      37.9(a)(8) (emphasis
                                                                                                                 (emphasis

                       22 added).
                       22 added). This
                                  This occurred
                                       occurred when
                                                when the
                                                     the Nadkarnis
                                                         Nadkarnis served
                                                                   served the
                                                                          the Notice
                                                                              Notice of
                                                                                     of Termination of March
                                                                                        Termination of March 13,
                                                                                                             13, 2018.
                                                                                                                 2018.

                       23 Menefee,
                       23 Menefee, supra,
                                   supra, 228
                                          228 Cal.App.3d
                                              Cal.App.3d at
                                                         at p.
                                                            p. 246
                                                               246 (tenant suing under
                                                                   (tenant suing under S.F. Rent Ordinance
                                                                                       S.F. Rent Ordinance "was
                                                                                                           “was damaged
                                                                                                                damaged at
                                                                                                                        at

                       24 the
                       24 the time
                              time of
                                   of service
                                      service of
                                              of the
                                                 the 30-day
                                                     30-day notice”). Construed broadly
                                                            notice"). Construed broadly in
                                                                                        in favor
                                                                                           favor of
                                                                                                 of the
                                                                                                    the insureds,
                                                                                                        insureds, the
                                                                                                                  the events
                                                                                                                      events

                       25 constituting
                       25 constituting and
                                       and completing
                                           completing an
                                                      an eviction
                                                         eviction are:
                                                                  are: (i)
                                                                       (i) the
                                                                           the owners'
                                                                               owners’ service
                                                                                       service of
                                                                                               of the
                                                                                                  the eviction
                                                                                                      eviction notice,
                                                                                                               notice, (ii) the
                                                                                                                       (ii) the

                       26 tenants'
                       26 tenants’ departure
                                   departure pursuant
                                             pursuant to
                                                      to the
                                                         the notice,
                                                             notice, and
                                                                     and (iii)
                                                                         (iii) the
                                                                               the owners'
                                                                                   owners’ repossession
                                                                                           repossession of
                                                                                                        of the
                                                                                                           the premises
                                                                                                               premises after
                                                                                                                        after the
                                                                                                                              the

                       27 tenants'
                       27 tenants’ departure.
                                   departure. See Doc. No.
                                              See Doc. No. 50 at 12:3-5;
                                                           50 at 12:3-5; Swain, supra, 99
                                                                         Swain, supra,    Cal.App.4th at
                                                                                       99 Cal.App.4th at p.
                                                                                                         p. 10.
                                                                                                            10.

                       28
                       28
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    16
                                                                    16                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 22 of 29




                           11         Here, no
                                      Here, no part
                                               part of
                                                    of the
                                                       the eviction
                                                           eviction took
                                                                    took place
                                                                         place in
                                                                               in the
                                                                                  the policy
                                                                                      policy period
                                                                                             period under any of
                                                                                                    under any of these
                                                                                                                 these standards.
                                                                                                                       standards.

                           22 Based
                              Based only
                                    only on
                                         on the
                                            the allegations
                                                allegations of
                                                            of the
                                                               the Venegas
                                                                   Venegas complaints and the
                                                                           complaints and the facts
                                                                                              facts that
                                                                                                    that were
                                                                                                         were provided
                                                                                                              provided to
                                                                                                                       to GEICO
                                                                                                                          GEICO

                           3 upon
                           3 upon Defendants'
                                  Defendants’ tender,
                                              tender, Defendants
                                                      Defendants served
                                                                 served the
                                                                        the Notice
                                                                            Notice of
                                                                                   of Termination of Tenancy
                                                                                      Termination of         on March
                                                                                                     Tenancy on March 13,
                                                                                                                      13,

                           4 2018;
                           4 2018; then
                                   then on
                                        on April
                                           April 21,
                                                 21, 2018
                                                     2018 the
                                                          the Venegas tenants vacated
                                                              Venegas tenants vacated the
                                                                                      the premise
                                                                                          premise pursuant
                                                                                                  pursuant to
                                                                                                           to the
                                                                                                              the Notice;
                                                                                                                  Notice; and
                                                                                                                          and on
                                                                                                                              on

                           55 May
                              May 1,
                                  1, 2018,
                                     2018, Defendants
                                           Defendants recovered
                                                      recovered possession
                                                                possession of
                                                                           of the
                                                                              the property
                                                                                  property after
                                                                                           after the
                                                                                                 the tenants'
                                                                                                     tenants’ departure.
                                                                                                              departure. Between
                                                                                                                         Between

                           66 the
                              the allegations
                                  allegations of
                                              of the
                                                 the Venegas complaints and
                                                     Venegas complaints and the
                                                                            the other
                                                                                other evidence
                                                                                      evidence available
                                                                                               available to
                                                                                                         to GEICO
                                                                                                            GEICO which
                                                                                                                  which it
                                                                                                                        it

                           7 obtained
                           7 obtained during
                                      during its
                                             its initial
                                                 initial investigation,
                                                         investigation, all
                                                                        all three
                                                                            three of
                                                                                  of the
                                                                                     the key
                                                                                         key events
                                                                                             events that
                                                                                                    that amount
                                                                                                         amount to
                                                                                                                to an
                                                                                                                   an eviction
                                                                                                                      eviction occurred
                                                                                                                               occurred

                           88 prior
                              prior to
                                    to the
                                       the policy's
                                           policy’s inception.
                                                    inception. Therefore, the Venegas
                                                               Therefore, the         Action never
                                                                              Venegas Action never fell
                                                                                                   fell within
                                                                                                        within the
                                                                                                               the GEICO's
                                                                                                                   GEICO’s policy's
                                                                                                                           policy’s

                           99 coverage
                              coverage for “wrongful eviction"
                                       for "wrongful eviction” because
                                                               because the
                                                                       the eviction
                                                                           eviction demonstrably
                                                                                    demonstrably occurred
                                                                                                 occurred prior
                                                                                                          prior to
                                                                                                                to the
                                                                                                                   the policy
                                                                                                                       policy

                       10 period.
                       10 period.

                       11
                       11             Based only
                                      Based only on
                                                 on the
                                                    the allegations
                                                        allegations of
                                                                    of the
                                                                       the Venegas complaints and
                                                                           Venegas complaints and the
                                                                                                  the facts known to
                                                                                                      facts known to GEICO
                                                                                                                     GEICO upon
                                                                                                                           upon

                       12 defendants'
                       12 defendants’ tender,
                                      tender, the
                                              the Court
                                                  Court was
                                                        was correct
                                                            correct in
                                                                    in holding
                                                                       holding there
                                                                               there is
                                                                                     is absolutely
                                                                                        absolutely no
                                                                                                   no potential
                                                                                                      potential for coverage and
                                                                                                                for coverage and

                       13 that
                       13 that GEICO
                               GEICO did
                                     did not have aa duty
                                         not have         to defend
                                                     duty to        the Defendants
                                                             defend the Defendants in
                                                                                   in the
                                                                                      the underlying
                                                                                          underlying Venegas Action. The
                                                                                                     Venegas Action. The

                       14 evidence
                       14 evidence developed
                                   developed during
                                             during discovery
                                                    discovery only
                                                              only confirmed
                                                                   confirmed that
                                                                             that there
                                                                                  there was
                                                                                        was never
                                                                                            never aa duty to defend.
                                                                                                     duty to defend. Thus,
                                                                                                                     Thus,

                       15 there
                       15 there cannot
                                cannot be
                                       be aa duty
                                             duty to
                                                  to indemnify
                                                     indemnify Defendants
                                                               Defendants for the underlying
                                                                          for the underlying Venegas Action where
                                                                                             Venegas Action where there
                                                                                                                  there was
                                                                                                                        was no
                                                                                                                            no

                       16 potential
                       16 potential of
                                    of aa covered
                                          covered claim
                                                  claim alleged
                                                        alleged in the pleadings
                                                                in the pleadings and
                                                                                 and thus
                                                                                     thus no
                                                                                          no duty
                                                                                             duty to
                                                                                                  to defend
                                                                                                     defend existed.
                                                                                                            existed.

                       17
                       17             Based on
                                      Based on the
                                               the foregoing, there is
                                                   foregoing, there is no
                                                                       no genuine
                                                                          genuine issue
                                                                                  issue of
                                                                                        of material
                                                                                           material fact as to
                                                                                                    fact as to GEICO's
                                                                                                               GEICO’s Second Cause
                                                                                                                       Second Cause

                       18 of
                       18 of Action
                             Action (Duty
                                    (Duty to
                                          to Indemnify), and GEICO
                                             Indemnify), and GEICO is entitled to
                                                                   is entitled to summary
                                                                                  summary judgment
                                                                                          judgment as
                                                                                                   as to
                                                                                                      to that
                                                                                                         that claim.
                                                                                                              claim.
                       19
                       19             C.
                                      C.      GEICO
                                              GEICO HasHas AA Right
                                                              Right To  Reimbursement As
                                                                     To Reimbursement  As It
                                                                                          It Funded
                                                                                             Funded The  Defense Of
                                                                                                    The Defense  Of The
                                                                                                                    The
                                              Venegas   Action On
                                              Venegas Action   On Behalf
                                                                    Behalf Of
                                                                           Of Its
                                                                              Its Insured
                                                                                  Insured Under  A Full
                                                                                           Under A        And Complete
                                                                                                    Full And   Complete
                       20
                       20                     Reservation Of
                                              Reservation  Of Rights
                                                              Rights And
                                                                     And The
                                                                         The Claims In The
                                                                             Claims In The Venegas Action Were
                                                                                           Venegas Action Were Not
                                                                                                               Not Even
                                                                                                                   Even
                                              Potentially
                                              Potentially Covered
                                                          Covered
                       21
                       21

                       22
                       22                     1.
                                              1.      An Insurer's
                                                      An Insurer’s Right
                                                                   Right To Reimbursement
                                                                         To Reimbursement

                       23
                       23             For an
                                      For an insured's
                                             insured’s claim
                                                       claim that
                                                             that is
                                                                  is "at
                                                                     “at least potentially covered”
                                                                         least potentially          under an
                                                                                           covered" under an insurance
                                                                                                             insurance policy,
                                                                                                                       policy, the
                                                                                                                               the

                       24 insurer
                       24 insurer has
                                  has aa duty
                                         duty to
                                              to defend
                                                 defend and
                                                        and therefore
                                                            therefore "may
                                                                      “may not
                                                                           not seek
                                                                               seek reimbursement for defense
                                                                                    reimbursement for defense costs."
                                                                                                              costs.” Buss,
                                                                                                                      Buss,

                       25 supra,
                       25 supra, 16
                                 16 Cal.
                                    Cal. 4th
                                         4th at
                                             at 49.
                                                49. This is true
                                                    This is true because
                                                                 because the
                                                                         the "insurer
                                                                             “insurer has
                                                                                      has been
                                                                                          been paid
                                                                                               paid premiums
                                                                                                    premiums by
                                                                                                             by the
                                                                                                                the insured"
                                                                                                                    insured” and
                                                                                                                             and

                       26 has
                       26 has "bargained
                              “bargained to
                                         to bear
                                            bear these
                                                 these [defense]
                                                       [defense] costs."
                                                                 costs.” Id.
                                                                         Id. Therefore, the insurer
                                                                             Therefore, the insurer does
                                                                                                    does not
                                                                                                         not have
                                                                                                             have aa right
                                                                                                                     right to
                                                                                                                           to

                       27 reimbursement
                       27 reimbursement implied
                                        implied in
                                                in law where aa potential
                                                   law where    potential for
                                                                          for coverage exists. Id.
                                                                              coverage exists. Id. "Under
                                                                                                   “Under the
                                                                                                          the law
                                                                                                              law of
                                                                                                                  of restitution,
                                                                                                                     restitution,

                       28 aa right
                       28    right of
                                   of this
                                      this sort
                                           sort runs
                                                runs against
                                                     against the
                                                             the person
                                                                 person who
                                                                        who benefits
                                                                            benefits from
                                                                                     from ‘unjust enrichment’ and
                                                                                          `unjust enrichment' and in
                                                                                                                  in favor
                                                                                                                     favor of
                                                                                                                           of the
                                                                                                                              the
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    17
                                                                    17                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 23 of 29




                           11 person
                              person who
                                     who suffers
                                         suffers loss
                                                 loss thereby."
                                                      thereby.” Id.; quoting Rest.,
                                                                Id.; quoting Rest., Restitution
                                                                                    Restitution §
                                                                                                § 1,
                                                                                                  1, coms.  a, c,
                                                                                                     corns. a, c, &
                                                                                                                  & d,
                                                                                                                    d, at
                                                                                                                       at pp.
                                                                                                                          pp. 12
                                                                                                                              12 &
                                                                                                                                 & 13;
                                                                                                                                   13;

                           22 accord,
                              accord, Rest.2d
                                      Rest.2d Restitution
                                              Restitution (Tent.
                                                          (Tent. Draft
                                                                 Draft No.
                                                                       No. 1,
                                                                           1, Apr.
                                                                              Apr. 5, 1983) §
                                                                                   5, 1983) § 1,
                                                                                              1, pp.
                                                                                                 pp. 8-9.). Where potential
                                                                                                     8-9.). Where potential for
                                                                                                                            for

                           3 coverage
                           3 coverage exists, there is
                                      exists, there is no
                                                       no reimbursement
                                                          reimbursement implied
                                                                        implied in law because
                                                                                in law because the
                                                                                               the insurer suffers no
                                                                                                   insurer suffers no loss when
                                                                                                                      loss when

                           4 fulfilling
                           4            their obligation
                             fulfilling their obligation under
                                                         under the
                                                               the policy
                                                                   policy to
                                                                          to bear
                                                                             bear the
                                                                                  the "bargained-for
                                                                                      “bargained-for defense costs,” therefore
                                                                                                     defense costs," therefore the
                                                                                                                               the

                           55 insured
                              insured cannot
                                      cannot be
                                             be "unjustly
                                                “unjustly enriched"
                                                          enriched” from
                                                                    from the
                                                                         the insurer paying such
                                                                             insurer paying such costs.
                                                                                                 costs. Id. at 50.
                                                                                                        Id. at 50.

                           66         On the
                                      On the other
                                             other hand,
                                                   hand, where
                                                         where there
                                                               there are
                                                                     are no
                                                                         no potentially
                                                                            potentially covered
                                                                                        covered claims, the "insurer
                                                                                                claims, the “insurer may
                                                                                                                     may indeed
                                                                                                                         indeed seek
                                                                                                                                seek

                           7 reimbursement
                           7 reimbursement for defense cost."
                                           for defense cost.” Id.
                                                              Id. This is true
                                                                  This is true because
                                                                               because the
                                                                                       the insurer
                                                                                           insurer has
                                                                                                   has no
                                                                                                       no duty
                                                                                                          duty to
                                                                                                               to defend
                                                                                                                  defend claims
                                                                                                                         claims that
                                                                                                                                that

                           88 are
                              are not
                                  not potentially
                                      potentially covered
                                                  covered and
                                                          and the
                                                              the insurer
                                                                  insurer has
                                                                          has not
                                                                              not received
                                                                                  received premiums
                                                                                           premiums for such coverage
                                                                                                    for such coverage by
                                                                                                                      by the
                                                                                                                         the

                           99 insured.
                              insured. Id.
                                       Id. at
                                           at 51.
                                              51.

                       10
                       10             An "insurer
                                      An “insurer can
                                                  can reserve its right
                                                      reserve its right of
                                                                        of reimbursement
                                                                           reimbursement for
                                                                                         for defense
                                                                                             defense costs by itself,"
                                                                                                     costs by itself,” the
                                                                                                                       the "right
                                                                                                                           “right is
                                                                                                                                  is the
                                                                                                                                     the

                       11 insurer's
                       11 insurer's alone,
                                    alone, [and]
                                           [and] it
                                                 it may
                                                    may be
                                                        be reserved
                                                           reserved by
                                                                    by it
                                                                       it unilaterally,
                                                                          unilaterally, without
                                                                                        without the
                                                                                                the insured's agreement.” Id.
                                                                                                    insured's agreement."     at 61;
                                                                                                                          Id. at 61;

                       12 quoting
                       12 quoting Walbrook
                                  Walbrook Ins. Co. Ltd.
                                           Ins. Co.      v. Goshgarian
                                                    Ltd. v. Goshgarian &
                                                                       & Goshgarian,
                                                                         Goshgarian, 726 F.Supp. 777,
                                                                                     726 F.Supp. 777, 783 (C.D.Cal.1989);
                                                                                                      783 (C.D.Ca1.1989);

                       13 see
                       13 see also
                              also Scottsdale
                                   Scottsdale Ins. Co. v.
                                              Ins. Co. v. MV
                                                          MV Transportation, 36 Cal.
                                                             Transportation, 36 Cal. 4th
                                                                                     4th 643,
                                                                                         643, 656
                                                                                              656 (2005)
                                                                                                  (2005) (“the
                                                                                                         ("the insurer may
                                                                                                               insurer may

                       14 unilaterally
                       14 unilaterally condition
                                       condition its
                                                 its proffer
                                                     proffer of
                                                             of aa defense
                                                                   defense upon
                                                                           upon its
                                                                                its reservation
                                                                                    reservation of
                                                                                                of aa right
                                                                                                      right later to seek
                                                                                                            later to seek

                       15 reimbursement
                       15 reimbursement of
                                        of costs
                                           costs advanced
                                                 advanced to
                                                          to defend
                                                             defend claims
                                                                    claims that
                                                                           that are
                                                                                are not, and never
                                                                                    not, and       were, potentially
                                                                                             never were, potentially covered
                                                                                                                     covered by
                                                                                                                             by

                       16 the
                       16 the relevant
                              relevant policy.").
                                       policy.”). However,
                                                  However, "[t]o
                                                           “[t]o the
                                                                 the extent that this
                                                                     extent that this right is implied
                                                                                      right is implied in
                                                                                                       in law as quasi-contractual,
                                                                                                          law as                    it
                                                                                                                 quasi-contractual, it

                       17 must
                       17 must indeed
                               indeed be
                                      be reserved."
                                         reserved.” Buss,
                                                    Buss, supra,
                                                          supra, 16
                                                                 16 Cal.
                                                                    Cal. 4th
                                                                         4th at
                                                                             at 61;
                                                                                61; quoting
                                                                                    quoting Cf.
                                                                                            Cf. 11 Witkin,
                                                                                                   Witkin, Summary of Cal.
                                                                                                           Summary of Cal. Law
                                                                                                                           Law

                       18 (9th
                       18 (9th ed.
                               ed. 1987)
                                   1987) Contracts,
                                         Contracts, §
                                                    § 92, p. 123
                                                      92, p. 123 (stating
                                                                 (stating that,
                                                                          that, "[i]n
                                                                                “[i]n an
                                                                                      an action
                                                                                         action in quasi-contract ...,
                                                                                                in quasi-contract ..., aa demand
                                                                                                                          demand is
                                                                                                                                 is

                       19 ordinarily
                       19 ordinarily aa necessary
                                        necessary prerequisite.").
                                                  prerequisite.”). "As
                                                                   “As stated,
                                                                       stated, under
                                                                               under the
                                                                                     the law of restitution
                                                                                         law of             such aa right
                                                                                                restitution such          runs against
                                                                                                                    right runs against

                       20 the
                       20 the person
                              person who
                                     who benefits
                                         benefits from
                                                  from ‘unjust
                                                       `unjust enrichment’ and in
                                                               enrichment' and in favor of the
                                                                                  favor of the person
                                                                                               person who
                                                                                                      who suffers
                                                                                                          suffers loss thereby.”
                                                                                                                  loss thereby."

                       21 Id.
                       21     Where the
                          Id. Where the insurer
                                        insurer pays
                                                pays defense
                                                     defense costs
                                                             costs and
                                                                   and there
                                                                       there is
                                                                             is no
                                                                                no potential
                                                                                   potential for
                                                                                             for coverage,
                                                                                                 coverage, the
                                                                                                           the insured
                                                                                                               insured is unjustly
                                                                                                                       is unjustly

                       22 enriched
                       22 enriched by
                                   by the
                                      the "insurer's
                                          “insurer’s bearing
                                                     bearing of
                                                             of unbargained-for
                                                                unbargained-for defense
                                                                                defense costs.”
                                                                                        costs." Id. “Not only
                                                                                                Id. "Not only is
                                                                                                              is it good law
                                                                                                                 it good     that
                                                                                                                         law that

                       23 the
                       23 the insurer
                              insurer may
                                      may seek
                                          seek reimbursement
                                               reimbursement for defense costs
                                                             for defense costs as
                                                                               as to
                                                                                  to the
                                                                                     the claims
                                                                                         claims that
                                                                                                that are
                                                                                                     are not
                                                                                                         not even
                                                                                                             even potentially
                                                                                                                  potentially

                       24 covered,
                       24 covered, but
                                   but it also makes
                                       it also makes good
                                                     good sense."
                                                          sense.” Id. at 52.
                                                                  Id. at 52.

                       25
                       25             In
                                      In Scottsdale, the insurer
                                         Scottsdale, the insurer advanced
                                                                 advanced defense
                                                                          defense costs
                                                                                  costs for
                                                                                        for aa third
                                                                                               third party
                                                                                                     party suit
                                                                                                           suit between
                                                                                                                between Plaintiff,
                                                                                                                        Plaintiff,

                       26 Laidlaw
                       26 Laidlaw Transit
                                  Transit Services,
                                          Services, Inc. (Laidlaw), and
                                                    Inc. (Laidlaw), and Defendant,
                                                                        Defendant, MV
                                                                                   MV Transportation (MV). Scottsdale,
                                                                                      Transportation (MV).             supra,
                                                                                                           Scottsdale, supra,

                       27 36
                       27 36 Cal.
                             Cal. 4th
                                  4th at
                                      at 650.
                                         650. Laidlaw alleged, inter
                                              Laidlaw alleged,       alia, that
                                                               inter alia, that MV
                                                                                MV had misappropriated trade
                                                                                   had misappropriated trade secrets
                                                                                                             secrets by
                                                                                                                     by using
                                                                                                                        using

                       28 Laidlaw’s
                       28           confidential information.
                          Laidlaw's confidential information. Id. Based on
                                                              Id. Based on the
                                                                           the holding
                                                                               holding in
                                                                                       in Buss,
                                                                                          Buss, even
                                                                                                even though
                                                                                                     though Scottsdale believed
                                                                                                            Scottsdale believed
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    18
                                                                    18                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 24 of 29




                           11 its
                              its defense
                                  defense obligation
                                          obligation was
                                                     was not
                                                         not triggered,
                                                             triggered, it
                                                                        it agreed
                                                                           agreed to
                                                                                  to provide
                                                                                     provide the
                                                                                             the defense
                                                                                                 defense under
                                                                                                         under aa reservation
                                                                                                                  reservation of
                                                                                                                              of its
                                                                                                                                 its

                           22 right
                              right to
                                    to recover
                                       recover defense
                                               defense costs
                                                       costs expended
                                                             expended in
                                                                      in defending
                                                                         defending "causes
                                                                                   “causes of
                                                                                           of action
                                                                                              action which
                                                                                                     which raise no potential
                                                                                                           raise no potential for
                                                                                                                              for

                           3 coverage."
                           3 coverage.” Scottsdale, supra, 36
                                        Scottsdale, supra, 36 Cal.
                                                              Cal. 4th
                                                                   4th at
                                                                       at 651. Thereafter, Laidlaw
                                                                          651. Thereafter, Laidlaw and
                                                                                                   and MV
                                                                                                       MV reached
                                                                                                          reached aa settlement
                                                                                                                     settlement

                           4 which
                           4 which required
                                   required MV
                                            MV to
                                               to return
                                                  return documents
                                                         documents containing allegedly misappropriated
                                                                   containing allegedly misappropriated confidential
                                                                                                        confidential

                           55 information
                              information and
                                          and cease
                                              cease from using such
                                                    from using such information
                                                                    information in
                                                                                in the
                                                                                   the future.
                                                                                       future. Id. at 651.
                                                                                               Id. at      MV was
                                                                                                      651. MV was not
                                                                                                                  not obligated to
                                                                                                                      obligated to

                           66 pay
                              pay money
                                  money to
                                        to Laidlaw
                                           Laidlaw under the settlement
                                                   under the settlement agreement.
                                                                        agreement. However,
                                                                                   However, attorney
                                                                                            attorney fees
                                                                                                     fees and
                                                                                                          and defense
                                                                                                              defense costs
                                                                                                                      costs

                           7 were
                           7 were incurred.
                                  incurred. Id.
                                            Id.

                           88         Following the
                                      Following the settlement,
                                                    settlement, in
                                                                in its
                                                                   its pending
                                                                       pending declaratory
                                                                               declaratory relief action, Scottsdale
                                                                                           relief action,            “moved for
                                                                                                          Scottsdale "moved for

                           99 summary
                              summary judgment
                                      judgment seeking
                                               seeking aa determination
                                                          determination that
                                                                        that it
                                                                             it owed
                                                                                owed no
                                                                                     no legal defense obligations,
                                                                                        legal defense              and seeking
                                                                                                      obligations, and seeking

                       10 reimbursement
                       10 reimbursement of
                                        of the
                                           the full amount paid
                                               full amount paid for defense costs
                                                                for defense costs and
                                                                                  and fees."
                                                                                      fees.” Id. at 651-652.
                                                                                             Id. at 651-652. In the Supreme
                                                                                                             In the Supreme

                       11 Court's
                       11 Court’s view,
                                  view, the
                                        the Court
                                            Court of
                                                  of Appeal
                                                     Appeal properly
                                                            properly concluded
                                                                     concluded that
                                                                               that the
                                                                                    the policy
                                                                                        policy issued
                                                                                               issued did
                                                                                                      did not
                                                                                                          not provide
                                                                                                              provide MV
                                                                                                                      MV

                       12 coverage
                       12 coverage for their "improper
                                   for their “improper use of Laidlaw's
                                                       use of           trade secrets."
                                                              Laidlaw's trade secrets.” Id. at 653.
                                                                                        Id. at      However, the
                                                                                               653. However, the Supreme Court
                                                                                                                 Supreme Court

                       13 further
                       13         explained that
                          further explained that the
                                                 the Court
                                                     Court of
                                                           of Appeal
                                                              Appeal had
                                                                     had incorrectly
                                                                         incorrectly "ruled
                                                                                     “ruled that
                                                                                            that Scottsdale could not
                                                                                                 Scottsdale could not recover
                                                                                                                      recover fees
                                                                                                                              fees

                       14 and
                       14 and costs
                              costs previously
                                    previously advanced
                                               advanced toward
                                                        toward MV's
                                                               MV's defense"
                                                                    defense” because
                                                                             because Scottsdale’s “defense duty
                                                                                     Scottsdale's "defense duty arose
                                                                                                                arose and
                                                                                                                      and

                       15 continued
                       15 continued until
                                    until ‘extinguished’ by aa judicial
                                          `extinguished' by    judicial determination
                                                                        determination that
                                                                                      that no
                                                                                           no potential
                                                                                              potential for coverage existed."
                                                                                                        for coverage existed.” Id.
                                                                                                                               Id.

                       16 The
                       16     Court of
                          The Court of Appeal's
                                       Appeal’s view
                                                view was
                                                     was that
                                                         that the
                                                              the "reimbursement
                                                                  “reimbursement claim was an
                                                                                 claim was an unavailing attempt to
                                                                                              unavailing attempt to

                       17 terminate
                       17 terminate its
                                    its defense
                                        defense duty
                                                duty ‘retroactively.’”
                                                     `retroactively.'" Id.
                                                                       Id. In reversing the
                                                                           In reversing the Court
                                                                                            Court of
                                                                                                  of Appeal's
                                                                                                     Appeal’s holding denying
                                                                                                              holding denying

                       18 Scottsdale’s
                       18              right to
                          Scottsdale's right to reimbursement,
                                                reimbursement, the
                                                               the Supreme Court identified
                                                                   Supreme Court identified the
                                                                                            the distinction
                                                                                                distinction between
                                                                                                            between the
                                                                                                                    the
                       19 underlying
                       19 underlying facts
                                     facts of
                                           of Scottsdale and those
                                              Scottsdale and those that
                                                                   that lead
                                                                        lead to
                                                                             to the
                                                                                the holding
                                                                                    holding in Buss.
                                                                                            in Buss.

                       20
                       20             As explained
                                      As           in Buss,
                                         explained in Buss, supra,
                                                            supra, 16
                                                                   16 Ca1.4th
                                                                      Cal.4th 35,
                                                                              35, 65, the duty
                                                                                  65, the      to defend
                                                                                          duty to defend applies
                                                                                                         applies to
                                                                                                                 to potentially
                                                                                                                    potentially

                       21 covered
                       21 covered claims
                                  claims based
                                         based on
                                               on the
                                                  the facts alleged or
                                                      facts alleged or disclosed.
                                                                       disclosed. Scottsdale, supra, 36
                                                                                  Scottsdale, supra,    Cal. 4th
                                                                                                     36 Cal. 4th 643,
                                                                                                                 643, 657.
                                                                                                                      657. Where
                                                                                                                           Where

                       22 the
                       22 the duty
                              duty to
                                   to defend
                                      defend has
                                             has arisen,
                                                 arisen, the
                                                         the duty
                                                             duty terminates
                                                                  terminates once
                                                                             once the
                                                                                  the action
                                                                                      action has
                                                                                             has concluded,
                                                                                                 concluded, but
                                                                                                            but can
                                                                                                                can be
                                                                                                                    be

                       23 extinguished
                       23 extinguished earlier where "no
                                       earlier where “no claim
                                                         claim can
                                                               can in
                                                                   in fact be covered.”
                                                                      fact be           Id. "If
                                                                              covered." Id. “If it
                                                                                                it is
                                                                                                   is so
                                                                                                      so extinguished,
                                                                                                         extinguished, however,
                                                                                                                       however, it
                                                                                                                                it

                       24 is
                       24 is extinguished
                             extinguished only
                                          only prospectively
                                               prospectively and
                                                             and not
                                                                 not retroactively:
                                                                     retroactively: before,
                                                                                    before, the
                                                                                            the insurer
                                                                                                insurer had
                                                                                                        had aa duty
                                                                                                               duty to
                                                                                                                    to defend;
                                                                                                                       defend; after,
                                                                                                                               after,

                       25 it
                       25 it does
                             does not
                                  not have
                                      have aa duty
                                              duty to
                                                   to defend
                                                      defend further."
                                                             further.” Id.
                                                                       Id. During
                                                                           During the
                                                                                  the time
                                                                                      time the
                                                                                           the duty
                                                                                               duty is
                                                                                                    is in
                                                                                                       in effect,
                                                                                                          effect, "[t]he
                                                                                                                  “[t]he insurer
                                                                                                                         insurer must
                                                                                                                                 must

                       26 absorb
                       26 absorb all
                                 all costs
                                     costs it
                                           it expended
                                              expended on
                                                       on behalf
                                                          behalf of
                                                                 of its
                                                                    its insured…
                                                                        insured... i.e., before the
                                                                                   i.e., before the insurer
                                                                                                    insurer established
                                                                                                            established that
                                                                                                                        that the
                                                                                                                             the duty
                                                                                                                                 duty

                       27 had
                       27 had ended."
                              ended.” Id. at 656–57;
                                      Id. at 656-57; citing to Montrose
                                                     citing to Montrose Chemical
                                                                        Chemical Corp.
                                                                                 Corp. v.
                                                                                       v. Superior Court, 66 Ca1.4th
                                                                                          Superior Court,    Cal.4th 287,
                                                                                                                     287, 295
                                                                                                                          295

                       28 (1993).
                       28 (1993).
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    19
                                                                    19                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 25 of 29




                           11         However, "where
                                      However, “where the
                                                      the third-party
                                                          third-party suit
                                                                      suit never
                                                                           never presented
                                                                                 presented any
                                                                                           any potential
                                                                                               potential for policy coverage,
                                                                                                         for policy coverage, the
                                                                                                                              the

                           22 duty
                              duty to
                                   to defend
                                      defend does
                                             does not
                                                  not arise
                                                      arise in
                                                            in the
                                                               the first instance, and
                                                                   first instance, and the
                                                                                       the insurer
                                                                                           insurer may
                                                                                                   may properly
                                                                                                       properly deny
                                                                                                                deny aa defense."
                                                                                                                        defense.”

                           3 Scottsdale,
                           3             supra, 36
                             Scottsdale, supra, 36 Cal.
                                                   Cal. 4th
                                                        4th 643,
                                                            643, 657. Furthermore, if
                                                                 657. Furthermore, if aa defense
                                                                                         defense is
                                                                                                 is not
                                                                                                    not denied
                                                                                                        denied at
                                                                                                               at the
                                                                                                                  the outset
                                                                                                                      outset where
                                                                                                                             where it
                                                                                                                                   it

                           4 appears
                           4 appears no
                                     no potential
                                        potential coverage
                                                  coverage exists,
                                                           exists, as
                                                                   as here,
                                                                      here, but
                                                                            but instead
                                                                                instead the
                                                                                        the insurer
                                                                                            insurer decides
                                                                                                    decides to
                                                                                                            to provide
                                                                                                               provide one
                                                                                                                       one subject
                                                                                                                           subject to
                                                                                                                                   to

                           55 aa "reservation
                                 “reservation of
                                              of its
                                                 its right
                                                     right to
                                                           to reimbursement,"
                                                              reimbursement,” then
                                                                              then "by
                                                                                   “by law
                                                                                       law applied
                                                                                           applied in
                                                                                                   in hindsight"
                                                                                                      hindsight” the
                                                                                                                 the "courts
                                                                                                                     “courts can
                                                                                                                             can

                           66 determine
                              determine that
                                        that no
                                             no potential
                                                potential for
                                                          for coverage,
                                                              coverage, and
                                                                        and thus
                                                                            thus no
                                                                                 no duty
                                                                                    duty to
                                                                                         to defend,
                                                                                            defend, ever
                                                                                                    ever existed.” Id. at
                                                                                                         existed." Id. at 658.
                                                                                                                          658. Where
                                                                                                                               Where

                           7 it
                           7 it is
                                is determined
                                   determined that
                                              that no
                                                   no potential
                                                      potential for coverage ever
                                                                for coverage      existed, "the
                                                                             ever existed, “the insurer,
                                                                                                insurer, having
                                                                                                         having reserved
                                                                                                                reserved its
                                                                                                                         its right,
                                                                                                                             right, may
                                                                                                                                    may

                           88 recover
                              recover from its insured
                                      from its insured the
                                                       the costs
                                                           costs it
                                                                 it expended
                                                                    expended to
                                                                             to provide
                                                                                provide aa defense
                                                                                           defense which,
                                                                                                   which, under
                                                                                                          under its
                                                                                                                its contract
                                                                                                                    contract of
                                                                                                                             of

                           99 insurance,
                              insurance, it
                                         it was
                                            was never
                                                never obliged
                                                      obliged to
                                                              to furnish.”
                                                                 furnish." Id.
                                                                           Id.

                       10
                       10             In reaching this
                                      In reaching this conclusion, the Supreme
                                                       conclusion, the         Court, citing
                                                                       Supreme Court,        Buss, noted
                                                                                      citing Buss, noted 'not
                                                                                                         “‘not only
                                                                                                               only is
                                                                                                                    is it
                                                                                                                       it good
                                                                                                                          good law
                                                                                                                               law

                       11 that
                       11 that the
                               the insurer
                                   insurer may
                                           may seek
                                               seek reimbursement
                                                    reimbursement for
                                                                  for defense
                                                                      defense costs
                                                                              costs as
                                                                                    as to
                                                                                       to the
                                                                                          the claims
                                                                                              claims that
                                                                                                     that are
                                                                                                          are not
                                                                                                              not even
                                                                                                                  even potentially
                                                                                                                       potentially

                       12 covered,
                       12 covered, but
                                   but it
                                       it also
                                          also makes
                                               makes good
                                                     good sense.
                                                          sense. Without
                                                                 Without aa right
                                                                            right of
                                                                                  of reimbursement,
                                                                                     reimbursement, an
                                                                                                    an insurer
                                                                                                       insurer might
                                                                                                               might be
                                                                                                                     be tempted
                                                                                                                        tempted

                       13 to
                       13 to refuse to defend
                             refuse to defend an
                                              an action
                                                 action in
                                                        in any
                                                           any part
                                                               part —
                                                                    — especially
                                                                      especially an
                                                                                 an action
                                                                                    action with
                                                                                           with many
                                                                                                many claims that are
                                                                                                     claims that are not
                                                                                                                     not even
                                                                                                                         even

                       14 potentially
                       14 potentially covered
                                      covered and
                                              and only
                                                  only aa few that are
                                                          few that are —
                                                                       — lest the insurer
                                                                         lest the insurer give, and the
                                                                                          give, and the insured
                                                                                                        insured get,
                                                                                                                get, more
                                                                                                                     more than
                                                                                                                          than they
                                                                                                                               they

                       15 agreed.
                       15 agreed. With
                                  With such
                                       such aa right,
                                               right, the
                                                      the insurer
                                                          insurer would
                                                                  would not be so
                                                                        not be so tempted,
                                                                                  tempted, knowing
                                                                                           knowing that,
                                                                                                   that, if
                                                                                                         if defense of the
                                                                                                            defense of the claims
                                                                                                                           claims

                       16 that
                       16 that are
                               are not
                                   not even potentially covered
                                       even potentially covered should
                                                                should necessitate
                                                                       necessitate any
                                                                                   any additional
                                                                                       additional cost,
                                                                                                  cost, it
                                                                                                        it would
                                                                                                           would be
                                                                                                                 be able
                                                                                                                    able to
                                                                                                                         to seek
                                                                                                                            seek

                       17 reimbursement.'
                       17 reimbursement.’” Id. at 660.
                                           Id. at 660. The
                                                       The Supreme Court then
                                                           Supreme Court then went
                                                                              went on
                                                                                   on to
                                                                                      to explain
                                                                                         explain that
                                                                                                 that the
                                                                                                      the same
                                                                                                          same obligations
                                                                                                               obligations

                       18 were
                       18 were equally
                               equally applicable
                                       applicable in
                                                  in aa case
                                                        case where
                                                             where an
                                                                   an insurer
                                                                      insurer never
                                                                              never had
                                                                                    had aa duty
                                                                                           duty to
                                                                                                to defend
                                                                                                   defend to
                                                                                                          to begin
                                                                                                             begin with
                                                                                                                   with but
                                                                                                                        but
                       19 nevertheless
                       19 nevertheless did
                                       did so
                                           so because
                                              because the
                                                      the law was unsettled:
                                                          law was unsettled: "An
                                                                             “An insurer
                                                                                 insurer facing unsettled law
                                                                                         facing unsettled law concerning
                                                                                                              concerning its
                                                                                                                         its

                       20 policy's
                       20 policy’s potential
                                   potential coverage
                                             coverage of
                                                      of the
                                                         the third
                                                             third party's
                                                                   party’s claims
                                                                           claims should
                                                                                  should not
                                                                                         not be
                                                                                             be forced to either
                                                                                                forced to either to
                                                                                                                 to deny
                                                                                                                    deny defense
                                                                                                                         defense

                       21 outright,
                       21 outright, and
                                    and risk
                                        risk aa bad
                                                bad faith suit by
                                                    faith suit by the
                                                                  the insured,
                                                                      insured, or to provide
                                                                               or to provide aa defense where owes
                                                                                                defense where owes none
                                                                                                                   none without
                                                                                                                        without any
                                                                                                                                any

                       22 recourse
                       22 recourse against
                                   against the
                                           the insured
                                               insured for costs thus
                                                       for costs thus expended.
                                                                      expended. The
                                                                                The insurer should be
                                                                                    insurer should be free,
                                                                                                      free, in an abundance
                                                                                                            in an abundance of
                                                                                                                            of

                       23 caution,
                       23 caution, to
                                   to afford
                                      afford the
                                             the insured
                                                 insured aa defense under aa reservation
                                                            defense under                of rights,
                                                                             reservation of         with the
                                                                                            rights, with the understanding that
                                                                                                             understanding that

                       24 reimbursement
                       24 reimbursement is
                                        is available
                                           available if
                                                     if it
                                                        it is
                                                           is later established, as
                                                              later established, as aa matter
                                                                                       matter of
                                                                                              of law,
                                                                                                 law, that
                                                                                                      that no
                                                                                                           no duty
                                                                                                              duty to
                                                                                                                   to defend
                                                                                                                      defend ever
                                                                                                                             ever

                       25 arose."
                       25 arose.” Id. at 66.
                                  Id. at 66.

                       26 ///
                       26 ///

                       27 ///
                       27 ///

                       28 ///
                       28 ///
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    20
                                                                    20                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                  Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 26 of 29




                           11                 2.
                                              2.      An Insurer
                                                      An Insurer Is
                                                                 Is Entitled To Prejudgment
                                                                    Entitled To Prejudgment Interest From The
                                                                                            Interest From The Time
                                                                                                              Time The
                                                                                                                   The
                                                      Funds Were Expended
                                                      Funds Were  Expended
                           22

                           3
                           3          Under California
                                      Under California Civil
                                                       Civil Code
                                                             Code §
                                                                  § 3287(a),
                                                                    3287(a), "a
                                                                             “a person
                                                                                person who
                                                                                       who is entitled to
                                                                                           is entitled to recover
                                                                                                          recover damages
                                                                                                                  damages certain,
                                                                                                                          certain,

                           4 or
                           4 or capable
                                capable of
                                        of being
                                           being made
                                                 made certain
                                                      certain by
                                                              by calculation, and the
                                                                 calculation, and the right
                                                                                      right to
                                                                                            to recover
                                                                                               recover which
                                                                                                       which is
                                                                                                             is vested
                                                                                                                vested upon
                                                                                                                       upon the
                                                                                                                            the

                           55 person
                              person upon
                                     upon aa particular
                                             particular day,
                                                        day, is
                                                             is entitled
                                                                entitled also
                                                                         also to
                                                                              to recover
                                                                                 recover interest
                                                                                         interest thereon
                                                                                                  thereon from that day,
                                                                                                          from that day, except
                                                                                                                         except when
                                                                                                                                when the
                                                                                                                                     the

                           66 debtor
                              debtor is
                                     is prevented
                                        prevented by
                                                  by law, or by
                                                     law, or by the
                                                                the act
                                                                    act of
                                                                        of the
                                                                           the creditor,
                                                                               creditor, from
                                                                                         from paying
                                                                                              paying the
                                                                                                     the debt."
                                                                                                         debt.” Under
                                                                                                                Under this
                                                                                                                      this section,
                                                                                                                           section, it
                                                                                                                                    it is
                                                                                                                                       is

                           7 well-established
                           7 well-established that
                                              that "prejudgment
                                                   “prejudgment interest
                                                                interest is
                                                                         is available
                                                                            available to
                                                                                      to every
                                                                                         every person
                                                                                               person who
                                                                                                      who is
                                                                                                          is entitled to recover
                                                                                                             entitled to recover

                           88 damages
                              damages that
                                      that are
                                           are certain."
                                               certain.” Evanston,
                                                         Evanston, supra,
                                                                   supra, 566
                                                                          566 F.3d
                                                                              F.3d 915,
                                                                                   915, 921. “California cases
                                                                                        921. "California cases uniformly
                                                                                                               uniformly have
                                                                                                                         have

                           99 interpreted
                              interpreted the
                                          the ‘vesting’ requirement as
                                              `vesting' requirement as being
                                                                       being satisfied
                                                                             satisfied at
                                                                                       at the
                                                                                          the time
                                                                                              time that
                                                                                                   that the
                                                                                                        the amount
                                                                                                            amount of
                                                                                                                   of damages
                                                                                                                      damages become
                                                                                                                              become

                       10 certain
                       10 certain or
                                  or capable
                                     capable of
                                             of being
                                                being made
                                                      made certain,
                                                           certain, not
                                                                    not the
                                                                        the time
                                                                            time liability
                                                                                 liability to
                                                                                           to pay
                                                                                              pay those
                                                                                                  those amounts
                                                                                                        amounts is
                                                                                                                is determined.
                                                                                                                   determined. Id.,
                                                                                                                               Id.,

                       11 quoting
                       11 quoting Hartford
                                  Hartford Accident
                                           Accident &
                                                    & Indem.
                                                      Indem. Co.
                                                             Co. v.
                                                                 v. Sequoia Ins. Co.,
                                                                    Sequoia Ins. Co., 211
                                                                                      211 Cal.App.3d
                                                                                          Cal.App.3d 1285,
                                                                                                     1285, 1291
                                                                                                           1291 (1989)
                                                                                                                (1989)

                       12 (awarding
                       12 (awarding prejudgment
                                    prejudgment interest
                                                interest of
                                                         of 7%
                                                            7% from the date
                                                               from the date plaintiff
                                                                             plaintiff paid
                                                                                       paid to
                                                                                            to settle
                                                                                               settle aa claim
                                                                                                         claim in
                                                                                                               in full even though
                                                                                                                  full even though

                       13 the
                       13 the defendants'
                              defendants' legal
                                          legal liability
                                                liability obligating
                                                          obligating them
                                                                     them to
                                                                          to contribute
                                                                             contribute to
                                                                                        to the
                                                                                           the settlement
                                                                                               settlement was
                                                                                                          was not
                                                                                                              not established
                                                                                                                  established until
                                                                                                                              until

                       14 the
                       14 the entry of summary
                              entry of summary judgment).
                                               judgment). Thus, where an
                                                          Thus, where an insurer
                                                                         insurer is
                                                                                 is "entitled
                                                                                    “entitled to
                                                                                              to reimbursement
                                                                                                 reimbursement for
                                                                                                               for the
                                                                                                                   the funds
                                                                                                                       funds

                       15 expended
                       15 expended for the defense...
                                   for the defense… ofof the
                                                         the lawsuits,” the insurer
                                                             lawsuits," the insurer may
                                                                                    may also
                                                                                        also be
                                                                                             be entitled
                                                                                                entitled to
                                                                                                         to "prejudgment
                                                                                                            “prejudgment interest
                                                                                                                         interest

                       16 from
                       16      the time
                          from the time the
                                        the funds
                                            funds were
                                                  were expended."
                                                       expended.” Hartford,
                                                                  Hartford, supra,
                                                                            supra, 211
                                                                                   211 Cal.App.3d
                                                                                       Cal.App.3d at
                                                                                                  at 1291.
                                                                                                     1291.

                       17
                       17                     3.
                                              3.      GEICO   Has A
                                                      GEICO Has   A Right
                                                                    Right To  Reimbursement Because
                                                                          To Reimbursement            Defendants’ Wrongful
                                                                                              Because Defendants'  Wrongful
                                                      Eviction
                                                      Eviction Took
                                                               Took Place
                                                                    Place Prior
                                                                          Prior To
                                                                                To The
                                                                                   The Inception Of The
                                                                                       Inception Of The Policy
                                                                                                        Policy Period,
                                                                                                               Period, There
                                                                                                                       There
                       18
                       18                             Was No
                                                      Was  No Potential
                                                               Potential For
                                                                         For Coverage,  And GEICO
                                                                             Coverage, And           Reserved Its
                                                                                             GEICO Reserved         Right To
                                                                                                                Its Right To
                                                      Reimbursement
                                                      Reimbursement
                       19
                       19

                       20
                       20             There is no
                                      There is no genuine
                                                  genuine issue
                                                          issue of
                                                                of material
                                                                   material fact
                                                                            fact regarding
                                                                                 regarding whether
                                                                                           whether GEICO
                                                                                                   GEICO is
                                                                                                         is entitled
                                                                                                            entitled to
                                                                                                                     to

                       21 reimbursement
                       21 reimbursement of
                                        of defense
                                           defense costs.
                                                   costs. In the Court's
                                                          In the Court’s order granting GEICO'
                                                                         order granting GEICO’ss Motion
                                                                                                 Motion for
                                                                                                        for Partial
                                                                                                            Partial Summary
                                                                                                                    Summary

                       22 Judgment,
                       22           the Court
                          Judgment, the Court held
                                              held that
                                                   that "[t]he
                                                        “[t]he ‘occurrence’ of the
                                                               `occurrence' of the eviction
                                                                                   eviction was
                                                                                            was demonstrably
                                                                                                demonstrably before
                                                                                                             before the
                                                                                                                    the policy
                                                                                                                        policy

                       23 period"
                       23 period” and
                                  and "that
                                      “that as
                                            as aa matter
                                                  matter of
                                                         of law,
                                                            law, GEICO
                                                                 GEICO had
                                                                       had no
                                                                           no duty
                                                                              duty to
                                                                                   to defend
                                                                                      defend here."
                                                                                             here.” November
                                                                                                    November 22,
                                                                                                             22, 2019
                                                                                                                 2019 Order
                                                                                                                      Order

                       24 at
                       24 at 14:
                             14: 17;
                                 17; 16:
                                     16: 2-3.
                                         2-3. This holding was
                                              This holding was based
                                                               based on
                                                                     on the
                                                                        the allegations
                                                                            allegations of
                                                                                        of the
                                                                                           the Venegas
                                                                                               Venegas complaints and the
                                                                                                       complaints and the facts
                                                                                                                          facts

                       25 obtained
                       25 obtained by
                                   by GEICO
                                      GEICO upon
                                            upon defendants’ tender, which
                                                 defendants' tender, which established
                                                                           established that
                                                                                       that on
                                                                                            on March
                                                                                               March 13,
                                                                                                     13, 2018,
                                                                                                         2018, Defendants
                                                                                                               Defendants

                       26 served
                       26 served the
                                 the Notice
                                     Notice of
                                            of Termination of Tenancy;
                                               Termination of Tenancy; that
                                                                       that on
                                                                            on April
                                                                               April 21,
                                                                                     21, 2018
                                                                                         2018 the
                                                                                              the Venegas tenants vacated
                                                                                                  Venegas tenants vacated the
                                                                                                                          the

                       27 premise
                       27 premise pursuant
                                  pursuant to
                                           to the
                                              the Notice;
                                                  Notice; and
                                                          and that
                                                              that on
                                                                   on May
                                                                      May 1,
                                                                          1, 2018,
                                                                             2018, Defendants
                                                                                   Defendants admitted
                                                                                              admitted to
                                                                                                       to having
                                                                                                          having recovered
                                                                                                                 recovered

                       28 possession
                       28 possession of
                                     of the
                                        the property
                                            property after
                                                     after the
                                                           the tenants'
                                                               tenants’ departure.
                                                                        departure. The three key
                                                                                   The three key events that completed
                                                                                                 events that completed the
                                                                                                                       the
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    21
                                                                    21                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                 Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 27 of 29




                           11 eviction
                              eviction were
                                       were present
                                            present in
                                                    in the
                                                       the allegations
                                                           allegations of
                                                                       of the
                                                                          the Venegas complaints and
                                                                              Venegas complaints and the
                                                                                                     the Statements of Occupancy
                                                                                                         Statements of Occupancy

                           22 filed with the
                              filed with the San Francisco Rent
                                             San Francisco Rent Stabilization and Arbitration
                                                                Stabilization and Arbitration Board,
                                                                                              Board, demonstrating
                                                                                                     demonstrating that
                                                                                                                   that the
                                                                                                                        the eviction
                                                                                                                            eviction

                           3 indisputably
                           3 indisputably occurred
                                          occurred prior
                                                   prior to
                                                         to the
                                                            the policy's
                                                                policy’s inception
                                                                         inception and
                                                                                   and therefore
                                                                                       therefore there
                                                                                                 there was
                                                                                                       was no
                                                                                                           no potential
                                                                                                              potential for coverage
                                                                                                                        for coverage

                           4 for
                           4     the underlying
                             for the underlying Venegas Action. The
                                                Venegas Action.     additional evidence
                                                                The additional evidence discovered
                                                                                        discovered in
                                                                                                   in this
                                                                                                      this case
                                                                                                           case only
                                                                                                                only corroborated
                                                                                                                     corroborated

                           55 what
                              what was
                                   was alleged
                                       alleged in the Venegas
                                               in the         complaints and
                                                      Venegas complaints and further confirmed that
                                                                             further confirmed that there
                                                                                                    there was
                                                                                                          was never
                                                                                                              never any
                                                                                                                    any potential
                                                                                                                        potential

                           66 of
                              of coverage.
                                 coverage.

                           7
                           7          GEICO unilaterally
                                      GEICO              reserved its
                                            unilaterally reserved     right to
                                                                  its right to reimbursement
                                                                               reimbursement by
                                                                                             by way
                                                                                                way of
                                                                                                    of its
                                                                                                       its January 15, 2019
                                                                                                           January 15, 2019

                           88 reservation
                              reservation of
                                          of rights
                                             rights letter addressed to
                                                    letter addressed to Mr.
                                                                        Mr. and
                                                                            and Ms.
                                                                                Ms. Nadkarni
                                                                                    Nadkarni and
                                                                                             and the
                                                                                                 the same
                                                                                                     same reservation
                                                                                                          reservation of
                                                                                                                      of rights
                                                                                                                         rights was
                                                                                                                                was

                           99 also
                              also reiterated
                                   reiterated in
                                              in aa letter
                                                    letter dated February 4,
                                                           dated February 4, 2019
                                                                             2019 to
                                                                                  to Defendants'
                                                                                     Defendants’ attorney
                                                                                                 attorney Mr.
                                                                                                          Mr. Campo,
                                                                                                              Campo, which
                                                                                                                     which stated
                                                                                                                           stated in
                                                                                                                                  in

                       10 pertinent
                       10 pertinent part
                                    part that:
                                         that:

                       11
                       11                    On January
                                             On         15, 2019
                                                January 15, 2019 GEICO acceded to
                                                                 GEICO acceded to the
                                                                                  the Nadkarnis'
                                                                                      Nadkarnis’ request and
                                                                                                 request and

                       12
                       12                    agreed to
                                             agreed to provide
                                                       provide them
                                                               them with
                                                                    with aa defense in the
                                                                            defense in the Venegas Action via
                                                                                           Venegas Action via

                       13
                       13                    independent defense
                                             independent         counsel pursuant
                                                         defense counsel pursuant to
                                                                                  to Civil
                                                                                     Civil Code
                                                                                           Code §
                                                                                                § 2860,
                                                                                                  2860, subject
                                                                                                        subject to
                                                                                                                to

                       14
                       14                    aa full
                                                full reservation of rights
                                                     reservation of rights under the terms
                                                                           under the terms of
                                                                                           of the
                                                                                              the GEICO PUP and
                                                                                                  GEICO PUP and the
                                                                                                                the

                       15
                       15                    law, including the
                                             law, including the right to obtain
                                                                right to obtain reimbursement
                                                                                reimbursement of
                                                                                              of defense
                                                                                                 defense costs
                                                                                                         costs

                       16
                       16                    incurred.
                                             incurred.

                       17 Wagoner
                       17 Wagoner Decl.,
                                  Decl., October
                                         October 17,
                                                 17, 2019
                                                     2019 Motion
                                                          Motion (Doc.
                                                                 (Doc. No.
                                                                       No. 34-1)
                                                                           34-1) Ex. B at
                                                                                 Ex. B at 1.
                                                                                          1.

                       18
                       18             GEICO, under
                                      GEICO, under aa full reservation of
                                                      full reservation of rights,
                                                                          rights, expended
                                                                                  expended funds
                                                                                           funds for the defense
                                                                                                 for the defense of
                                                                                                                 of the
                                                                                                                    the Defendants,
                                                                                                                        Defendants,
                       19 albeit
                       19 albeit having
                                 having no
                                        no duty to defend.
                                           duty to defend. To
                                                           To date,
                                                              date, GEICO
                                                                    GEICO has
                                                                          has expended
                                                                              expended aa total
                                                                                          total of
                                                                                                of $43,783.07 directly to
                                                                                                   $43,783.07 directly to the
                                                                                                                          the

                       20 defense
                       20 defense of
                                  of Defendants'
                                     Defendants’ claims
                                                 claims in
                                                        in the
                                                           the underlying
                                                               underlying Venegas Action. Trumpower
                                                                          Venegas Action.           Decl., October
                                                                                          Trumpower Decl., October 17,
                                                                                                                   17, 2019
                                                                                                                       2019

                       21 Motion
                       21 Motion (Doc.
                                 (Doc. No.
                                       No. 34-2)
                                           34-2) Ex. D at
                                                 Ex. D at 1.
                                                          1. It is clear
                                                             It is clear from the allegations
                                                                         from the allegations of
                                                                                              of the
                                                                                                 the Venegas complaints and
                                                                                                     Venegas complaints and the
                                                                                                                            the

                       22 facts
                       22       that were
                          facts that were provided
                                          provided to
                                                   to GEICO
                                                      GEICO upon
                                                            upon Defendants'
                                                                 Defendants’ tender
                                                                             tender that
                                                                                    that GEICO
                                                                                         GEICO had
                                                                                               had no
                                                                                                   no duty
                                                                                                      duty to
                                                                                                           to defend
                                                                                                              defend

                       23 because
                       23 because all
                                  all relevant
                                      relevant dates
                                               dates of
                                                     of the
                                                        the wrongful
                                                            wrongful eviction took place
                                                                     eviction took place before
                                                                                         before the
                                                                                                the inception
                                                                                                    inception of
                                                                                                              of the
                                                                                                                 the GEICO
                                                                                                                     GEICO

                       24 policy
                       24 policy on
                                 on May
                                    May 8,
                                        8, 2018.
                                           2018. Thus,
                                                 Thus, GEICO
                                                       GEICO "acting
                                                             “acting under
                                                                     under aa reservation
                                                                              reservation of
                                                                                          of rights, defended an
                                                                                             rights, defended an action
                                                                                                                 action in
                                                                                                                        in

                       25 which,
                       25 which, as
                                 as it turns out,
                                    it turns out, no
                                                  no claim was ever
                                                     claim was      potentially covered.”
                                                               ever potentially covered." Scottsdale, supra, 36
                                                                                          Scottsdale, supra, 36 Cal.
                                                                                                                Cal. 4th
                                                                                                                     4th at
                                                                                                                         at 658-
                                                                                                                            658-

                       26 659.
                       26      Nevertheless, GEICO
                          659. Nevertheless,       was "free,
                                             GEICO was “free, in
                                                              in an
                                                                 an abundance
                                                                    abundance of
                                                                              of caution to afford
                                                                                 caution to afford the
                                                                                                   the insured
                                                                                                       insured aa defense
                                                                                                                  defense under
                                                                                                                          under

                       27 aa reservation
                       27    reservation of
                                         of rights,
                                            rights, with
                                                    with the
                                                         the understanding
                                                             understanding that
                                                                           that reimbursement
                                                                                reimbursement is
                                                                                              is available
                                                                                                 available if
                                                                                                           if it
                                                                                                              it is
                                                                                                                 is later
                                                                                                                    later established,
                                                                                                                          established,

                       28 as
                       28 as aa matter
                                matter of
                                       of law, that no
                                          law, that no duty
                                                       duty to
                                                            to defend
                                                               defend ever
                                                                      ever arose."
                                                                           arose.” Id. at 660.
                                                                                   Id. at 660.
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    22
                                                                    22                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                 Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 28 of 29




                           11         In summary, GEICO
                                      In summary, GEICO agreed
                                                        agreed to
                                                               to fund the defense
                                                                  fund the         of the
                                                                           defense of the Venegas Action on
                                                                                          Venegas Action on behalf
                                                                                                            behalf of
                                                                                                                   of its
                                                                                                                      its

                           22 insureds
                              insureds under
                                       under aa full and complete
                                                full and          reservation of
                                                         complete reservation of rights,
                                                                                 rights, it was determined
                                                                                         it was determined by
                                                                                                           by the
                                                                                                              the Court
                                                                                                                  Court that
                                                                                                                        that no
                                                                                                                             no

                           3 potential
                           3 potential for
                                       for coverage
                                           coverage exists,
                                                    exists, and
                                                            and therefore,
                                                                therefore, if
                                                                           if the
                                                                              the Court
                                                                                  Court does not order
                                                                                        does not order Defendants
                                                                                                       Defendants to
                                                                                                                  to reimburse
                                                                                                                     reimburse

                           4 GEICO
                           4 GEICO for such costs,
                                   for such costs, Defendants
                                                   Defendants will
                                                              will be
                                                                   be unjustly enriched by
                                                                      unjustly enriched by the
                                                                                           the "insurer's
                                                                                               “insurer’s bearing
                                                                                                          bearing of
                                                                                                                  of unbargained-
                                                                                                                     unbargained-

                           55 for defense costs."
                              for defense costs.” Buss,
                                                  Buss, supra,
                                                        supra, 16
                                                               16 Cal.
                                                                  Cal. 4th
                                                                       4th at
                                                                           at 51. For the
                                                                              51. For the forgoing
                                                                                          forgoing reasons,
                                                                                                   reasons, no genuine issue
                                                                                                            no genuine issue of
                                                                                                                             of

                           66 material
                              material fact
                                       fact exists
                                            exists regarding
                                                   regarding whether
                                                             whether GEICO is entitled
                                                                     GEICO is          to reimbursement
                                                                              entitled to               of the
                                                                                          reimbursement of the defense
                                                                                                               defense costs.
                                                                                                                       costs.

                           7 GEICO
                           7 GEICO is
                                   is entitled
                                      entitled to
                                               to reimbursement
                                                  reimbursement of
                                                                of the
                                                                   the defense
                                                                       defense costs
                                                                               costs expended
                                                                                     expended under the California
                                                                                              under the California Supreme
                                                                                                                   Supreme

                           88 Court's
                              Court’s holding
                                      holding in
                                              in Scottsdale, supra, 36
                                                 Scottsdale, supra, 36 Cal.
                                                                       Cal. 4th
                                                                            4th 643.
                                                                                643.

                           99         In addition, being
                                      In addition, being that
                                                         that GEICO is entitled
                                                              GEICO is          to reimbursement
                                                                       entitled to               of the
                                                                                   reimbursement of the costs
                                                                                                        costs expended
                                                                                                              expended for
                                                                                                                       for the
                                                                                                                           the

                       10 Nadkarni's
                       10 Nadkarni’s defense
                                     defense in
                                             in the
                                                the underlying
                                                    underlying Venegas Action, so
                                                               Venegas Action, so too
                                                                                  too is
                                                                                      is it
                                                                                         it entitled
                                                                                            entitled to
                                                                                                     to "prejudgment
                                                                                                        “prejudgment interest
                                                                                                                     interest

                       11 from
                       11      the time
                          from the time the
                                        the funds
                                            funds were
                                                  were expended."
                                                       expended.” Evanston, supra, 566
                                                                  Evanston, supra,     F.3d at
                                                                                   566 F.3d at 922.
                                                                                               922.

                       12 IV.
                       12 IV.         CONCLUSION
                                      CONCLUSION

                       13
                       13             There are no
                                      There are no genuine
                                                   genuine issues
                                                           issues of
                                                                  of material
                                                                     material fact
                                                                              fact to
                                                                                   to preclude
                                                                                      preclude entry of summary
                                                                                               entry of summary judgment
                                                                                                                judgment in
                                                                                                                         in this
                                                                                                                            this

                       14 matter.
                       14 matter. Based
                                  Based solely
                                        solely on
                                               on the
                                                  the allegations
                                                      allegations in
                                                                  in the
                                                                     the Venegas complaints and
                                                                         Venegas complaints and Statements of Occupancy
                                                                                                Statements of Occupancy filed
                                                                                                                        filed

                       15 with
                       15 with the
                               the San Francisco Rent
                                   San Francisco Rent Stabilization and Arbitration
                                                      Stabilization and Arbitration Board,
                                                                                    Board, no
                                                                                           no potential
                                                                                              potential for covered liability
                                                                                                        for covered liability

                       16 under
                       16 under the
                                the GEICO
                                    GEICO policy
                                          policy ever
                                                 ever existed
                                                      existed for the wrongful
                                                              for the wrongful eviction
                                                                               eviction claim
                                                                                        claim because
                                                                                              because all
                                                                                                      all relevant
                                                                                                          relevant dates
                                                                                                                   dates

                       17 occurred
                       17 occurred prior
                                   prior to
                                         to the
                                            the inception
                                                inception of
                                                          of the
                                                             the GEICO
                                                                 GEICO policy
                                                                       policy period.
                                                                              period. On
                                                                                      On March
                                                                                         March 13,
                                                                                               13, 2018
                                                                                                   2018 the
                                                                                                        the Defendants
                                                                                                            Defendants served
                                                                                                                       served

                       18 the
                       18 the notice
                              notice of
                                     of termination
                                        termination of
                                                    of tenancy.
                                                       tenancy. Pursuant
                                                                Pursuant to
                                                                         to the
                                                                            the notice,
                                                                                notice, the
                                                                                        the Venegas tenants vacated
                                                                                            Venegas tenants         the property
                                                                                                            vacated the property
                       19 on
                       19 on April
                             April 21,
                                   21, 2018.
                                       2018. The
                                             The Statement of Occupancy
                                                 Statement of Occupancy filed with the
                                                                        filed with the San Francisco Rent
                                                                                       San Francisco Rent Stabilization and
                                                                                                          Stabilization and

                       20 Arbitration
                       20 Arbitration Board
                                      Board on
                                            on June 11, 2018
                                               June 11, 2018 and
                                                             and November
                                                                 November 8, 2018 by
                                                                          8, 2018 by the
                                                                                     the Nadkarnis
                                                                                         Nadkarnis both
                                                                                                   both indicated
                                                                                                        indicated that
                                                                                                                  that they
                                                                                                                       they

                       21 recovered
                       21 recovered possession
                                    possession of
                                               of the
                                                  the premises
                                                      premises on
                                                               on May
                                                                  May 1,
                                                                      1, 2018.
                                                                         2018. Because
                                                                               Because the
                                                                                       the allegations
                                                                                           allegations in
                                                                                                       in the
                                                                                                          the Venegas
                                                                                                              Venegas

                       22 pleadings
                       22 pleadings coupled
                                    coupled with
                                            with the
                                                 the Statements of Occupancy
                                                     Statements of Occupancy proved
                                                                             proved there
                                                                                    there was
                                                                                          was never
                                                                                              never any
                                                                                                    any potential
                                                                                                        potential for
                                                                                                                  for covered
                                                                                                                      covered

                       23 liability
                       23 liability falling within the
                                    falling within the scope
                                                       scope of
                                                             of the
                                                                the coverage afforded by
                                                                    coverage afforded by the
                                                                                         the GEICO
                                                                                             GEICO Umbrella
                                                                                                   Umbrella policy,
                                                                                                            policy, there
                                                                                                                    there was
                                                                                                                          was

                       24 never
                       24 never aa duty
                                   duty to
                                        to defend.
                                           defend. Since GEICO never
                                                   Since GEICO never had
                                                                     had aa duty
                                                                            duty to
                                                                                 to defend,
                                                                                    defend, thus
                                                                                            thus GEICO
                                                                                                 GEICO cannot
                                                                                                       cannot have
                                                                                                              have aa duty
                                                                                                                      duty to
                                                                                                                           to

                       25 indemnify
                       25 indemnify the
                                    the Nadkarnis.
                                        Nadkarnis. Furthermore,
                                                   Furthermore, GEICO agreed to
                                                                GEICO agreed to fund the Defendants'
                                                                                fund the Defendants’ defense
                                                                                                     defense under
                                                                                                             under aa

                       26 reservation
                       26 reservation of
                                      of its
                                         its right
                                             right to
                                                   to reimbursement
                                                      reimbursement of
                                                                    of defense
                                                                       defense costs
                                                                               costs expended
                                                                                     expended in
                                                                                              in the
                                                                                                 the Venegas Action, an
                                                                                                     Venegas Action, an action
                                                                                                                        action in
                                                                                                                               in

                       27 which,
                       27 which, as
                                 as it
                                    it turns
                                       turns out,
                                             out, never
                                                  never presented
                                                        presented any
                                                                  any potential
                                                                      potential for
                                                                                for covered
                                                                                    covered liability. Thus, no
                                                                                            liability. Thus, no genuine issues of
                                                                                                                genuine issues of

                       28 material
                       28 material fact
                                   fact exist
                                        exist regarding
                                              regarding GEICO'
                                                        GEICO’ss right
                                                                 right to
                                                                       to reimbursement
                                                                          reimbursement and
                                                                                        and GEICO
                                                                                            GEICO is
                                                                                                  is therefore
                                                                                                     therefore entitled
                                                                                                               entitled to
                                                                                                                        to
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                    23
                                                                    23                       Case No. 3:19-cv-01302
                                                                                             Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                   GOVERNMENT EMPLOYEES INSURANCE
                                  GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                       INSURANCE COMPANY'S NOTICE OF
                                                                                  OF MOTION
                                                                                     MOTION AND
                                                                                            AND MOTION
                                                                                                 MOTION FORFOR
                                                            SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                        SUMMARY JUDGMENT
                                    Case 3:19-cv-01302-LB Document 55 Filed 03/18/20 Page 29 of 29




                           1 reimbursement
                           1 reimbursement of
                                           of the
                                              the defense
                                                  defense costs
                                                          costs paid.
                                                                paid. In addition, GEICO
                                                                      In addition, GEICO is
                                                                                         is entitled
                                                                                            entitled to
                                                                                                     to prejudgment
                                                                                                        prejudgment interest
                                                                                                                    interest

                           2 accruing
                           2 accruing from the time
                                      from the time the
                                                    the funds were expended.
                                                        funds were expended.

                           3
                           3                Thus,
                                            Thus, GEICO is entitled
                                                  GEICO is          to judgment
                                                           entitled to judgment as
                                                                                as aa matter
                                                                                      matter of
                                                                                             of law
                                                                                                law regarding its First
                                                                                                    regarding its First Amended
                                                                                                                        Amended

                           4 Complaint's
                           4 Complaint’s Second Cause of
                                         Second Cause of Action
                                                         Action for
                                                                for Indemnity
                                                                    Indemnity and
                                                                              and Third
                                                                                  Third Cause
                                                                                        Cause of
                                                                                              of Action
                                                                                                 Action for
                                                                                                        for Reimbursement
                                                                                                            Reimbursement

                           55 pursuant
                              pursuant to
                                       to Federal
                                          Federal Rules
                                                  Rules of
                                                        of Civil
                                                           Civil Procedure,
                                                                 Procedure, Rule
                                                                            Rule 56, and Civil
                                                                                 56, and Civil Local Rules, Rule
                                                                                               Local Rules, Rule 56.1.
                                                                                                                 56.1.

                           66
                                Dated: March
                                Dated: March 18,
                                             18, 2020
                                                 2020                              McCORMICK, BARSTOW,
                                                                                   McCORMICK, BARSTOW, SHEPPARD,
                                                                                                       SHEPPARD,
                           7
                           7                                                           WAYTE &
                                                                                       WAYTE  & CARRUTH
                                                                                                CARRUTH LLP
                                                                                                        LLP
                           88

                           99
                                                                                 By:
                                                                                 By:
                       10
                       10                                                                      James P.
                                                                                               James  P. Wagoner
                                                                                                         Wagoner
                                                                                                Aaron T.
                                                                                                Aaron     Knapp
                                                                                                       T. Knapp
                       11
                       11                                                           Attorneys for
                                                                                    Attorneys for Plaintiff
                                                                                                  Plaintiff GOVERNMENT
                                                                                                            GOVERNMENT
                                                                                   EMPLOYEES
                                                                                   EMPLOYEES INSURANCE          COMPANY
                                                                                                  INSURANCE COMPANY
                       12
                       12

                       13
                       13
                                6711125.1
                                6711125.1
                       14
                       14

                       15
                       15

                       16
                       16

                       17
                       17

                       18
                       18

                       19
                       19

                       20
                       20

                       21
                       21

                       22
                       22

                       23
                       23

                       24
                       24

                       25
                       25

                       26
                       26

                       27
                       27

                       28
                       28
MCCORMICK, BARSTOW,
MCCORMICK, BARSTOW,
                                                                      24
                                                                      24                       Case No. 3:19-cv-01302
                                                                                               Case No. 3:19-cv-01302
 SHEPPARD, WAYTE
 SHEPPARD, W AYTE &
    C
    CARRUTH
     ARRUTH LLP                     GOVERNMENT EMPLOYEES INSURANCE
                                    GOVERNMENT EMPLOYEES           COMPANY’S NOTICE
                                                         INSURANCE COMPANY'S NOTICE OF
                                                                                    OF MOTION
                                                                                       MOTION AND
                                                                                              AND MOTION
                                                                                                   MOTION FORFOR
                                                              SUMMARY  JUDGMENT
7647 NORTH FRESNO STREET
    FRESNO, CA
    FRESNO, CA 93720
               93720                                          SUMMARY JUDGMENT
